  Exhibit 10.2


C L I F F O R D
C H A N C E CLIFFORD CHANCE LLP   EXECUTION COPY


US$2,300,000,000     FACILITIES AGREEMENT     dated 20 February 2007     for    
SHIRE PLC     arranged by     ABN AMRO BANK N.V.   BARCLAYS CAPITAL   CITIGROUP
GLOBAL MARKETS LIMITED   THE ROYAL BANK OF SCOTLAND PLC     with     BARCLAYS
BANK PLC   acting as Facility Agent   acting as Euro Swingline Agent   acting as
Dollar Swingline Agent    

--------------------------------------------------------------------------------

  MULTICURRENCY TERM AND REVOLVING FACILITIES   AGREEMENT    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





CONTENTS

          CLAUSE   Page           1.      Definitions and Interpretations    
1   2.      The Facilities     21   3.      Purpose     21   4.      Conditions
of Utilisation     22   5.      Utilisation - Procedure     25   6.     
Utilisation - Swingline Loans     26   7.      Swingline Loans     31   8.     
Selection of currencies     34   9.      Amount of optional currencies     35  
10.      Repayment     36   11.      Illegality, Voluntary Prepayment and
cancellation     36   12.      Mandatory Prepayment     38   13.     
Restrictions     39   14.      Extension of Facility B     40   15.     
Interest     41   16.      Interest Periods     42   17.      Changes to the
calculation of interest     42   18.      Fees     43   19.      Tax Gross Up
and Indemnities     45   20.      Increased costs     50   21.      Other
indemnities     51   22.      Mitigation by the Lenders     53   23.      Costs
and expenses     53   24.      Guarantee and indemnity     55   25.     
Representations     58   26.      Information undertakings     61   27.     
Financial covenants     64   28.      General undertakings     70   29.     
Events of Default     76   30.      Changes to the Lenders     81   31.     
Changes to the Obligors     84  




--------------------------------------------------------------------------------





32.      Role of the Agent and the Arranger     87   33.      Conduct of
business by the Finance Parties     92   34.      Sharing among the Finance
parties     92   35.      Payment mechanics     94   36.      Set-off     96  
37.      Notices     96   38.      Calculations and certificates     98   39.  
   Partial invalidity     98   40.      Remedies and waivers     99   41.     
Amendments and waivers     99   42.      Counterparts     101   43.     
Governing law     102   44.      Enforcement     102  

SCHEDULE 1      THE ORIGINAL PARTIES   103  

    Part I The Original Obligors     103       Part II The Original Term
Lenders     104       Part III The Original Revolving Lenders     105       Part
IV The Original Dollar Swingline Lenders     106       Part V The Original Euro
Swingline Lenders     107  

SCHEDULE 2      CONDITIONS PRECEDENT   108  

    Part I Conditions precedent to initial Utilisation     108       Part II
Conditions precedent to Certain Funds Utilisation     110       Part III
Conditions precedent required to be delivered by an Additional Obligor     111  

SCHEDULE 3     REQUESTS  113  

    Part I Utilisation Request - Term Loans and Revolving Loan     113      
Part II Utilisation Request - Swingline Loan     115  

SCHEDULE 4     MANDATORY COST FORMULAE     116   SCHEDULE 5     FORM OF TRANSFER
CERTIFICATE     119   SCHEDULE 6     FORM OF ACCESSION LETTER     121   SCHEDULE
7     FORM OF RESIGNATION LETTER     122   SCHEDULE 8     FORM OF COMPLIANCE
CERTIFICATE     123   SCHEDULE 9     EXISTING SECURITY     124   SCHEDULE 10    
EXISTING LOANS     125  



--------------------------------------------------------------------------------





SCHEDULE 11     EXISTING FINANCIAL INDEBTEDNESS     126   SCHEDULE 12     FORM
OF CONFIDENTIALITY UNDERTAKING     127   SCHEDULE 13     TIMETABLES     133  



--------------------------------------------------------------------------------





THIS AGREEMENT is dated 20 February 2007 and made between:

(1)   SHIRE PLC (the "Company");     (2)   THE SUBSIDIARIES of the Company,
together with the Company, listed in Part I of Schedule 1 (The Original Parties)
as original borrowers (the "Original Borrowers");     (3)   SHIRE PLC (the
"Original Guarantor");     (4)   ABN AMRO BANK N.V., BARCLAYS CAPITAL, CITIGROUP
GLOBAL MARKETS LIMITED AND THE ROYAL BANK OF SCOTLAND PLC as mandated lead
arrangers (whether acting individually or together, the "Arrangers");     (5)  
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as term lenders (the "Original Term Lenders");     (6)   THE FINANCIAL
INSTITUTIONS listed in Part III of Schedule 1 (The Original Parties) as
revolving lenders (the "Original Revolving Lenders").     (7)   THE FINANCIAL
INSTITUTIONS listed in Part IV of Schedule 1 (The Original Parties) as dollar
swingline lenders (the "Original Dollar Swingline Lenders");     (8)   THE
FINANCIAL INSTITUTIONS listed in Part V of Schedule 1 (The Original Parties) as
euro swingline lenders (the "Original Euro Swingline Lenders");     (9)  
BARCLAYS BANK PLC as facility agent of the other Finance Parties (in this
capacity, the "Facility Agent");     (10)   BARCLAYS BANK PLC as euro swingline
agent of the other Finance Parties (in this capacity, the "Euro Swingline
Agent"); and     (11)   BARCLAYS BANK PLC as dollar swingline agent of the other
Finance Parties (in this capacity, the "Dollar Swingline Agent").  

IT IS AGREED as follows:

SECTION 1
INTERPRETATION

1.   DEFINITIONS AND INTERPRETATIONS   1.1   Definitions   In this Agreement:  
    "2005 Agreement" means the multicurrency revolving facilities agreement
dated 15 June 2005 made between, among others, Shire Pharmaceuticals Group
Limited (formerly known as Shire Pharmaceuticals Group plc), ABN Amro Bank N.V.,
Barclays Capital, Citigroup Global Markets Limited, HSBC Bank plc and The Royal
Bank of Scotland plc.       "Acceptance Date" shall have the meaning set out in
the Acquisition Agreement.  

- 1 -



--------------------------------------------------------------------------------





 

"Accession Letter" means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

"Acquisition" means the transaction pursuant to which a member of the Group
becomes the owner of record of all of the issued share capital of New River by a
two step merger (involving a tender offer followed by a merger).

"Acquisition Documents" means the Acquisition Agreement and the Offer Documents
(as such term is defined in the Acquisition Agreement).

"Acquisition Agreement" means the agreement of merger dated on or around the
date of this Agreement between the Company, Shuttle Corporation and New River.

"Acquisition Proceeds" means the proceeds of a claim (a "Recovery Claim") made
by any member of the Group in relation to the Acquisition Document except for
Excluded Acquisition Proceeds and after deducting:


  (a)   any reasonable expenses or costs which are incurred by any member of the
Group to persons who are not members of the Group; and       (b)   any Tax
incurred and required to be paid by a member of the Group in connection with
such claim (as reasonably determined by the relevant member of the Group on the
basis of existing rates taking into account any available credit, deduction or
allowance),  

      in each case to be reimbursed out of such Recovery Claim.      
"Acquisition Purpose" means any of the purposes set out in sub-clause 3.1.1 and
subclauses 3.1.2(a) and (d) of Clause 3.1 (Purpose).       "Additional Borrower"
means a company which becomes an Additional Borrower in accordance with Clause
31 (Changes to the Obligors).       "Additional Cost Rate" has the meaning given
to it in Schedule 4 (Mandatory Cost formulae).       "Additional Guarantor"
means a company which becomes an Additional Guarantor in accordance with Clause
31 (Changes to the Obligors).       "Additional Obligor" means an Additional
Borrower or an Additional Guarantor.       "Affiliate" means, in relation to any
person, a Subsidiary of that person or a Holding Company of that person or any
other Subsidiary of that Holding Company.       "Agents" means the Dollar
Swingline Agent, the Euro Swingline Agent, the Agent and the Facility Agent, and
"Agent" means, as the context may require, any of them.       "New River
Convertible Bond" means the 3.5 per cent convertible subordinated notes due
2013, issued by New River.

- 2 -



--------------------------------------------------------------------------------





 

"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

"Availability Period" means:

        (a)   in relation to Facility A, the period from and including the date
of this Agreement to and including the date which is the earlier of (i) 9 Months
after the date of this Agreement and (ii) 4 Months after the Walk-Away Date;
and       (b)   in relation to Facility B, the period from and including the
date of this Agreement to and including the date which is the earlier of (i) 9
Months after the date of this Agreement and (ii) 4 Months after the Walk-Away
Date; and       (c)   in relation to the Revolving Facility, the period from and
including the date of this Agreement to the date which is one week prior to the
Revolving Facility Maturity Date.           "Available Commitment" means a
Lender's Commitment minus:           (a)   the Base Currency Amount of its
participation in any outstanding Loans; and           (b)   in relation to any
proposed Utilisation, the Base Currency Amount of its participation in any Loans
that are due to be made under that Facility on or before the proposed
Utilisation Date,          

other than, in either case, a Revolving Lender's participation in any Revolving
Loans that are due to be repaid or prepaid on or before the proposed Utilisation
Date.

"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.

"Base Currency" means US Dollars.

"Base Currency Amount" means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower (or the Company on behalf of a
Borrower) for that Loan (or, if the amount requested is not denominated in the
Base Currency, that amount converted into the Base Currency at the Facility
Agent's Spot Rate of Exchange on the date which is, subject as otherwise
provided, three Business Days before the Utilisation Date or, if later, on the
date the Facility Agent receives the Utilisation Request) adjusted to reflect
any repayment, prepayment, consolidation or division of the Loan.

"Basel II Implementation Date" means the date on which Basel II (as defined in
sub-clause 20.3.1(f) of Clause 20.3 (Exceptions) is deemed to apply to the
Finance Parties being 1 January 2007.

"Borrower" means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 31 (Changes to the Obligors).

- 3 -



--------------------------------------------------------------------------------





  "Break Costs" means the amount (if any) by which:           (a)   the interest
excluding the Margin which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;  


  exceeds:           (b)   the amount which that Lender would be able to obtain
by placing an amount equal to the principal amount or Unpaid Sum received by it
on deposit with a leading bank in the Relevant Interbank Market for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the current Interest Period.           "Business Day" means a day
(other than a Saturday or Sunday) on which banks are open for general business
in London and:           (a)   (in relation to any date for payment or purchase
of a currency other than euro) the principal financial centre of the country of
that currency; or           (b)   (in relation to any date for payment or
purchase of euro) any TARGET Day.          

"Certain Funds Period" means the period commencing on the date of this Agreement
and ending on the date which is the earlier of (i) five Business Days after the
Acceptance Date and (ii) the Walk-Away Date.

"Certain Funds Utilisation" means a Term Loan or Revolving Loan made or to be
made under a Facility during the Certain Funds Period where such Loan is to be
made solely for an Acquisition Purpose.

"Code" means, at any date, the U.S. Internal Revenue Code of 1986 and the
regulations promulgated thereunder as in effect at such date.

"Commitment" means a Facility A Commitment, a Facility B Commitment, a Revolving
Facility Commitment or a Swingline Commitment.

"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in the form as set out in Schedule 12 (Form of Confidentiality Undertaking) or
in any other form agreed between the Company and the Facility Agent.

"Debt Proceeds" means the cash proceeds receivable by any member of the Group
upon the incurrence by any member of the Group of any Financial Indebtedness
falling within the terms of paragraphs (e) and (i) of sub-clause 28.8.2, after,
in each case, deducting expenses incurred by any member of the Group with
respect to that incurrence.

- 4 -



--------------------------------------------------------------------------------





 

"Default" means an Event of Default or any event or circumstance specified in
Clause 29 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause 29 (Events of Default)) be an Event of Default.

"Disposal" means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).

"Disposal Proceeds" means the cash consideration receivable by any member of the
Group (including any amount receivable in repayment of intercompany debt) for
any disposal under sub-clause 28.4.2(k) of Clause 28.4 (Disposals) made by any
member of the Group except for Excluded Disposal Proceeds and after deducting

        (a)   expenses and provisions for liability incurred by any member of
the Group with respect to that disposal; and       (b)   any Tax incurred and
required to be paid by any member of the Group in connection with that disposal
(as reasonably determined by that member of the Group, on the basis of existing
rates and taking account of any available credit, deduction or allowance).  

     

"Dollar Swingline Facility" means the dollar swingline facility as described in
sub-clause 7.1.1 of Clause 7.1 (Swingline).

"Dollar Swingline Lender" means:

   

  (a)   an Original Dollar Swingline Lender listed in Part IV of Schedule 1 (The
Original Parties) as a dollar swingline lender; or       (b)   any other person
that becomes a Dollar Swingline Lender after the date of this Agreement in
accordance with Clause 30 (Changes to the Lenders),          

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

"Dollar Swingline Loan" means a loan to be made under the Dollar Swingline
Facility or the principal amount outstanding for the time being of that loan.

"Employee Plan" means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which a U.S. Obligor
or any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.

"ERISA" means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued under
it, all as the same may be in effect at such date.

- 5 -



--------------------------------------------------------------------------------





 

"ERISA Affiliate" means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with a Obligor, pursuant to Section 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA.

"ERISA Event" means:

        (a)   any reportable event, as defined in Section 4043 of ERISA, with
respect to an Employee Plan, as to which PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified of such event;      
(b)   the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;       (c)   the institution of proceedings under
Section 4042 of ERISA by the PBGC for the termination of, or the appointment of
a trustee to administer, any Employee Plan;       (d)   the failure to make a
required contribution to any Employee Plan that would result in the imposition
of an encumbrance under Section 412 of the Code or Section 302 of ERISA securing
an amount in excess of US$50,000,000 or the filing of any request for a minimum
funding waiver under Section 412 of the Code with respect to any Employee Plan
or Multiemployer Plan;       (e)   an engagement in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA;       (f)   the complete or partial withdrawal of any U.S. Obligor or any
ERISA Affiliate from a Multiemployer Plan; and       (g)   an Obligor or an
ERISA Affiliate incurring any liability under Title IV of ERISA with respect to
any Employee Plan (other than premiums due and not delinquent under Section 4007
of ERISA).          

"Euro Swingline Facility" means the euro swingline facility as described in
sub-clause 7.1.2 of Clause 7.1 (Swingline).

"Euro Swingline Lender" means:


  (a)   an Original Euro Swingline Lender listed in Part V of Schedule 1 (The
Original Parties) as a euro swingline lender; or       (b)   any other person
that becomes a Euro Swingline Lender after the date of this Agreement in
accordance with Clause 30 (Changes to the Lenders),           which in each case
has not ceased to be a Party in accordance with the terms of this Agreement.  

- 6 -



--------------------------------------------------------------------------------





 

"Euro Swingline Loan" means a loan to be made under the Euro Swingline Facility
or the principal amount outstanding for the time being of that loan.

"Event of Default" means any event or circumstance specified as such in Clause
29 (Events of Default).

"Excluded Acquisition Proceeds" means any proceeds of a Recovery Claim which the
Company notifies the Facility Agent are, or are to be, applied:

        (a)   in payment of amounts payable pursuant to the Acquisition
Agreement by way of adjustment to the purchase price in respect of the
Acquisition (except to the extent relating to a working capital adjustment);    
  (b)   to satisfy (or reimburse a member of the Group which has discharged) any
liability, charge or claim upon a member of the Group by a person which is not a
member of the Group; or       (c)   in the replacement, reinstatement and/or
repair of assets of members of the Group which have been lost, destroyed or
damaged,          

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within 365 days, or such longer period as the Majority Lenders may agree)
after receipt.

"Excluded Disposal Proceeds" means:

        (a)   any Disposal Proceeds which are within 365 days of the date of the
relevant Disposal applied in or towards the purchase of assets used in the
business of the Group (including, without limitation, all milestone payments and
similar payments under any new or existing agreement relating to the
in-licensing co-development or other acquisition of intellectual property or
other assets or products); and       (b)   any other Disposal Proceeds to the
extent that, when aggregated with all other Disposal Proceeds receivable by the
Group in the same financial year, they do not exceed US$100,000,000.          

"Existing Financial Indebtedness" means the existing Financial Indebtedness
listed in Schedule 11 (Existing Financial Indebtedness).

"Existing Loans" means the existing loans listed in Schedule 10 (Existing
Loans).

"Existing Security" means the existing Security listed in Schedule 9 (Existing
Security).

"Facility" means a Term Facility, the Revolving Facility or the Swingline
Facility.

"Facility A" means the term loan facility made available under this Agreement as
described in Clause 2.1 (Grant of Facility A).

- 7 -



--------------------------------------------------------------------------------





  "Facility A Commitment" means:           (c)   in relation to an Original Term
Lender, the amount in the Base Currency set opposite its name under the heading
"Facility A Commitment" in Part II of Schedule 1 (The Original Parties) and the
amount of any other Facility A Commitment transferred to it under this
Agreement; and       (d)   in relation to any other Term Lender, the amount in
the Base Currency of any Facility A Commitment transferred to it under this
Agreement,          

to the extent not cancelled, reduced or transferred by it under this Agreement.

"Facility A Lender" means a Term Lender under Facility A.

"Facility A Loan" means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

"Facility A Maturity Date" means the date which is the fifth anniversary of the
date of this Agreement.

"Facility A Repayment Date" means each of the dates specified in sub-clause
10.1.1 of Clause 10.1 (Repayment of Term Loans).

"Facility Agent's Spot Rate of Exchange" means the Facility Agent's spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market at or about 11:00 a.m. on a particular day.

"Facility B" means the term loan facility made available under this Agreement as
described in Clause 2.2 (Grant of Facility B).

"Facility B Commitment" means:


  (a)   in relation to an Original Term Lender, the amount in the Base Currency
set opposite its name under the heading "Facility B Commitment" in Part II of
Schedule 1 (The Original Parties) and the amount of any other Facility B
Commitment transferred to it under this Agreement; and       (b)   in relation
to any other Term Lender, the amount in the Base Currency of any Facility B
Commitment transferred to it under this Agreement,          

to the extent not cancelled, reduced or transferred by it under this Agreement.

"Facility B Loan" means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

"Facility B Maturity Date" means the date which is 364 days after the date of
this Agreement subject to an extension pursuant to Clause 14 (Extension of
Facility B).

- 8 -



--------------------------------------------------------------------------------





  "Facility Office" means:           (a)   in relation to a Revolving Lender,
the office identified as such opposite such Lender's name in Part III of
Schedule 1 (The Original Parties) (or in the case of a transferee, at the end of
the Transfer Certificate to which it is a party as transferee) or such other
office as it may from time to time select;       (b)   in relation to a Dollar
Swingline Lender, the office identified as such opposite such Swingline Lender's
name in Part IV of Schedule 1 (The Original Parties) (or in the case of a
transferee, at the end of the Transfer Certificate to which it is a party as
transferee) or such other office in the United States of America (in the same
time zone as New York City) as it may from time to time select; and       (c)  
in relation to a Euro Swingline Lender, the office identified as such opposite
such Swingline Lender's name in Part V of Schedule 1 (The Original Parties) (or
in the case of a transferee, at the end of the Transfer Certificate to which it
is a party as transferee) or such other office as it may from time to time
select.          

"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or an Agent and the Company)
setting out any of the fees referred to in Clause 18 (Fees).

"Finance Document" means this Agreement, the Mandate Letter, any Fee Letter, any
Accession Letter, any Resignation Letter, any Utilisation Request and any other
document designated as such by the Facility Agent and the Company.

"Finance Party" means any Agent, the Arranger or a Lender.

"Financial Indebtedness" means any indebtedness for or in respect of:


  (a)   moneys borrowed;       (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;       (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;       (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with U.S. GAAP, be treated as a finance or capital lease;       (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);       (f)   any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;       (g)   any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account);  

- 9 -



--------------------------------------------------------------------------------





  (h)   any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;       (i)   any amount raised by the issue of
redeemable shares which are redeemable prior to the fifth anniversary of the
date of the Agreement other than redeemable shares issued by a Subsidiary of the
Company where such redeemable shares are acquired by another member of the Group
as consideration for, or in connection with, an issue by a member of the Group
of equity securities or, to the extent not so acquired, are redeemed within 30
days after the date of their issue;       (j)   any amount of any liability
under an advance or deferred purchase agreement if one of the primary reasons
behind the entry into this agreement is to raise finance; and       (k)  
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
above.          

"Group" means the Company and its Subsidiaries for the time being, including
after closing of the Acquisition, New River and its Subsidiaries.

"Guarantor" means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 31 (Changes to the
Obligors).

"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

"Information Memorandum" means the document that is to be prepared in relation
to this transaction, approved by the Company and distributed by the Arrangers in
connection with the syndication of the Facilities.

"Information Memorandum Date" means the date on which the Information Memorandum
is approved by the Company for distribution.

"Interest Period" means, in relation to a Loan (not being a Swingline Loan),
each period determined in accordance with Clause 16 (Interest Periods), in
relation to an Unpaid Sum, each period determined in accordance with Clause 15.3
(Default interest), and in relation to a Swingline Loan, the period determined
in accordance with sub-clause 6.3.1 of Clause 6.3 (Completion of a Utilisation
Request for Swingline Loans).

"IRS" means the United States Internal Revenue Service or any successor.

"Lender" means a Swingline Lender and/or a Revolving Lender and/or a Term
Lender, as the context requires.

"LIBOR" means, in relation to any Loan:

        (a)   the applicable Screen Rate; or           (b)   (if no Screen Rate
is available for the currency or Interest Period of that Loan) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to  

- 10 -



--------------------------------------------------------------------------------





  the Facility Agent at its request quoted by three Reference Banks to leading
banks in the London interbank market,  


  as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.        

"Loan" means a Revolving Loan, a Swingline Loan or a Term Loan.

"Major Event of Default" means:


  (a)   with respect to any Obligor, any circumstances constituting an Event of
Default under Clause 29.1 (Non-payment), Clause 29.3 (Other Obligations) (but
only with respect to failure to comply with Clauses 28.3 (Negative Pledge), 28.4
(Disposals), 28.5 (Change of Business), 28.7 (Loans and Guarantees), 28.8
(Financial Indebtedness) and, for the purpose of this definition only, any
reference in each such clause to the Group or a member of the Group shall be
deemed not to include New River and its subsidiaries), Clause 29.4
(Misrepresentation) (but only insofar as it relates to a Major Representation),
Clause 29.10 (Unlawfulness) or Clause 29.11 (Repudiation); and     (b)   any
circumstances constituting a Default under Clause 29.6 (Insolvency) or Clause
29.7 (Insolvency Proceedings).           

"Major Representation" means a representation or warranty with respect to any
Obligor other than New River under Clauses 25.2 (Status) to 25.6 (Validity and
admissibility in evidence) inclusive except that, for the purpose of this
definition, all references in such Clauses to a "Subsidiary" or the
"Subsidiaries" of any Obligors in sub-clauses 25.2.2 of Clause 25.2 (Status) and
25.4.2 of Clause 25.4 (Non-conflict with other obligations) shall be deemed to
refer only to Material Companies.

"Majority Lenders" means:

        (a)   if there are no Loans then outstanding, a Lender or Lenders whose
Commitments aggregate not less than 662/3 per cent. of the Total Commitments
(or, if the Total Commitments have been reduced to zero, aggregated not less
than 662/3 per cent. of the Total Commitments immediately prior to the
reduction); or           (b)   at any other time, a Lender or Lenders whose
participations in the Loans then outstanding aggregate not less than 662/3 per
cent. of all the Loans then outstanding.          

"Mandate Letter" means the letter dated on or about the date hereof between the
Company and the Arrangers.

"Mandatory Cost" means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost formulae).

"Margin" means:

        (a)     in the case of the Revolving Facility and Facility A:  

- 11 -



--------------------------------------------------------------------------------





    (i)   0.80 per cent. per annum prior to receipt by the Facility Agent of the
Compliance Certificate delivered in respect of the year ending 31 December 2007,
pursuant to Clause 26 (Information Undertakings); and         (ii)   at all
other times if the ratio of Net Debt to EBITDA in respect of the most recently
completed financial year or financial half year is within the range set out
below, then the Margin will be the rate set out opposite such range in the table
below:  

          Ratio of Net Debt to EBITDA   Margin (per cent. per annum)     Greater
than 3.0:1     0.80     Greater than 2.5:1 but less than or equal to 3.0:1    
0.65     Greater than 2.0:1 but less than or equal to 2.5:1     0.55     Greater
than 1.5:1 but less than or equal to 2.0:1     0.45     Less than or equal to
1.5:1     0.40  


 

and any reduction or increase in the Margin in the table above shall take effect
five Business Days after receipt by the Facility Agent of the Compliance
Certificate pursuant to Clause 26 (Information Undertakings). For the purpose of
determining the Margin, "Net Debt" and "EBITDA" shall be determined in
accordance with Clause 27.1 (Financial definitions).

If the Company is in default of its obligations under Clause 26 (Information
Undertakings) to provide a Compliance Certificate or relevant financial
statements and the Company has failed to remedy the default within 5 Business
Days following notification by the Facility Agent, the Margin will be 0.80 per
cent. per annum for so long as such default continues.

        (b)   in the case of Facility B the Margin will be the rate set out
opposite the time period in the table below:  


  Months from the date of this Agreement    Margin (per cent. per annum)        
  0-6 months     0.50             7-12 months     0.75             after 12
months and thereafter     1.00  


 

Any increase in the Margin under the terms of paragraph (b) shall take effect
from the last day of the last month in each period specified above.

"Margin Stock" means margin stock or "margin security" within the meaning of
Regulations U and X.

- 12 -



--------------------------------------------------------------------------------





  "Material Adverse Effect" means a:         (a)   material adverse change in
the business, operations, assets or financial condition of the Group taken as a
whole which is likely to have a material adverse effect on the ability of the
Obligors taken as a whole or the Company to perform their respective payment
obligations under the Finance Documents; or       (b)   material adverse effect
on the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under the Finance Documents.  


  "Material Company" means, at any time:           (a)   an Obligor; or      
(b)   a Subsidiary of the Company which has EBITDA (as defined in Clause 27.1
(Financial definitions) but calculated as though it applied to it) representing
10 per cent. or more of the EBITDA of the Group.          

Compliance with such conditions shall be determined by reference to the most
recent Compliance Certificate supplied by the Company and/or the latest audited
financial statements of that Subsidiary (consolidated in the case of a
Subsidiary which itself has Subsidiaries) and the latest audited consolidated
financial statements of the Group.

A report by the auditors of the Company that a Subsidiary is or is not a
Material Company (determined in accordance with the preceding paragraph) shall,
in the absence of manifest error, be conclusive and binding on all Parties.

"Maturity Date" means, as applicable, the Facility A Maturity Date, the Facility
B Maturity Date, or the Revolving Facility Maturity Date.

"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:


  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;       (b)   if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month;
and       (c)   if an Interest Period begins on the last Business Day of a
calendar month, that Interest Period shall end on the last Business Day in the
calendar month in which that Interest Period is to end.          

The above rules will only apply to the last Month of any period.

"Multiemployer Plan" means a "multiemployer plan" (as defined in Section (3)(37)
of ERISA) contributed to for any employees of a U.S. Obligor or any ERISA
Affiliate.

- 13 -



--------------------------------------------------------------------------------





 

"New River" means New River Pharmaceuticals, Inc

"NRP 104 Milestone Payment" means the milestone payment payable under the
agreement between the Company, inter alia, and New River Pharmaceuticals Inc.
dated 31 January 2005 triggered by various events, such as filing, receiving
U.S. marketing approval with certain characteristics, and achieving certain
sales targets.

"Obligor" means a Borrower or a Guarantor.

"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.4 (Conditions relating to
Optional Currencies).

"Original Financial Statements" means in relation to the Company, the audited
consolidated financial statements of the Group for the financial year ended 31
December 2005.

"Original Obligor" means an Original Borrower or an Original Guarantor.

"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

"Party" means a party to this Agreement.

"PBGC" means the U.S. Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.

"Permitted Securitisation" means any arrangements forming part of a transaction
involving the securitisation or other financing of assets or cash flows (or
both) relating to royalty income provided that, while the aggregate amount of
the Total Revolving Facility Commitments of all the Revolving Lenders in respect
of the Revolving Facility is greater than US$500,000,000 or there is any amount
outstanding under or in respect of Facility A or Facility B, the Company
provides a certificate to the Facility Agent signed by two directors (one of
which is the finance director of the Company) confirming that the proceeds of
that securitisation or other financing are to be applied such that there will be
a permanent reduction of the Facilities of an amount equivalent to the net
amount anticipated to be received by the Group from such securitisation or other
financings.

"Qualifying Lender" has the meaning given to it in Clause 19 (Tax gross-up and
indemnities).

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:


  (a)   (if the currency is sterling) the first day of that period;       (b)  
(if the currency is euro) two TARGET Days before the first day of that period;
or       (c)   (for any other currency) two Business Days before the first day
of that period,  

- 14 -



--------------------------------------------------------------------------------





 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).

"Reference Banks" means, in relation to LIBOR the principal London offices of
Citibank International plc, Barclays Bank PLC and The Royal Bank of Scotland plc
or such other banks as may be appointed by the Facility Agent in consultation
with the Company.

"Regulations U and X" means, respectively, Regulations U and X of the Board of
Governors of the Federal Reserve System of the United States (or any successor)
as now and from time to time in effect from the date of this Agreement.

"Relevant Interbank Market" means in relation to euros, the European Interbank
Market and, in relation to any other currency, the London interbank market.

"Repayment Instalment" means the amount to be repaid on each Facility A
Repayment Date.

"Repeating Representations" means each of the representations set out in Clauses
25.2 (Status) to 25.7 (Governing law and enforcement), Clause 25.10 (No
default), Clause 25.13 (Pari passu ranking), and Clause 25.14 (ERISA and
Multiemployer Plans) to Clause 25.16 (Investment Companies).

"Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

"Revolving Facility" means the revolving facility made available under this
Agreement as described in Clause 2.3 (Grant of Revolving Facility).

"Revolving Facility Commitment" means:

        (a)   in relation to an Original Revolving Lender, the amount in the
Base Currency set opposite its name under the heading "Revolving Commitment" in
Part III of Schedule 1 (The Original Parties) and the amount of any other
Revolving Facility Commitment transferred to it under this Agreement; and      
(b)   in relation to any other Revolving Lender, the amount in the Base Currency
of any Revolving Facility Commitment transferred to it under this Agreement,    
     

to the extent not cancelled, reduced or transferred by it under this Agreement.

"Revolving Facility Maturity Date" means the date which is the fifth anniversary
of the date of this Agreement.

"Revolving Lender" means:

        (a)   any Original Revolving Lender; and  

- 15 -



--------------------------------------------------------------------------------





  (b)   any bank or financial institution which has become a Revolving Lender in
accordance with Clause 30 (Changes to the Lenders), which in each case has not
ceased to be a Party in accordance with the terms of this Agreement.          

"Revolving Loan" means a loan to be made under the Revolving Facility or the
principal amount outstanding for the time being under that loan.

"Rollover Loan" means one or more Revolving Loans (other than Swingline Loans):


  (a)   made or to be made on the same day that a maturing Revolving Loan is due
to be repaid;       (b)   the aggregate amount of which is equal to or less than
the maturing Revolving Loan;       (c)   in the same currency as the maturing
Revolving Loan (unless it arose as a result of the operation of Clause 8.3
(Revocation of currency)); and       (d)   made or to be made to the same
Borrower for the purpose of refinancing a maturing Revolving Loan.          

"Screen Rate" means in relation to LIBOR, the British Bankers' Association
Interest Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify a reasonable
alternative page or service displaying the appropriate rate after consultation
with the Company and the Lenders.

"SEC" means the United States Securities and Exchange Commission or any
successor thereto.

"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

"Specified Time" means a time determined in accordance with Schedule 13
(Timetables).

"Subsidiary" means a subsidiary within the meaning of section 736 of the
Companies Act 1985.

"Swingline Agent" means the Dollar Swingline Agent or the Euro Swingline Agent.

"Swingline Commitment" means:

        (a)   in relation to a Swingline Lender on the date of this Agreement,
the amount in the Base Currency set opposite its name under the heading
"Swingline Commitment" in Part III and/or Part IV of Schedule 1 (The Original
Parties) and the amount of any other Swingline Commitment transferred to it
under this Agreement; or           (b)   in relation to any other Swingline
Lender, the amount in the Base Currency of any Swingline Commitment transferred
to it under this Agreement,           to the extent not cancelled, reduced or
transferred by it under this Agreement.  

- 16 -



--------------------------------------------------------------------------------





 

 

"Swingline Facility" means the swingline facility made available under this
Agreement comprising the Dollar Swingline Facility, and the Euro Swingline
Facility.

"Swingline Lender" means a Dollar Swingline Lender or a Euro Swingline Lender.

"Swingline Loan" means a Dollar Swingline Loan or a Euro Swingline Loan.

"Syndication Date" means the date on which the Arrangers confirm that primary
syndication has been completed.

"TARGET" means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

"TARGET Day" means any day on which TARGET is open for the settlement of
payments in euro.

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

"Taxes Act" means the Income and Corporation Taxes Act 1988.

"Tender and Support Agreement" means the tender and support agreement dated on
or around the date of this Agreement between the Shareholders of New River
referred to therein and the Company.

"Term Facility" means Facility A or Facility B.

"Term Lender" means:

        (a)   any Original Term Lender; and       (b)   any bank or financial
institution which has become a Term Lender in accordance with Clause 30 (Changes
to the Lenders) which, in each case, has not ceased to be a Party in accordance
with the terms of this Agreement.          

"Term Loan" means a Facility A Loan or a Facility B Loan.

"Total Commitments" means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments and the Total Revolving Facility Commitments, being
US$2,300,000,000 at the date of this Agreement.

"Total Facility A Commitments" means the aggregate of the Facility A
Commitments, being US$1,000,000,000 at the date of this Agreement.

"Total Facility B Commitments" means the aggregate of the Facility B
Commitments, being US$300,000,000 at the date of this Agreement.

"Total Revolving Facility Commitments" means the aggregate of the Revolving
Facility Commitments, being US$1,000,000,000 at the date of this Agreement.

- 17 -



--------------------------------------------------------------------------------





            "Transfer Certificate" means a certificate substantially in the form
set out in Schedule 5 (Form of Transfer Certificate) or any other form agreed
between the Facility Agent and the Company.       "Transfer Date" means, in
relation to a transfer, the later of:       (a)   the proposed Transfer Date
specified in the Transfer Certificate; and       (b)   the date on which the
Facility Agent executes the Transfer Certificate.       "Unfunded Pension
Liability" means the excess of an Employee Plan's benefit liabilities under
Section 4001(a)(16) of ERISA, over the current value of that plan's assets,
determined in accordance with the assumptions used for funding the Employee Plan
pursuant to Section 412 of the Code for the applicable plan year.        "U.S."
and "United States" means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.       "U.S. Borrower" means a Borrower whose jurisdiction of
organisation is a state of the United States of America or the District of
Columbia.       "U.S. GAAP" means generally accepted accounting principles in
the United States of America.       "U.S. Guarantor" means a Guarantor whose
jurisdiction of organisation is a state of the United States of America or the
District of Columbia.       "U.S. Obligor" means a U.S. Borrower or a U.S.
Guarantor.       "Unpaid Sum" means any sum due and payable but unpaid by an
Obligor under the Finance Documents.       "Utilisation" means a utilisation of
a Facility.       "Utilisation Date" means the date of a Utilisation, being the
date on which the relevant Loan is to be made.       "Utilisation Request" means
a notice substantially in the form set out in Part I (Utilisation Request - Term
Loans and Revolving Loan) or Part II (Utilisation Request - Swingline Loan) of
Schedule 3 (Requests).       "VAT" means value added tax as provided for in the
Value Added Tax Act 1994 or any regulations promulgated thereunder and any other
tax of a similar nature.       "Walk-Away Date" has the meaning set out in the
Acquisition Agreement.     1.2   Construction     1.2.1    Unless a contrary
indication appears any reference in this Agreement to:          (a)   the
"Agent", the "Facility Agent", the "Euro Swingline Agent", the "Dollar Swingline
Agent", the "Arrangers", any "Finance Party", any "Lender",  

- 18 -



--------------------------------------------------------------------------------





      any "Obligor" or any "Party" shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;              
(b)   "assets" includes present and future properties, revenues and rights of
every description;         (c)   a "Finance Document" or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;         (d)   "indebtedness" includes any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;        
(e)   a "person" includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) of two or more of the foregoing;        
(f)   a "regulation" includes any regulation, rule, official directive or
guideline (whether or not having the force of law but if not having the force of
law being of a type which any person to which it applies is accustomed to
comply) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other similar authority or
organisation;         (g)   a provision of law is a reference to that provision
as amended or re-enacted;         (h)   a time of day is a reference to London
time; and         (i)   a reference to Barclays Capital means the investment
banking division of Barclays Bank PLC.       1.2.2   Section, Clause and
Schedule headings are for ease of reference only.       1.2.3   Unless a
contrary indication appears, a term used in any other Finance Document or in any
notice given under or in connection with any Finance Document has the same
meaning in that Finance Document or notice as in this Agreement.       1.2.4   A
Default or an Event of Default is "continuing" if it has not been remedied or
waived.         1.3   Currency Symbols and Definitions   "$" and "dollars", "US
Dollars" and "US$" denote lawful currency of the United States of America.      
    "EUR" and "euro" means the single currency unit of the Participating Member
States.           "£" and "sterling" denote lawful currency of the United
Kingdom.  

- 19 -



--------------------------------------------------------------------------------





    1.4   Third party rights   1.4.1   Unless expressly provided to the contrary
in a Finance Document, a person who is not a Party has no right under the
Contracts (Rights of Third Parties) Act 1999 (the "Third Parties Act") to
enforce or to enjoy the benefit of any term of this Agreement.       1.4.2  
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.  

- 20 -



--------------------------------------------------------------------------------





SECTION 2
THE FACILITIES

        2.   THE FACILITIES   2.1   Grant of Facility A   Subject to the terms
of this Agreement, the Facility A Lenders make available to the Borrowers a term
loan facility in the Base Currency in an aggregate amount equal to the Total
Facility A Commitments.     2.2   Grant of Facility B   Subject to the terms of
this Agreement, the Facility B Lenders make available to the Borrowers a term
loan facility in the Base Currency in an aggregate amount equal to the Total
Facility B Commitments.     2.3   Grant of Revolving Facility   Subject to the
terms of this Agreement, the Revolving Lenders make available to the Borrowers a
multicurrency revolving loan facility in an aggregate amount equal to the Total
Revolving Facility Commitments. The Revolving Facility incorporates the
Swingline Facility as set out in Clause 6 (Utilisation - Swingline Loans) and
Clause 7 (Swingline Loans).     2.4   Finance Parties' rights and obligations  
2.4.1   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.       2.4.2   The rights of each
Finance Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.       2.4.3   A
Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.     3.   PURPOSE  
3.1   Purpose   3.1.1   Each Borrower shall apply all amounts borrowed by it
under a Term Facility towards:        (a)   financing the purchase price payable
in respect of the Acquisition including related fees, and transaction costs;
and        (b)   refinancing any existing indebtedness of New River and its
Subsidiaries.       3.1.2   Each Borrower shall apply all amounts borrowed by it
under the Revolving Facility towards:  

- 21 -



--------------------------------------------------------------------------------





    (a)    financing the balance of the consideration payable in respect of the
Acquisition after the application of amounts drawn under the Term Loans,
including related costs and expenses (including but not limited to legal costs
and expenses (plus amounts in respect of any VAT thereon) incurred in relation
to this Agreement and related documentation and any fees payable by the Borrower
under this Agreement) and syndication costs;              (b)   the making of
certain milestone payments;        (c)   refinancing indebtedness outstanding
under the 2005 Agreement;        (d)   refinancing existing indebtedness of New
River and its Subsidiaries;        (e)   financing the general corporate
purposes of the Group.     3.2   Monitoring   No Finance Party is bound to
monitor or verify the application of any amount borrowed pursuant to this
Agreement.     4.   CONDITIONS OF UTILISATION   4.1   Initial conditions
precedent   No Borrower (nor the Company) may deliver a Utilisation Request
unless the Facility Agent has received all of the documents and other evidence
listed in Part I of Schedule 2 (Conditions precedent) in form and substance
satisfactory to the Facility Agent acting reasonably. The Facility Agent shall
notify the Company and the Lenders promptly upon being so satisfied.     4.2  
Certain Funds Utilisation conditions precedent   No Borrower (nor the Company)
may deliver a Utilisation Request in respect of a Certain Funds Utilisation
unless the Facility Agent has received all of the documents and other evidence
listed in Part II of Schedule 2 (Conditions Precedent) in form and substance
satisfactory to the Facility Agent acting reasonably. The Facility Agent shall
notify the Company and the Lenders promptly upon being so satisfied.     4.3  
Further conditions precedent   4.3.1   The Lenders will be obliged to comply
with Clause 5.4 (Lenders' participation) in relation to a Loan (other than one
to which Clause 4.7 (Loans during the Certain Funds Period) applies) only if on
the date of the Utilisation Request and on the proposed Utilisation Date:       
(a)   in the case of a Rollover Loan, no Event of Default has occurred and is
continuing or would result from the proposed Loan and, in the case of any other
Loan, no Default is continuing or will result from the proposed Loan; and       
(b)   the Repeating Representations to be made by each Obligor are true in all
material respects.  

- 22 -



--------------------------------------------------------------------------------





        4.4   Conditions relating to Optional Currencies   4.4.1   A currency
will constitute an Optional Currency in relation to a Revolving Loan if it is
sterling or euro or it is:        (a)   readily available in the amount required
and freely convertible into the Base Currency in the Relevant Interbank Market
on the Quotation Day and the Utilisation Date for that Revolving Loan; and    
   (b)   a currency which has been approved by the Facility Agent (acting on the
instructions of all the Revolving Lenders acting reasonably) on or prior to
receipt by the Facility Agent of the relevant Utilisation Request for that
Revolving Loan.       4.4.2   If the Facility Agent has received a written
request from the Company for a currency to be approved under sub-clause 4.3.1
above, the Facility Agent will confirm to the Company by the Specified Time:    
   (a)   whether or not the Revolving Lenders have granted their approval; and  
     (b)   if approval has been granted, the minimum amount for any subsequent
Utilisation in that currency which will be an amount equivalent to US$10,000,000
(rounded to the nearest 1,000,000).     4.5   Maximum number of Loans   4.5.1  
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 16 or more Loans would be outstanding unless otherwise agreed by the
Company and the Facility Agent.       4.5.2   Any Loan made by a single Lender
under Clause 8.3 (Revocation of Currency) shall not be taken into account in
this Clause 4.5.     4.6   Maximum number of currencies   A Borrower may not
deliver a Utilisation Request if as a result of the proposed Utilisation Loans
denominated in 7 or more currencies would be outstanding unless otherwise agreed
by the Company and the Facility Agent.     4.7   Utilisations during the Certain
Funds Period   4.7.1   Subject to Clause 4.1 (Initial conditions precedent)
(other than in respect of 3 (g) of Part I of Schedule 2 (Conditions precedent)),
during the Certain Funds Period, the Lenders shall be obliged to comply with
Clause 5.4 (Lenders' participation) in relation to a Certain Funds Utilisation,
unless on the date of the Utilisation Request and on the proposed Utilisation
Date:        (a)   a Major Event of Default is continuing or would result from
the proposed Utilisation;        (b)   a Major Representation is untrue or
misleading; and  

- 23 -



--------------------------------------------------------------------------------





    (c)   a change of control (as described in Clause 12.1 (Mandatory Prepayment
on Change of Control) has occurred.       4.7.2   During the Certain Funds
Period (save in circumstances where, pursuant to sub- clause 4.7.1 above, a
Lender is not obliged to comply with Clause 5.4 (Lenders' participation) and
subject as provided in Clause 11.1 (Illegality)), none of the Finance Parties
shall be entitled to:         (a)   cancel any of its Commitments to the extent
to do so would prevent or limit the making of a Certain Funds Utilisation;      
  (b)   rescind, terminate or cancel this Agreement or any of the Facilities or
exercise any similar right or remedy or make or enforce any claim under the
Finance Documents it may have to the extent to do so would prevent or limit the
making of a Certain Funds Utilisation;         (c)   refuse to participate in
the making of a Certain Funds Utilisation;         (d)   exercise any right of
set-off or counterclaim in respect of a Utilisation to the extent to do so would
prevent or limit the making of a Certain Funds Utilisation; or         (e)  
cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Finance Document to the extent to do so would
prevent or limit the making of a Certain Funds Utilisation,         provided
that, immediately upon the expiry of the Certain Funds Period, all such rights,
remedies and entitlements shall be available to the Finance Parties
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.  

- 24 -



--------------------------------------------------------------------------------





SECTION 3
UTILISATION

      5.   UTILISATION - PROCEDURE   5.1   Delivery of a Utilisation Request   A
Borrower may utilise a Facility (other than for the purpose of drawing Swingline
Loans   which may be drawn in accordance with Clause 6.2 (Delivery of a
Utilisation Request for Swingline Loans)) by delivery by it (or the Company on
behalf of the Borrower) to the Facility Agent of a duly completed Utilisation
Request not later than the Specified Time.     5.2   Completion of a Utilisation
Request   5.2.1   Each Utilisation Request delivered to the Facility Agent
pursuant to Clause 5.1            (Delivery of a Utilisation Request) is
irrevocable and will not be regarded as having been duly completed unless:    
   (a) it identifies the Facility to be utilised;        (b) the proposed
Utilisation Date is a Business Day within the Availability Period applicable to
that Facility;        (c) the currency and amount of the Utilisation comply with
Clause 5.3 (Currency and amount); and        (d) the proposed Interest Period
complies with Clause 16 (Interest Periods).       5.2.2   Only one Loan may be
requested in each Utilisation Request delivered to the Facility Agent pursuant
to Clause 5.1 (Delivery of a Utilisation Request).       5.3   Currency and
amount   5.3.1    The currency specified in a Utilisation Request delivered to
the Facility Agent  pursuant to Clause 5.1 (Delivery of a Utilisation Request)
for the purpose of drawing Loans must be the Base Currency or, in the case of
the Revolving Facility only, the Base Currency or an Optional Currency.        
 5.3.2    The amount of the proposed Loan must be:    

    (a)   an amount equal to US$10,000,000 for Facility A or, if less, the
Available Facility; or         (b)   an amount equal to US$10,000,000 for
Facility B or, if less, the Available Facility; or         (c)   for the
Revolving Facility:           (i)   (i) if the currency selected is the Base
Currency, a minimum of US$10,000,000 or, if less, the Available Facility; or    
      (ii)   (ii) if the currency selected is euro, a minimum of the euro
equivalent of US$10,000,000 (rounded to the nearest 1,000,000), or if the
currency  

- 25 -



--------------------------------------------------------------------------------






        selected is sterling, a minimum of the sterling equivalent of
US$10,000,000 (rounded to the nearest 1,000,000), or if the currency selected is
another an Optional Currency other than euro or sterling, the minimum amount
specified by the Agent pursuant to sub-clause 4.4.2(b) of Clause 4.4 (Conditions
relating to Optional Currencies) or, if less, the Available Facility.     5.4  
Lenders' participation   5.4.1   If the conditions set out in this Agreement
have been met, each Lender shall make its participation in each Loan available
by the Utilisation Date through its Facility Office.       5.4.2   Subject to
Clause 8.3 (Revocation of Currency), the amount of each Lender's participation
in each Loan (not being a Swingline Loan) will be equal to the proportion borne
by its Available Commitment to the Available Facility immediately prior to
making the Loan.       5.4.3   The Facility Agent shall determine the Base
Currency Amount of each Revolving Loan which is to be made in an Optional
Currency and shall notify each Revolving Lender of the amount, currency and the
Base Currency Amount of each Revolving Loan and the amount of its participation
in that Revolving Loan, in each case by the Specified Time.     6.   UTILISATION
- SWINGLINE LOANS   6.1   General   6.1.1   In this Clause and Clause 7
(Swingline Loans):         (a)   "Available Swingline Commitment" of a Swingline
Lender means (but without limiting sub-clause 6.4.5 of Clause 6.4 (Swingline
Lenders' participation) and Clause 6.5 (Relationship with Revolving Facility))
that Lender's Swingline Commitment minus:           (i)   the Base Currency
Amount of its participation in any outstanding Swingline Loans; and          
(ii)   in relation to any proposed Utilisation under the Swingline Facility, the
Base Currency Amount of its participation in any Swingline Loans that are due to
be made under the Swingline Facility on or before the proposed Utilisation
Date,           other than that Lender's participation in any Swingline Loans
that are due to be repaid or prepaid on or before the proposed Utilisation
Date.         (b)   "Available Swingline Facility" means the aggregate for the
time being of each Swingline Lender's Available Swingline Commitment.        
(c)   "Euro Swingline Business Day" means any TARGET Day which is also a
Business Day.  

- 26 -



--------------------------------------------------------------------------------





    (d)   "Euro Swingline Rate" means, in relation to a Euro Swingline Loan, the
percentage rate per annum which is the aggregate of:           (i)   the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Euro Swingline Agent at its request quoted by the Reference
Banks to leading banks in the European interbank market as at the time the Euro
Swingline Agent notifies the relevant Swingline Lenders of details of the
participation of the relevant Swingline Lender in accordance with sub-clause
6.4.4 of Clause 6.4 (Swingline Lenders' participation) on the Utilisation Date
for that Euro Swingline Loan for the offering of deposits in euro for a period
comparable to the Interest Period for the relevant Euro Swingline Loan and for
settlement on that day;           (ii)   the Margin; and           (iii)  
Mandatory Cost (if any).           For the purposes of this Clause, the
Reference Banks are the principal offices in London of Citibank International
plc, Barclays Bank PLC and The Royal Bank of Scotland plc or such other banks as
may be appointed by the Euro Swingline Agent in consultation with the Company.  
      (e)   "Federal Funds Rate" means, in relation to any day, the rate per
annum equal to:           (i)   the weighted average of the rates on overnight
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published for that day (or, if that day is
not a New York Business Day, for the immediately preceding New York Business
Day) by the Federal Reserve Bank of New York; or           (ii)   if a rate is
not so published for any day which is a New York Business Day, the average of
the quotations for that day on such transactions received by the Dollar
Swingline Agent from three Federal funds brokers of recognised standing selected
by the Dollar Swingline Agent.         (f)   "New York Business Day" means a day
(other than a Saturday or Sunday) on which banks are open for general business
in New York City.         (g)   "Overall Commitment" of a Lender means:        
  (i)   its Revolving Facility Commitment; or           (ii)   in the case of a
Swingline Lender which does not have a Revolving Facility Commitment, the
Revolving Facility Commitment of a Lender which is its Affiliate.  

- 27 -



--------------------------------------------------------------------------------





    (h)   "Total Swingline Commitments" means the aggregate of the
Swingline Commitments, being US$ 250,000,000 at the date of this Agreement.    
        For the avoidance of doubt, the amounts set out in Part IV of Schedule 1
(The Original Parties) aggregate to form the Total Swingline Commitments and the
amounts set out in Part V of Schedule 1 (The Original Parties) aggregate to form
the Total Swingline Commitments, however amounts under both Part IV and Part V
of Schedule 1 (The Original Parties) do not aggregate to form the Total
Swingline Commitments.       6.1.2   Any reference in this Agreement to:        
(a)   an "Interest Period" includes each period determined under this Agreement
by reference to which interest on a Swingline Loan is calculated; and        
(b)   a "Lender" includes a Dollar Swingline Lender, and a Euro Swingline Lender
unless the context otherwise requires.       6.1.3         (a)   Clauses 4.3
(Further conditions precedent) and 4.4 (Conditions relating to optional
currencies);         (b)   Clause 5 (Utilisation - Procedure);         (c)  
Clause 8 (Selection of currencies);         (d)   Clause 15 (Interest) as it
applies to the calculation of interest on a Loan but not default interest on an
overdue amount; and         (e)   Clause 17 (Changes to the calculation of
interest),         do not apply to Swingline Loans.     6.2   Delivery of a
Utilisation Request for Swingline Loans     6.2.1   A Borrower may utilise the
Swingline Facility by delivery by it (or the Company on behalf of a Borrower) to
the relevant Swingline Agent (copied to the Facility Agent) of a duly completed
Utilisation Request in the form of Part II of Schedule 3 (Requests) not later
than the Specified Time.       6.2.2   Each Utilisation Request:         (a)  
for a Dollar Swingline Loan must be sent to the Dollar Swingline Agent to the
address in New York notified by the Dollar Swingline Agent for this purpose;    
    (b)   for a Euro Swingline Loan must be sent to the Euro Swingline Agent to
the address in London notified by the Euro Swingline Agent for this purpose.  

- 28 -



--------------------------------------------------------------------------------





6.3   Completion of a Utilisation Request for Swingline Loans     6.3.1   Each
Utilisation Request for a Swingline Loan is irrevocable and will not be regarded
as having been duly completed unless:           (a)   it identifies the
Borrower;           (b)   it specifies that it is for a Dollar Swingline Loan,
or a Euro Swingline Loan;           (c)   the proposed Utilisation Date is:    
        (i)   in relation to a Dollar Swingline Loan, is a New York Business
Day; and             (ii)   in relation to a Euro Swingline Loan, is a Euro
Swingline Business Day;             within the Availability Period applicable to
the Revolving Facility;           (d)   the Swingline Loan is:             (i)  
in relation to a Dollar Swingline Loan denominated in U.S. Dollars; and        
    (ii)   in relation to a Euro Swingline Loan denominated in Euros;          
(e)   the amount of the proposed Swingline Loan is an amount whose Base Currency
Amount is not more than the Available Swingline Facility and is a minimum of
US$10,000,000 or, if less, the Available Swingline Facility; and           (f)  
the proposed Interest Period:             (i)   does not overrun the Revolving
Facility Maturity Date;             (ii)   is a period of not more than five New
York Business Days (in relation to a Dollar Swingline Loan) or five Euro
Swingline Business Days (in relation to a Euro Swingline Loan); and            
(iii)   ends on a New York Business Day (in relation to a Dollar Swingline Loan)
or a Euro Swingline Business Day (in relation to a Euro Swingline Loan).        
6.3.2   Only one Swingline Loan may be requested in each Utilisation Request.  
  6.4   Swingline Lenders' participation     6.4.1   If the conditions set out
in this Agreement have been met, each Swingline Lender shall make its
participation in each Swingline Loan available through its relevant Facility
Office.         6.4.2   The Swingline Lenders will only be obliged to comply
with sub-clause 6.4.1 above if on the date of the Utilisation Request and on the
proposed Utilisation Date:           (a)   no Default is continuing or would
result from the proposed Utilisation; and  

- 29 -



--------------------------------------------------------------------------------




      (b)   the Repeating Representations to be made by each Obligor are true in
all material respects.  


  6.4.3   The amount of each Swingline Lender's participation in each Swingline
Loan will be equal to the proportion borne by its Available Swingline Commitment
to the Available Swingline Facility immediately prior to making the Swingline
Loan, adjusted to take account of any limit applying under Clause 6.5
(Relationship with Revolving Facility).       6.4.4   The relevant Swingline
Agent shall determine the Base Currency Amount of each relevant Swingline Loan
and notify each relevant Swingline Lender of the amount of each relevant
Swingline Loan and its participation in that relevant Swingline Loan by the
Specified Time.       6.4.5   Utilisation by a Borrower of the Euro Swingline
Facility shall reduce the Available Swingline Commitment in respect of the
Dollar Swingline Facility rateably by an amount equivalent to the Base Currency
Amount of that Utilisation, Utilisation by a Borrower of the Dollar Swingline
Facility shall reduce the Available Swingline Commitment in respect of the Euro
Swingline Facility rateably by an amount equivalent to the Base Currency Amount
of that Utilisation.     6.5   Relationship with Revolving Facility   6.5.1  
This Clause applies when a Swingline Loan is outstanding or is to be borrowed.  
    6.5.2   The Revolving Facility may be used by way of Swingline Loans. The
Swingline Facility is not independent of the Revolving Facility.       6.5.3  
Notwithstanding any other term of this Agreement a Lender is only obliged to
participate in a Revolving Loan or a Swingline Loan to the extent that it would
not result in the Base Currency Amount of its participation and that of a Lender
which is its Affiliate in the Revolving Loans, the Dollar Swingline Loans, and
the Euro Swingline Loans exceeding its Overall Commitment.       6.5.4   Where,
but for the operation of sub-clause 6.5.3 above, the Base Currency Amount of a
Lender's participation and that of a Lender which is its Affiliate in the
Revolving Loans, the Dollar Swingline Loans, and the Euro Swingline Loans would
have exceeded its Overall Commitment, the excess will be apportioned among the
other Lenders participating in the relevant Loan pro rata according to their
relevant Commitments. This calculation will be applied as often as necessary
until the Loan is apportioned among the relevant Lenders in a manner consistent
with sub-clause 6.5.3 above.       6.5.5   The amount of a proposed Dollar
Swingline Loan or, as the case may be, the Base Currency Amount of a proposed
Euro Swingline Loan must not, when aggregated with the Base Currency Amount of
all outstanding Swingline Loans, exceed the Total Swingline Commitments.  

- 30 -



--------------------------------------------------------------------------------





        7.   SWINGLINE LOANS   7.1   Swingline   Subject to the terms of this
Agreement, the Swingline Lenders make available to the Borrowers a swingline
loan facility comprising:       7.1.1   a dollar swingline loan facility in an
aggregate amount equal to the Total Swingline Commitments; and       7.1.2   a
euro swingline loan facility in an aggregate amount equal to the euro equivalent
of the Total Swingline Commitments.     7.2   Purpose   Each Borrower shall
apply all amounts borrowed by it under each of the Dollar Swingline Facility,
and the Euro Swingline Facility towards short-term general corporate borrowings.
A Swingline Loan may not be applied in repayment or prepayment of another
Swingline Loan.     7.3   Repayment   7.3.1   Each Borrower that has drawn a
Swingline Loan shall repay that Swingline Loan on the last day of its Interest
Period.       7.3.2   If a Swingline Loan is not repaid in full on its due date
and the repayment of which is not otherwise funded under the Revolving Facility,
the relevant Swingline Agent shall (if requested to do so in writing by any
affected Swingline Lender) set a date (the "Loss Sharing Date") on which
payments shall be made between the Lenders to re-distribute the unpaid amount
between them. The relevant Swingline Agent shall give at last 3 Business Days
notice to each affected Lender of the Loss Sharing Date and notify it of the
amounts to be paid or received by it.       7.3.3   On the Loss Sharing Date
each Lender must pay to the relevant Swingline Agent its proportion of the
Unpaid Amount minus its (or its Affiliate's) Unpaid Swingline Participation (if
any). If this produces a negative figure for a Lender no amount need be paid by
that Lender.         The "Proportion" of a Lender means the proportion borne
by:         (a)   its Revolving Facility Commitment (or, if the Total Revolving
Facility Commitments are then zero, its Revolving Facility Commitment
immediately prior to their reduction to zero) minus the Base Currency Amount of
its participation (or that of a Lender which is its Affiliate) in any
outstanding Revolving Loans (but ignoring its (or its Affiliate's) participation
in the unpaid Swingline Loan): to         (b)   the Total Revolving Facility
Commitments (or, if the Total Revolving Facility Commitments are then zero, the
Total Revolving Facility Commitments immediately prior to their reduction to
zero) minus any outstanding Revolving Loans (but ignoring the unpaid Swingline
Loan).  

- 31 -



--------------------------------------------------------------------------------





    The "Unpaid Amount" means, in relation to a Swingline Loan, any principal
not repaid and/or any interest accrued but unpaid on that Swingline Loan
calculated from the Utilisation Date to the Loss Sharing Date.         The
"Unpaid Swingline Participation" of a Lender means that part of the Unpaid
Amount (if any) owed to that Lender (or its Affiliate) (before any
redistribution under this Clause 7.3 (Repayment)).       7.3.4   Out of the
funds received by the relevant Swingline Agent pursuant to sub-clause 7.3.3 the
relevant Swingline Agent shall pay to each Swingline Lender an amount equal to
the Shortfall (if any) of that Swingline Lender where:         The "Shortfall"
of a Swingline Lender is an amount equal to its Unpaid Swingline Participation
minus its (or its Affiliate's) Proportion of the Unpaid Amount.       7.3.5   If
the amount actually received by the relevant Swingline Agent from the Lenders is
insufficient to pay the full amount of the Shortfall of all Dollar Swingline
Lenders or, as the case may be, all Euro Swingline Lenders then the amount
actually received will be distributed amongst the Dollar Swingline Lenders or,
as the case may be, all Euro Swingline Lenders pro rata to the Shortfall of each
Dollar Swingline Lender or, as the case may be, Euro Swingline Lender.      
7.3.6         (a)   On a payment under this paragraph, the paying Lender will be
subrogated to the rights of the Swingline Lenders which have shared in the
payment received.         (b)   If and to the extent a paying Lender is not able
to rely on its rights under sub- paragraph (a) above, the relevant Borrower
shall be liable to the paying Lender for a debt equal to the amount the paying
Lender has paid under this paragraph.         (c)   Any payment under this
paragraph does not reduce the obligations in aggregate of any Obligor.     7.4  
Voluntary Prepayment of Swingline Loans     7.4.1   The Borrower to which a
Swingline Loan has been made may prepay at any time the whole of that Swingline
Loan.       7.4.2   Unless a contrary indication appears in this Agreement, any
part of the Swingline Facility which is prepaid may be reborrowed in accordance
with the terms of this Agreement.     7.5   Interest     7.5.1   The rate of
interest on each Dollar Swingline Loan for any day during its Interest Period is
the higher of:         (a)   the prime commercial lending rate in U.S. Dollars
announced by the Dollar Swingline Agent at the Specified Time and in force on
that day; and  

- 32 -



--------------------------------------------------------------------------------





    (b)    0.5 per cent. per annum over the rate per annum determined by the
Dollar Swingline Agent to be the Federal Funds Rate (as published by the Federal
Reserve Bank of New York) for that day.       7.5.2   The rate of interest on
each Euro Swingline Loan for its Interest Period is the Euro Swingline Rate.    
  7.5.3   The Dollar Swingline Agent, or as the case may be the Euro Swingline
Agent, shall promptly notify the Dollar Swingline Lenders or, as the case may
be, the Euro Swingline Lenders and the relevant Borrower of the determination of
the rate of interest under sub-clauses 7.5.1 or 7.5.2 above.       7.5.4   If
any day during an Interest Period for a Dollar Swingline Advance is not a New
York Business Day, the rate of interest on such Dollar Swingline Loan on that
day will be the rate applicable to the immediately preceding New York Business
Day.       7.5.5   Each Borrower shall pay accrued interest on each Swingline
Loan made to it on the last day of its Interest Period.     7.6   Interest
Period   7.6.1   Each Swingline Loan has one Interest Period only.       7.6.2  
The Interest Period for a Swingline Loan must be selected in the relevant
Utilisation Request.     7.7   Dollar Swingline Agent, Euro Swingline Agent  
7.7.1   Each Swingline Agent may perform its duties in respect of the Dollar
Swingline Facility, or the Euro Swingline Facility as the case may be, through
an Affiliate or Affiliates acting as its agent.       7.7.2   Notwithstanding
any other term of this Agreement and without limiting the liability of any
Obligor under the Finance Documents, each Euro Swingline Lender shall (in
proportion to its share of the Total Swingline Commitments or, if the Total
Swingline Commitments are then zero, to its share of the Total Swingline
Commitments immediately prior to their reduction to zero) pay to or indemnify
the Euro Swingline Agent, within three Business Days of demand, for or against
any cost, loss or liability incurred by the Euro Swingline Agent or any
Affiliate of the Euro Swingline Agent (other than by reason of the Euro
Swingline Agent's or such Affiliate's gross negligence or wilful misconduct) in
acting as the Euro Swingline Agent (unless the Euro Swingline Agent or such
Affiliate has been reimbursed by an Obligor pursuant to this Agreement).      
7.7.3   Notwithstanding any other term of this Agreement and without limiting
the liability of any Obligor under the Finance Documents, each Dollar Swingline
Lender shall (in proportion to its share of the Total Swingline Commitments or,
if the Total Swingline Commitments are then zero, to its share of the Total
Swingline Commitments immediately prior to their reduction to zero) pay to or
indemnify the Dollar Swingline Agent, within three Business Days of demand, for
or against any  

- 33 -



--------------------------------------------------------------------------------





    cost, loss or liability incurred by the Dollar Swingline Agent or any
Affiliate of the Dollar Swingline Agent (other than by reason of the Dollar
Swingline Agent's or such Affiliate's gross negligence or wilful misconduct) in
acting as the Dollar Swingline Agent (unless the Dollar Swingline Agent or such
Affiliate has been reimbursed by an Obligor pursuant to this Agreement).    
7.8   Conditions of assignment or transfer   Notwithstanding any other term of
this Agreement, each Lender shall ensure that at all times its Overall
Commitment is not less than:       7.8.1   its Swingline Commitment; or      
7.8.2   if it does not have a Swingline Commitment, the Swingline Commitment of
a Lender which is its Affiliate.     8.   SELECTION OF CURRENCIES   8.1  
Availability of Optional Currencies   A Borrower may request that a Revolving
Loan be denominated in an Optional Currency in accordance with the provisions of
Clause 4.4 (Conditions relating to Optional Currencies).     8.2   Selection  
8.2.1   A Borrower (or the Company on behalf of a Borrower) may select the
currency of a Revolving Loan for an Interest Period in the relevant Utilisation
Request.       8.2.2   The Facility Agent shall notify each Revolving Lender of
the proposed currency or currencies of each Revolving Loan promptly after it is
ascertained.     8.3   Revocation of currency     Notwithstanding Clause 8.1
(Availability of Optional Currencies) and without prejudice to Clause 17.2
(Market disruption) or Clause 11.1 (Illegality), if before the Specified Time on
any Quotation Day, the Facility Agent receives notice from a Revolving Lender
that:       8.3.1   the Optional Currency (other than sterling or euro)
requested is not readily available to it in the amount required; or      
8.3.2   compliance with its obligation to participate in the Revolving Loan in
the proposed Optional Currency would contravene a law or regulation applicable
to it,       the Facility Agent shall give notice to the relevant Borrower and
to the Revolving Lenders to that effect before the Specified Time on that day.
In this event, any Revolving Lender that gives notice pursuant to this Clause
8.3 (Revocation of currency) will be required to participate in the Revolving
Loan in the Base Currency (in an amount equal to that Revolving Lender's
proportion of the Base Currency Amount of the Loan that is due to be made) and
its participation will be treated as a separate Revolving Loan denominated in
the Base Currency during that Interest Period.  

- 34 -



--------------------------------------------------------------------------------





9.   AMOUNT OF OPTIONAL CURRENCIES   9.1   Drawdowns   If a Revolving Loan is to
be drawn down in an Optional Currency, the amount of each Revolving Lender's
participation in that Revolving Loan will be determined by converting into that
currency the Revolving Lender's participation in the Base Currency Amount of
that Revolving Loan.     9.2   Notification   The Facility Agent shall notify
the Revolving Lenders and the Company of Optional Currency amounts (and the
applicable Facility Agent's Spot Rate of Exchange) promptly after they are
ascertained.  

- 35 -



--------------------------------------------------------------------------------





SECTION 4
REPAYMENT, PREPAYMENT, CANCELLATION AND EXTENSION

      10.   REPAYMENT   10.1   Repayment of Term Loans     10.1.1   The
Borrowers under Facility A shall repay the aggregate Facility A Loans in
instalments by repaying on each Facility A Repayment Date the amount set out
opposite that Facility A Repayment Date below:  

              Facility A Repayment Date (Months after date   Repayment
Instalment     of this Agreement)         12 months     US$150,000,000      
24months     US$150,000,000       36 months     US$200,000,000       48 months  
  US$200,000,000       Facility A Maturity Date     Balance of Facility A Loan  


  10.1.2   The Borrowers under Facility B shall repay the aggregate Facility B
Loan in full on the Facility B Maturity Date.     10.2   Effect of cancellation
and prepayment on scheduled repayments and reductions   10.2.1   If any of the
Facility A Loans are prepaid in accordance with Clause 11.3 (Voluntary
Prepayment of Loans) and the aggregate amount of the Facility A Loans made to
the Borrower exceeds the amount of the prepayments, the Company may, if it gives
the Agent not less than five Business Days' notice (or such shorter period as
the Majority Lenders may agree) select which of those outstanding Facility A
Loans and Repayment Instalments will be wholly or partially prepaid. If the
Company fails to deliver such notice the Agent shall select the Facility A Loans
and Repayment Instalments to be wholly or partially prepaid.       10.2.2   If
any of the Facility A Loans are prepaid in accordance with Clause 12.2
(Mandatory prepayment and cancellation out of certain proceeds) then the amount
of the Repayment Instalment for each Facility A Repayment Date will reduce in
inverse chronological order by the amount of the Facility A Loan repaid.    
10.3   Repayment of Revolving Loans   Each Borrower which has drawn a Revolving
Loan shall repay that Revolving Loan on the last day of its Interest Period.    
11.   ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION   11.1   Illegality   If
it becomes unlawful in any applicable jurisdiction for a Lender to perform any
of its obligations as contemplated by this Agreement or to fund or maintain its
participation in any  

- 36 -



--------------------------------------------------------------------------------





          Loan, that Lender shall promptly notify the Facility Agent upon
becoming aware of that event and shall also notify the Facility Agent that it
requires either or both of the following:       11.1.1   upon the Facility Agent
notifying the Company, the Commitment of that Lender will be immediately
cancelled; and/or       11.1.2   each Borrower shall repay that Lender's
participation in the Loans made to that Borrower on the last day of the Interest
Period for each Loan occurring after the Facility Agent has notified the Company
or, if earlier, the date specified by the Lender in the notice delivered to the
Facility Agent (being no earlier than the last day of any applicable grace
period permitted by law).     11.2   Voluntary cancellation   The Company may,
if it gives the Facility Agent not less than five Business Days' (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of US$10,000,000) of an Available Facility.
Any cancellation under this Clause 11.2 shall reduce the Commitments of the
Lenders rateably under the relevant Facility. If, as a result of any
cancellation of the Available Revolving Facility in relation to the Revolving
Facility, the Total Commitments in relation to the Revolving Facility would be
less than the Total Swingline Commitments then the amount of the Total Swingline
Commitments shall reduce so that they equal the Total Revolving Facility
Commitments. Any such cancellation of the Total Swingline Commitments shall
reduce the Swingline Commitments of the Lenders rateably.     11.3   Voluntary
Prepayment of Loans   The Borrower to which a Loan has been made may, if it
gives the Facility Agent not less than five Business Days' (or such shorter
period as the Majority Lenders may agree) prior notice, prepay the whole or any
part of a Loan (but if in part, being an amount that reduces the Base Currency
Amount of the Loan by a minimum amount of US$10,000,000).     11.4   Right of
repayment and cancellation in relation to a single Lender   11.4.1   If:        
(a)   any sum payable to any Lender by an Obligor is required to be increased
under sub-clause 19.2.4 of Clause 19.2 (Tax gross-up); or         (b)   the
Company receives a demand from the Facility Agent under Clause 19.3 (Tax
indemnity) or Clause 20.1 (Increased costs),         the Company may, while the
circumstance under paragraph (a) above or the circumstance giving rise to the
notice under paragraph (b) above continues, give the Facility Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender's participation in the Loans.       11.4.2   On receipt
of a notice from the Company referred to in sub-clause 11.4.1 above the
Commitment of that Lender shall immediately be reduced to zero.       11.4.3  
On the last day of each Interest Period which ends after the Company has given
notice under sub-clause 11.4.1 above (or, if earlier, the date specified by
the  

- 37 -



--------------------------------------------------------------------------------





    Company in that notice), each Borrower to which a Loan is outstanding shall
repay that Lender's participation in that Loan.     12.   MANDATORY PREPAYMENT  
12.1   Mandatory Prepayment on Change of control   12.1.1   If any person or
group of persons acting in concert gains control of the Company:         (a)  
the Company shall promptly notify the Facility Agent upon becoming aware of that
event;         (b)   a Lender shall not be obliged to fund a Utilisation (except
for a Rollover Loan); and         (c)   if a Lender so requires, the Facility
Agent shall, by not less than 30 days notice to the Company, cancel that
Lender's Available Commitments and declare all outstanding Loans due to such
Lender, together with accrued interest, and all other amounts accrued under the
Finance Documents immediately due and payable, whereupon that Lender's Available
Commitment will be cancelled and all such outstanding amounts will become
immediately due and payable.       12.1.2   For the purpose of sub-clause 12.1.1
above "control" means:         (a)   the power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to cast, or control the casting
of, more than one-half of the maximum number of votes that may be cast at a
general meeting of the Company; or         (b)   the holding of more than
one-half of the issued share capital of the Company (excluding any part of that
issued share capital that carries no right to participate beyond a specified
amount in a distribution of either profits or capital).       12.1.3   For the
purpose of sub clause 12.1.1 above "acting in concert" means, a group of persons
who, pursuant to an agreement or understanding (whether formal or informal),
actively co-operate, through the acquisition by any of them, either directly or
indirectly, of shares in the Company, to obtain or consolidate control of the
Company.     12.2   Mandatory prepayment and cancellation out of certain
proceeds   12.2.1   The Company shall ensure that:         (a)   all Disposal
Proceeds and all Acquisition Proceeds are applied in prepayment and cancellation
of the Facilities in accordance with sub-clause 12.2.2 below; and         (b)  
until such time as the Total Revolving Facility Commitments have been reduced to
US$500,000,000 and all amounts outstanding under or in respect of  

- 38 -



--------------------------------------------------------------------------------





      Facility A and Facility B have been repaid in full, and to the extent
necessary to reduce the Total Revolving Facility Commitments to US$500,000,000,
all Debt Proceeds are applied in prepayment and cancellation of the Facilities
in accordance with sub-clause 12.2.2 below.           12.2.2   Any amount to be
applied in prepayment and cancellation of the Facilities in accordance with
sub-clause 12.2.1 above shall be applied in the following order:         (a)  
firstly, in cancellation of the Available Commitments under the Term Loans
(first in cancellation of any Available Commitments under Facility B and then in
cancellation of any Available Commitments under Facility A);         (b)  
secondly, in prepayment of the Term Loans as contemplated in sub-clause 12.2.3
below;         (c)   thirdly, in cancellation of Available Commitments under the
Revolving Facility (and the Available Commitments of the Revolving Lenders under
the Revolving Facility shall be cancelled rateably); and         (d)   fourthly,
in prepayment of Revolving Loans and Revolving Facility Commitments.      
12.2.3   A prepayment under sub-clause 12.2.1 shall prepay the Term Loans as
follows:         (a)   in prepayment of the Facility B Loans, and, when all
amounts outstanding under Facility B have been prepaid, in prepayment of the
Facility A Loans; and         (b)   in relation to prepayment of Facility A
Loans, reducing the Repayment Instalment for each Facility A Repayment Date
falling after the date of the prepayment in inverse chronological order.      
12.2.4   If a date for prepayment of a Loan falls otherwise than on the last day
of an Interest Period, such prepayment may be made on the last day of that
Loan's then current Interest Period.       12.2.5   If, as a result of any
cancellation of Available Commitments or Commitments in accordance with
sub-clause 12.2.2 above the Total Commitments in relation to Facility A would be
less than the Total Swingline Commitments then the amount of the Total Swingline
Commitments shall reduce so that they equal the Total Commitments in relation to
Facility A.       12.2.6   Any cancellation of the Total Commitments in relation
to any Facility shall reduce the relevant Commitments of the Lenders
participating in such Facility rateably.     13.   RESTRICTIONS   13.1   Notices
of Cancellation and Prepayment   Any notice of cancellation or prepayment given
by any Party under this Clause 13 shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the  

- 39 -



--------------------------------------------------------------------------------





  date or dates upon which the relevant cancellation or prepayment is to be made
and the amount of that cancellation or prepayment.     13.2   Interest and other
amounts   Any prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and, subject to any Break Costs, without
premium or penalty.     13.3   No reborrowing of Term Loan   No Borrower may
reborrow any part of a Term Loan which is prepaid.     13.4   Reborrowing of
Revolving Facility   Unless a contrary indication appears in this Agreement, any
part of a Revolving Facility which is prepaid may be reborrowed in accordance
with the terms of this Agreement.     13.5   Prepayment in accordance with
Agreement   The Borrowers shall not repay or prepay all or any part of the Loans
or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.     13.6   No reinstatement of
Commitments   No amount of the Total Commitments cancelled under this Agreement
may be subsequently reinstated.     13.7   Facility Agent's receipt of Notices  
If the Facility Agent receives a notice under this Clause 13 it shall promptly
forward a copy of that notice to either the Company or the affected Lender, as
appropriate.     14.   EXTENSION OF FACILITY B   14.1   Extension Notice   The
Company shall be entitled to extend Facility B, for an additional period of 364
days. This right may be exercised by giving notice to the Facility Agent (the
"Extension Notice") not more than 60 nor less than 30 days before the Facility B
Maturity Date (in this Clause 14, the "Original Facility B Maturity Date"). Such
notice shall be made in writing, be unconditional and binding on the Borrower.  
  14.2   Notification of Extension Notice   The Facility Agent shall forward a
copy of the Extension Notice to the relevant Lenders as soon as practicable
after receipt of it.     14.3   Extension Date   Following delivery of an
Extension Notice pursuant to Clause 14.1 above, the Original Facility B Maturity
Date shall be extended to the day which is 364 days from (and including) the
Original Facility B Maturity Date and the Facility B Maturity Date shall be
modified accordingly.     14.4   Extension options   A Company may not extend
the Facility B Maturity Date in accordance with this Agreement more than once.  

- 40 -



--------------------------------------------------------------------------------





SECTION 5
COSTS OF UTILISATION

        15.   INTEREST   15.1   Calculation of interest   The rate of interest
on each Loan for each Interest Period is the percentage rate per annum which is
the aggregate of the applicable:       15.1.1   Margin;       15.1.2   LIBOR;
and       15.1.3   Mandatory Cost, if any.     15.2   Payment of interest   The
Borrower to which a Loan has been made shall pay accrued interest on that Loan
on the last day of each Interest Period (and, if the Interest Period is longer
than six Months, on the dates falling at six Monthly intervals after the first
day of the Interest Period).     15.3   Default interest   15.3.1   If an
Obligor fails to pay any amount payable by it under a Finance Document on its
due date, interest shall accrue on the overdue amount from the due date up to
the date of actual payment (both before and after judgment) at a rate which,
subject to sub-clause 15.3.2 below, is one per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably). Any interest accruing under this Clause 15.3 shall be
immediately payable by the Obligor on demand by the Facility Agent.      
15.3.2   If any overdue amount consists of all or part of a Loan which became
due on a day which was not the last day of an Interest Period relating to that
Loan:         (a)   the first Interest Period for that overdue amount shall have
a duration equal to the unexpired portion of the current Interest Period
relating to that Loan; and         (b)   the rate of interest applying to the
overdue amount during that first Interest Period shall be one per cent. higher
than the rate which would have applied if the overdue amount had not become
due.       15.3.3   Default interest (if unpaid) arising on an overdue amount
will be compounded with the overdue amount at the end of each Interest Period
applicable to that overdue amount but will remain immediately due and payable.  
  15.4   Notification of rates of interest   The Facility Agent shall promptly
notify the Lenders and the Company of the determination of a rate of interest
under this Agreement.  

- 41 -



--------------------------------------------------------------------------------





16.   INTEREST PERIODS   16.1   Selection of Interest Periods   16.1.1   A
Borrower (or the Company on behalf of a Borrower) may select an Interest Period
for a Loan in the Utilisation Request for that Loan.       16.1.2   Subject to
this Clause 16, a Borrower (or the Company) may select an Interest Period of one
week, one, two, three or six Months or any other period agreed between the
Company and the Facility Agent (acting on the instructions of all the Lenders),
provided that the Borrowers (or the Company) may select a maximum of 5 one week
interest periods in aggregate per year.       16.1.3   Prior to the Syndication
Date, Interest Periods shall be one Month or such shorter period as agreed
between the Company and the Facility Agent (acting on the instructions of the
Lenders).       16.1.4   An Interest Period for a Loan shall not extend beyond
the Maturity Date applicable to its Facility.     16.2   Overrunning of a
Maturity Date   If an Interest Period in respect of a Loan borrowed would
otherwise overrun a Maturity Date or a Facility A Repayment Date applicable to
that Loan, it shall be shortened so that it ends on the Maturity Date or the
Facility A Repayment Date (as applicable).     16.3   Other adjustments  
16.3.1   If an Interest Period is not a period of a number of Months and it
would otherwise end on a day which is not a Business Day, that Interest Period
will instead end on the next Business Day in that calendar month (if there is
one) of the preceding Business Day (if there is not).       16.3.2   The
Facility Agent (after prior consultation with the Lenders) and the Company may
enter into such other arrangements as they may agree for the adjustment of
Interest Periods.     16.4   Notification   The Facility Agent shall notify the
relevant Borrower and the Lenders of the duration of each Interest Period
promptly after ascertaining its duration.     17.   CHANGES TO THE CALCULATION
OF INTEREST   17.1   Absence of quotations   Subject to Clause 17.2 (Market
disruption), if LIBOR is to be determined by reference to the Reference Banks
but a Reference Bank does not supply a quotation by the Specified Time on the
Quotation Day, the applicable LIBOR shall be determined on the basis of the
quotations of the remaining Reference Banks.     17.2   Market disruption  
17.2.1   If a Market Disruption Event occurs in relation to a Loan (not being a
Swingline Loan) for any Interest Period, then the rate of interest on each
Lender's share of that Loan for the Interest Period shall be the rate per annum
which is the sum of:  

- 42 -



--------------------------------------------------------------------------------





    (a)   the Margin;         (b)   the rate notified to the Facility Agent by
that Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in that Loan from whatever source it may reasonably select; and         (c)  
the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.       17.2.2   In this Agreement "Market Disruption Event" means:        
(a)   at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine LIBOR for the relevant
currency and Interest Period; or         (b)   before close of business in
London on the Quotation Day for the relevant Interest Period, the Facility Agent
receives notifications from a Lender or Lenders (whose participations in a Loan
exceed 50 per cent. of that Loan) that the cost to it of obtaining matching
deposits in the Relevant Interbank Market would be in excess of LIBOR.    
17.3   Alternative basis of interest or funding   17.3.1   If a Market
Disruption Event occurs and the Facility Agent or the Company so requires, the
Facility Agent and the Company shall enter into negotiations (for a period of
not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.       17.3.2   Any alternative basis agreed
pursuant to sub-clause 17.3.1 above shall, with the prior consent of all the
Lenders and the Company, be binding on all Parties.     17.4   Break Costs  
17.4.1   Each Borrower shall, within five Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.       17.4.2   Each
Lender shall, as soon as reasonably practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.     18.   FEES   18.1   Commitment fee  
18.1.1   The Company shall pay to the Facility Agent (for the account of each
Lender) a fee in the Base Currency computed at the rate of:  

- 43 -



--------------------------------------------------------------------------------





    (a)   35 per cent. per annum of the applicable Margin on that Lender's
Available Commitment under the Revolving Facility for the Availability Period
applicable to the Revolving Facility; and         (b)   20 per cent. per annum
of the applicable Margin on that Lender's Available Commitment under the Term
Facilities for the Availability Period applicable to each Term Facility.      
18.1.2   The accrued commitment fee is payable quarterly in arrear on the last
day of each successive period of three Months, which ends during the relevant
Availability Period, on the last day of the Availability Period and, if
cancelled in full, on the cancelled amount of the relevant Lender's Commitment
at the time the cancellation is effective.  

    18.2   Front end fee   The Company shall pay to the Arrangers a front end
fee in the amount and at the times agreed in a Fee Letter.     18.3   Agency fee
  The Company shall pay to the Facility Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter.     18.4   Extension
Fee   The Company shall pay to the Facility Agent (for the account of each
Lender) an extension fee of 0.10 per cent. of the amount of Facility B which is
extended in accordance with Clause 14 (Extension of Facility B) following the
delivery of an Extension Notice. Such fee shall be paid on the date that
Facility B is extended.  

- 44 -



--------------------------------------------------------------------------------





SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

19.   TAX GROSS UP AND INDEMNITIES   19.1   Definitions   19.1.1   In this
Agreement:         "Protected Party" means a Finance Party which is or will be
subject to any liability, or required to make any payment, for or on account of
Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) under a Finance Document.        
"Qualifying Lender" means:         (a)   with respect to a payment made by an
Obligor incorporated in the United Kingdom,           (i)   a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is a Lender:             (1)   which is a
bank (as defined for the purpose of section 349 of the Taxes Act) making an
advance under a Finance Document; or             (2)   in respect of an advance
made under a Finance Document by a person that was a bank (as defined for the
purpose of section 349 of the Taxes Act) at the time that that advance was
made,                     and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or                     (ii)   a Treaty Lender with respect to the
United Kingdom; or  


    (b)   with respect to a payment made by a U.S. Obligor, a Lender which is:  
        (i)   a "United States person" within the meaning of Section 7701(a)(30)
of the Code, provided such Lender has timely delivered to the Facility Agent for
transmission to the Obligor making such payment two original copies of IRS Form
W-9 (or any successor form) either directly or under cover of IRS Form W-8IMY
(or any successor form) certifying its status as "United States person"; or    
      (ii)   a Treaty Lender with respect to the United States of America,
provided such Lender has timely delivered to the Facility Agent for transmission
to the Obligor making such payment two original copies of IRS Form W-8BEN (or
any successor form) either directly or under cover of IRS Form W-8IMY (or any
successor form) certifying its entitlement to receive such payments without any
such deduction or withholdings under a double taxation treaty; or  

- 45 -



--------------------------------------------------------------------------------





      (iii)   entitled to receive payments under the Finance Documents without
deduction or withholding of any United States federal Tax either as a result of
such payments being effectively connected with the conduct by such Lender of a
trade or business within the United States or under the portfolio interest
exemption, provided such Lender has timely delivered to the Facility Agent for
transmission to the Obligor making such payment two original copies of either
(1) IRS Form W-8ECI (or any successor form) either directly or under cover of
IRS Form W-8IMY (or any successor form) certifying that the payments made
pursuant to the Finance Documents are effectively connected with the conduct by
that Lender of a trade or business within the United States or (2) IRS Form
W-8BEN (or any successor form) either directly or under cover of IRS  Form
W-8IMY (or any successor form) claiming exemption from withholding in respect of
payments made pursuant to the Finance Documents under the portfolio interest
exemption and a statement certifying that such Lender is not a person described
in Section 871(h)(3)(B) or Section 881(c)(3) of the Code or (3) such other
applicable form prescribed by the IRS certifying as to such Lender's entitlement
to exemption from United States withholding tax with respect to all payments to
be made to such Lender under the Finance Documents.           For the purposes
of this paragraph (b) above, in the case of a Lender that is not treated as the
beneficial owner of the payment (or a portion thereof) under Chapter 3 and
related provisions (including Sections 871, 881, 3406, 6401, 6405 and 6409) of
the Code, the term "Lender" shall mean the person who is so treated as the
beneficial owner of the payment (or portion thereof).                

"Tax Credit" means a credit against, relief or remission from, or repayment of
any Tax.

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 19.2 (Tax gross-up) or a payment under Clause 19.3
(Tax indemnity).

"Treaty Lender" with respect to a jurisdiction means a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a "Treaty") in force on that date to receive payments of
interest from a person resident in such jurisdiction without a Tax Deduction
(subject to the completion of any necessary procedural formalities, such as
application by a Lender to HM Revenue & Customs that payments may be made to
that Lender without a Tax Deduction).

- 46 -



--------------------------------------------------------------------------------





  19.1.2   Unless a contrary indication appears, in this Clause 19 a reference
to "determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.     19.2   Tax gross-up  
19.2.1   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.       19.2.2   The Company
shall promptly upon becoming aware that an Obligor is required by law to make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly.       19.2.3   Each Lender as
at the date of this Agreement confirms that it is a Qualifying Lender. This
confirmation is given as at the date of this Agreement. A Lender which becomes
party to this Agreement by means of a Transfer Certificate shall confirm therein
whether it is or is not a Qualifying Lender. Each Lender which confirmed that it
was a Qualifying Lender undertakes to notify the Facility Agent and the Company
promptly upon becoming aware of it ceasing to be a Qualifying Lender (other than
as a result of any change after it became a Lender under this Agreement, in (or
in the interpretation, administration or application of) any law or Treaty, or
any published practice or concession of any relevant Tax authority). If the
Facility Agent receives such notification from a Lender it shall notify the
Company and the relevant Obligor.       19.2.4   If a Tax Deduction is required
by law to be made by an Obligor, the amount of the payment due from that Obligor
shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.       19.2.5   An Obligor is not required to make an increased
payment to a Lender under sub- clause 19.2.4 above for a Tax Deduction in
respect of Tax imposed by the United Kingdom or the United States from a payment
of interest on a Loan, if on the date on which the payment falls due:        
(a)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender (other than a Treaty Lender), but on
that date that Lender is not or has ceased to be a Qualifying Lender other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or
Treaty, or any published practice or concession of any relevant Tax authority;
or         (b)   the relevant Lender is a Treaty Lender and the Obligor making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations,
if any, under sub-clause 19.2.8 below.  

- 47 -



--------------------------------------------------------------------------------





  19.2.6   If an Obligor is required by law to make a Tax Deduction, that
Obligor shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.       19.2.7   Within thirty days of making either a Tax
Deduction or any payment to the relevant Tax authority required in connection
with that Tax Deduction, the Obligor making that Tax Deduction shall deliver to
the Facility Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant
authority.       19.2.8   A Treaty Lender and each Obligor which makes a payment
to which that Treaty Lender is entitled shall co-operate in completing as soon
as reasonably practicable any procedural formalities necessary for that Obligor
to obtain authorisation to make that payment without a Tax Deduction.     19.3  
Tax indemnity   19.3.1   The Company shall (within three Business Days of demand
by the Facility Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Finance Document or the transactions occurring under such
Finance Document.       19.3.2   Sub-clause 19.3.1 above shall not apply:      
  (a)   with respect to any Tax assessed on a Finance Party:           (i)  
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for Tax purposes; or           (ii)   under the law
of the jurisdiction in which that Finance Party's Facility Office is located in
respect of amounts received or receivable in that jurisdiction,           if in
either such case that Tax is imposed on or calculated by reference to the net
income, profit or gains received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party or Facility Office; or        
(b)   to the extent a loss, liability or cost:           (i)   is compensated
for by an increased payment under Clause 19.2 (Tax gross-up);           (ii)  
would have been compensated for by an increased payment under Clause 19.2 (Tax
gross-up) but was not so compensated for solely because either or both of the
exclusions in sub-clause 19.2.5 of Clause 19.2 (Tax gross- up) applied; or  

- 48 -



--------------------------------------------------------------------------------





      (iii)   relates to any Tax assessed prior to the date which is 365 days
prior to the date on which the Protected Party requests such payment from the
Company, unless a determination of the amount claimed could only be made only on
or after the earlier of those dates.       19.3.3   A Protected Party making, or
intending to make, a claim under sub-clause 19.3.1 above shall promptly notify
the Facility Agent of the loss, liability or cost which will give, or has given,
rise to the claim, following which the Facility Agent shall reasonably promptly
notify the Company.       19.3.4   A Protected Party shall, on receiving a
payment from an Obligor under this Clause 19.3, notify the Facility Agent.    
19.4   Tax Credit   If an Obligor makes a Tax Payment and the relevant Finance
Party determines that:       19.4.1   a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and       19.4.2   that Finance Party has obtained, utilised and retained that
Tax Credit in whole or in part,       the Finance Party shall pay an amount to
the Obligor which that Finance Party determines (acting reasonably) will leave
it (after that payment) in the same after-Tax position as it would have been in
had the Tax Payment not been required to be made by the Obligor.     19.5  
Stamp taxes   The Company shall pay and, within five Business Days of demand,
indemnify each Finance Party against any cost, loss or liability that Finance
Party incurs in relation to, all stamp duty, registration, excise and other
similar Taxes payable in respect of any Finance Document or the transaction
occurring under any of them other than in respect of an assignment or transfer
by a Lender.     19.6   VAT   19.6.1   All consideration expressed to be payable
under a Finance Document by any Party to a Finance Party shall be deemed to be
exclusive of any amounts in respect of VAT. If VAT is chargeable on any supply
made by any Finance Party to any Party in connection with a Finance Document,
that Party shall pay to the Finance Party (in addition to and at the same time
as paying the consideration) an amount equal to the amount of the VAT against
delivery of an appropriate VAT invoice.       19.6.2   If VAT is chargeable on
any supply made by any Finance Party (the "Supplier") to any other Finance Party
(the "Recipient") under a Finance Document, and any Party (the "Relevant Party")
is required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will  

- 49 -



--------------------------------------------------------------------------------





    promptly pay to the Relevant Party an amount equal to any credit or
repayment from the relevant Tax authority which it reasonably determines relates
to the VAT chargeable on that supply.       19.6.3   Where a Finance Document
requires any Party to reimburse a Finance Party for any costs or expenses, that
obligation shall be deemed to extend to all amounts in respect of VAT incurred
by the Finance Party in respect of the costs or expenses to the extent that the
Finance Party reasonably determines that neither the Finance Party nor any other
member of any group of which it is a member for VAT purposes is entitled to
credit or repayment of the amount in respect of the VAT.     19.7   Survival of
obligations   Without prejudice to the survival of any other section of this
Agreement, the agreements and obligations of each Obligor and each Finance Party
contained in this Clause 19 shall survive the payment in full by the Obligors of
all obligations under this Agreement and the termination of this Agreement.    
20.   INCREASED COSTS   20.1   Increased costs   20.1.1   Subject to Clause 20.3
(Exceptions) the Company shall, within five Business Days of a demand by the
Facility Agent, pay for the account of a Finance Party the amount of any
Increased Costs incurred by that Finance Party or any of its Affiliates as a
result of (i) the introduction of or any change in (or in the judicial or
generally accepted interpretation or the administration or application of) any
law or regulation or (ii) compliance with any law or regulation made after the
date of this Agreement.       20.1.2   In this Agreement "Increased Costs"
means:         (a)   a reduction in the rate of return from the Facility or on a
Finance Party's (or its Affiliate's) overall capital;         (b)   an
additional or increased cost; or         (c)   a reduction of any amount due and
payable under any Finance Document,         which is incurred or suffered by a
Finance Party or any of its Affiliates to the extent that it is attributable to
that Finance Party having entered into its Commitment or funding or performing
its obligations under any Finance Document.     20.2   Increased cost claims  
20.2.1   A Finance Party intending to make a claim pursuant to Clause 20.1
(Increased costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the
Company.       20.2.2   Each Finance Party shall, as soon as practicable after a
demand by the Facility Agent, provide a certificate confirming the amount of its
Increased Costs.  

- 50 -



--------------------------------------------------------------------------------






20.3 Exceptions   20.3.1 Clause 20.1 (Increased costs) does not apply to the
extent any Increased Cost is:       (a) attributable to a Tax Deduction required
by law to be made by an Obligor;       (b) compensated for by Clause 19.3 (Tax
indemnity), Clause 19.5 (Stamp taxes) or Clause 19.6 (VAT) (or would have been
compensated for under those clauses but was not so compensated for because any
of the exclusions, exceptions or carve-outs to such clauses applied);       (c)
incurred prior to the date which is 365 days prior to the date on which the
Finance Party makes a claim in accordance with Clause 20.2 (Increased cost
claims), unless a determination of the amount incurred could only be made on or
after the earlier of those dates;       (d) compensated for by the payment of
the Mandatory Cost;       (e) attributable to the wilful breach by the relevant
Finance Party or its Affiliates of any law or regulation; or       (f)
attributable to the application of or compliance with the International
Convergence of Capital Measurement Standards published by the Basel Committee on
Banking Supervision in June 2004 ("Basel II"), or any implementation or
transposition thereof, as such implementation or transposition is generally
envisaged to take place as at the date of this Agreement, whether by an EC
Directive or the FSA Integrated Prudential Sourcebook or other law or
regulation, including (without limitation) any Increased Cost attributable to
Pillar 2 (The Supervisory Review Process) of Basel II. In the event that the
implementation or transposition of Basel II substantially changes from the
implementation and transposition as it is envisaged to take place as at the date
of this Agreement, the Parties undertake to negotiate in good faith any changes
to this Clause 20 (Increased Costs) which may be necessary to reflect any
Increased Costs incurred by any Finance Parties or any of its Affiliates as a
result of those changes.     20.3.2 In this Clause 20.3, a reference to a "Tax
Deduction" has the same meaning given to the term in Clause 19.1 (Definitions).
  21. OTHER INDEMNITIES   21.1 Currency indemnity   21.1.1 If any sum due from
an Obligor under the Finance Documents (a "Sum"), or any order, judgment or
award given or made in relation to a Sum, has to be converted from the currency
(the "First Currency") in which that Sum is payable into another currency (the
"Second Currency") for the purpose of:       (a) making or filing a claim or
proof against that Obligor;

- 51 -



--------------------------------------------------------------------------------





    (b) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,             that Obligor shall as an
independent obligation, within five Business Days of demand, indemnify each
Finance Party to whom that Sum is due against any cost, loss or liability
arising out of or as a result of the conversion including any discrepancy
between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.         21.1.2
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.


21.2 Other indemnities   The Company shall (or shall procure that an Obligor
will), within five Business Days of demand, indemnify each Finance Party against
any cost, loss or liability incurred by that Finance Party as a result of:    
21.2.1 the occurrence of any Event of Default;     21.2.2 a failure by an
Obligor to pay any amount due under a Finance Document on its due date,
including without limitation, any cost, loss or liability arising as a result of
Clause 34 (Sharing among the Finance Parties);     21.2.3 funding, or making
arrangements to fund, its participation in a Loan requested by a Borrower (or
the Company on behalf of a Borrower) in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone); or
    21.2.4 a Loan (or part of a Loan) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Company.   21.3 Indemnity to the
Facility Agent   The Company shall within five days of demand indemnify the
Facility Agent against any cost, loss or liability incurred by the Facility
Agent (acting reasonably) as a result of:     21.3.1 investigating any event
which it reasonably believes is a Default; or     21.3.2 entering into or
performing any foreign exchange contract for the purposes of Clause 8.3
(Revocation of Currency); or     21.3.3 acting or relying on any notice, request
or instruction which it reasonably believes to be genuine, correct and
appropriately authorised.

- 52 -



--------------------------------------------------------------------------------





22. MITIGATION BY THE LENDERS   22.1 Mitigation   22.1.1 Each Finance Party
shall, in consultation with the Company, take all reasonable steps to mitigate
any circumstances which arise and which would result in any amount becoming
payable under or pursuant to, or cancelled pursuant to, any of Clause 11.1
(Illegality), Clause 19 (Tax gross-up and indemnities) or Clause 20 (Increased
costs) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.     22.1.2
Sub-clause 22.1.1 above does not in any way limit the obligations of any Obligor
under the Finance Documents.     22.1.3 Each Finance Party shall notify the
Facility Agent as soon as reasonably practicable after it becomes aware that any
circumstances of the kind described in sub-clause 22.1.1 above have arisen or
may arise. The Facility Agent shall notify the Company promptly of any such
notification from a Finance Party.   22.2 Limitation of liability   22.2.1 The
Company shall indemnify each Finance Party for all costs and expenses reasonably
incurred by that Finance Party as a result of steps taken by it under Clause
22.1 (Mitigation).     22.2.2 A Finance Party is not obliged to take any steps
under Clause 22.1 (Mitigation) if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.   23. COSTS AND EXPENSES  
23.1 Transaction expenses   The Company shall promptly on demand pay each Agent
and the Arranger reasonable professional fees and all out of pocket expenses
(including legal fees subject to any cap referred to in a Fee Letter) properly
incurred by any of them in connection with the negotiation, preparation,
printing and execution of:     23.1.1 this Agreement and any other documents
referred to in this Agreement; and     23.1.2 any other Finance Documents
executed after the date of this Agreement.   23.2 Amendment costs   If (a) an
Obligor requests an amendment, waiver or consent or (b) an amendment is required
pursuant to Clause 35.9 (Change of currency), the Company shall, within five
Business Days of demand, reimburse each Agent for the amount of all costs and
expenses (including legal fees) reasonably incurred by that Agent in responding
to, evaluating, negotiating or complying with that request or requirement.  
23.3 Enforcement costs   The Company shall, within five Business Days of demand,
pay to each Finance Party the amount of all:

- 53 -



--------------------------------------------------------------------------------





  23.3.1 reasonable costs and expenses (including legal fees) incurred by that
Finance Party in connection with the preservation; and     23.3.2 costs and
expenses (including legal fees) incurred by that Finance Party in connection
with the enforcement,         of any rights under, any Finance Document.

 

- 54 -



--------------------------------------------------------------------------------





SECTION 7
GUARANTEE

24. GUARANTEE AND INDEMNITY   24.1 Guarantee and indemnity   Each Guarantor
irrevocably and unconditionally jointly and severally:     24.1.1 guarantees to
each Finance Party punctual performance by each Borrower of all that Borrower's
obligations under the Finance Documents;     24.1.2 undertakes with each Finance
Party that whenever a Borrower does not pay any amount when due under or in
connection with any Finance Document, that Guarantor shall immediately on demand
pay that amount as if it was the principal obligor; and     24.1.3 indemnifies
each Finance Party immediately on demand against any cost, loss or liability
suffered by that Finance Party if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal. The amount of the cost, loss or liability
shall be equal to the amount which that Finance Party would otherwise have been
entitled to recover.   24.2 Continuing guarantee   This guarantee is a
continuing guarantee and will extend to the ultimate balance of sums payable by
any Obligor under the Finance Documents, regardless of any intermediate payment
or discharge in whole or in part.   24.3 Reinstatement   If any payment by an
Obligor or any discharge given by a Finance Party (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
is avoided or reduced as a result of insolvency or any similar event:     24.3.1
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and     24.3.2 each Finance Party shall
be entitled to recover the value or amount of that security or payment from each
Obligor, as if the payment, discharge, avoidance or reduction had not occurred.
  24.4 Waiver of defences   The obligations of each Guarantor under this Clause
24 will not be affected by an act, omission, matter or thing which, but for this
Clause, would reduce, release or prejudice any of its obligations under this
Clause 24 (without limitation and whether or not known to it or any Finance
Party) including:     24.4.1 any time, waiver or consent granted to, or
composition with, any Obligor or other person;

- 55 -



--------------------------------------------------------------------------------





  24.4.2 the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;    
24.4.3 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     24.4.4
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;     24.4.5 any amendment (however fundamental) or replacement of a
Finance Document or any other document or security;     24.4.6 any
unenforceability, illegality or invalidity of any obligation of any person under
any Finance Document or any other document or security; or     24.4.7 any
insolvency or similar proceedings.   24.5 Immediate recourse   Each Guarantor
waives any right it may have of first requiring any Finance Party (or any
trustee or agent on its behalf) to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 24. This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary.   24.6 Appropriations   Until
all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:     24.6.1 refrain
from applying or enforcing any other moneys, security or rights held or received
by that Finance Party (or any trustee or agent on its behalf) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and no Guarantor shall be
entitled to the benefit of the same; and     24.6.2 hold in an interest-bearing
suspense account any moneys received from any Guarantor or on account of any
Guarantor's liability under this Clause 24.   24.7 Deferral of Guarantors'
rights   Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full
and unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:     24.7.1 to be indemnified by an Obligor;

- 56 -



--------------------------------------------------------------------------------





  24.7.2 to claim any contribution from any other guarantor of any Obligor's
obligations under the Finance Documents; and/or     24.7.3 to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under the Finance Documents or of any other
guarantee or security taken pursuant to, or in connection with, the Finance
Documents by any Finance Party.   24.8 Release of Guarantor's right of
contribution   If any Guarantor (a "Retiring Guarantor") ceases to be a
Guarantor in accordance with the terms of the Finance Documents for the purpose
of any sale or other disposal of that Retiring Guarantor then on the date such
Retiring Guarantor ceases to be a Guarantor:     24.8.1 that Retiring Guarantor
is released by each other Guarantor from any liability (whether past, present or
future and whether actual or contingent) to make a contribution to any other
Guarantor arising by reason of the performance by any other Guarantor of its
obligations under the Finance Documents; and     24.8.2 each other Guarantor
waives any rights it may have by reason of the performance of its obligations
under the Finance Documents to take the benefit (in whole or in part and whether
by way of subrogation or otherwise) of any rights of the Finance Parties under
any Finance Document or of any other security taken pursuant to, or in
connection with, any Finance Document where such rights or security are granted
by or in relation to the assets of the Retiring Guarantor.   24.9 Additional
security   This guarantee is in addition to and is not in any way prejudiced by
any other guarantee or security now or subsequently held by any Finance Party.  
24.10 Limitation on U.S. Guarantors   Any term or provision of this Clause 24 or
any other term in this Agreement or any Finance Document notwithstanding, the
maximum aggregate amount of the obligations for which any U.S. Guarantor shall
be liable under this Agreement shall in no event exceed an amount equal to the
largest amount that would not render such U.S. Guarantor's obligations under
this Agreement subject to avoidance under applicable United States federal or
state fraudulent conveyance laws.

- 57 -



--------------------------------------------------------------------------------





SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

25. REPRESENTATIONS   25.1 Time of Representations   25.1.1 Subject to
sub-clause 25.1.2, each Obligor makes the representations and warranties set out
in this Clause 25 to each Finance Party on the date of this Agreement.    
25.1.2 The representation given at Clause 25.11.3 of Clause 25.11 (No misleading
information) below is made on the Information Memorandum Date and on the
Syndication Date only, provided that, in relation to the representation to be
given on the Syndication Date, such representation shall be qualified by any
matters disclosed by the Company in writing to the Facility Agent in the period
from the day after the Information Memorandum Date to the day before the
Syndication Date.   25.2 Status   25.2.1 It is a corporation, duly incorporated
and validly existing under the law of its jurisdiction of incorporation.    
25.2.2 It and each of its Subsidiaries has the power to own its assets and carry
on its business as it is being conducted.   25.3 Binding obligations   The
obligations expressed to be assumed by it in each Finance Document are, subject
to laws or legal procedures affecting the enforceability of creditors' rights
generally and any other reservations set out in the legal opinions listed in
Schedule 2 (Conditions precedent), legal, valid, binding and enforceable
obligations.   25.4 Non-conflict with other obligations   The entry into and
performance by it of, and the transactions contemplated by, the Finance
Documents do not and will not conflict with:     25.4.1 any law or regulation
applicable to it;     25.4.2 its or any of its Subsidiaries' constitutional
documents; or     25.4.3 any agreement or instrument binding upon it or any of
its Subsidiaries or any of its or any of its Subsidiaries' assets which conflict
would reasonably be likely to have a Material Adverse Effect.   25.5 Power and
authority   It has the power to enter into, perform and deliver, and has taken
all necessary action to authorise its entry into, performance and delivery of,
the Finance Documents to which it is a party and the transactions contemplated
for it by those Finance Documents.   25.6 Validity and admissibility in evidence
  All Authorisations required:

- 58 -



--------------------------------------------------------------------------------





  25.6.1 to enable it lawfully to enter into, exercise its rights and comply
with its obligations in the Finance Documents to which it is a party; and    
25.6.2 to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation,     (other than as disclosed in a
legal opinion delivered to the Facility Agent pursuant to Part I of Schedule 2
(Conditions precedent)) have been obtained or effected and are in full force and
effect.   25.7 Governing law and enforcement   25.7.1 The choice of English law
as the governing law of the Finance Documents will be recognised and enforced in
its jurisdiction of incorporation.     25.7.2 Any judgment obtained in England
in relation to a Finance Document will be recognised and enforced in its
jurisdiction of incorporation.   25.8 Deduction of Tax   It is not required to
make any deduction for or on account of Tax from any payment it may make under
any Finance Document to a Qualifying Lender falling within sub-clause
19.1.1(a)(i) of Clause 19.1 (Definitions).   25.9 No filing or stamp taxes  
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar Tax be
paid in such jurisdiction on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents.   25.10 No default   No
Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.   25.11 No misleading information   25.11.1  Any
factual information, including any information which discloses evidence of
material litigation which is pending or threatened, provided by any member of
the Group to any of the Finance Parties prior to the date of this Agreement in
connection with its entry into this Agreement was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated.     25.11.2  No information has been given or withheld that
results in the information referred to in sub-clause 25.11.1 above being untrue
or misleading in any material respect.     25.11.3  Any factual information
relating to the Group or New River contained in the Information Memorandum was
true and accurate and complete in all material respects as at the date of the
Information Memorandum or (as the case may be) as at the date the information is
expressed to be given and nothing has occurred or been omitted which would
result in the information being inaccurate or misleading in any material
respect.

- 59 -



--------------------------------------------------------------------------------





  25.11.4   The copy of the Acquisition Agreement provided to the Agent by the
Company pursuant to Schedule 2 (Conditions precedent) is true, accurate, and
complete.       25.11.5   As of the date of this Agreement, there has been no
change in the business or the consolidated financial condition of the Group
since the date of its last audited financial statements that would have a
Material Adverse Effect.     25.12   Financial statements     In the case of the
Company only:       25.12.1   Its Original Financial Statements were prepared in
accordance with U.S. GAAP consistently applied.       25.12.2   Its Original
Financial Statements fairly represent its financial condition and operations
(consolidated) during the relevant financial year.     25.13   Pari passu
ranking     Its payment obligations under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.     25.14   ERISA and Multiemployer Plans     25.14.1  
Each Employee Plan is in compliance in form and operation with ERISA and the
Code and all other applicable laws and regulations save where any failure to
comply would not reasonably be expected to have a Material Adverse Effect.      
25.14.2   Each Employee Plan which is intended to be qualified under Section
401(a) of the Code has been determined by the IRS to be so qualified or is in
the process of being submitted to the IRS for approval or will be so submitted
during the applicable remedial amendment period, and, nothing has occurred since
the date of such determination that would reasonably be expected to adversely
affect such determination (or, in the case of an Employee Plan with no
determination, nothing has occurred that would materially adversely affect such
qualification) except, in each case, to the extent the same would not reasonably
be expected to have a Material Adverse Effect.       25.14.3   There exists no
Unfunded Pension Liability with respect to any Employee Plan, except as would
not have a Material Adverse Effect.       25.14.4   Neither the U.S. Obligor nor
any ERISA Affiliate has incurred a complete or partial withdrawal from any
Multiemployer Plan, and if each of the U.S. Obligors and each ERISA Affiliate
were to withdraw in a complete withdrawal as of the date hereof, the aggregate
withdrawal liability that would be incurred would not reasonably be expected to
have a Material Adverse Effect.       25.14.5   There are no actions, suits or
claims pending against or involving an Employee Plan (other than routine claims
for benefits) or, to the knowledge of the Company, any U.S. Obligor or any ERISA
Affiliate, threatened, which would reasonably be expected to be asserted
successfully against any Employee Plan and, if so asserted  

- 60 -



--------------------------------------------------------------------------------





    successfully, would reasonably be expected either singly or in the aggregate
to have a Material Adverse Effect.       25.14.6   Each U.S. Obligor and any
ERISA Affiliate has made all material contributions to or under each such
Employee Plan required by law within the applicable time limits prescribed
thereby, the terms of such Employee Plan, or any contract or agreement requiring
contributions to an Employee Plan save where any failure to comply would not
reasonably be expected to have a Material Adverse Effect.       25.14.7  
Neither any U.S. Obligor nor any ERISA Affiliate has ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Employee Plan
subject to Section 4064(a) of ERISA to which it made contributions except, in
each case, to the extent the same would not reasonably be expected to have a
Material Adverse Effect.       25.14.8   Neither any U.S. Obligor nor any ERISA
Affiliate has incurred or reasonably expects to incur any liability to PBGC save
for any liability for premiums due in the ordinary course or other liability
which would not reasonably be expected to have a Material Adverse Effect.    
25.15   Federal Reserve Regulations   None of the proceeds of the Loans or other
extensions of credit under this Agreement will be used, directly or indirectly,
in violation of Regulation U or Regulation X.     25.16   Investment Companies  
No Obligor or Subsidiary of an Obligor is required to be registered as an
"investment company" under the U.S. Investment Company Act of 1940 (the "1940
Act").     25.17   Repetition   The Repeating Representations are deemed to be
made by each Obligor (by reference to the facts and circumstances then existing)
on:       25.17.1   the date of each Utilisation Request and the first day of
each Interest Period; and       25.17.2   in the case of an Additional Obligor,
the day on which the company becomes (or it is proposed that the company
becomes) an Additional Obligor.     26.   INFORMATION UNDERTAKINGS     The
undertakings in this Clause 26 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.     26.1   Financial statements   The Company shall
supply to the Facility Agent in sufficient copies for all the Lenders:  

- 61 -



--------------------------------------------------------------------------------





  26.1.1   as soon as the same are made public, but in any event within 120 days
after the end of each of its financial years its audited consolidated financial
statements for that financial year; and       26.1.2   as soon as the same are
made public, but in any event within 90 days after the end of each half of each
of its financial years its unaudited consolidated financial statements for that
financial half year.     26.2   Compliance Certificate   26.2.1   The Company
shall supply to the Facility Agent, with each set of financial statements
delivered pursuant to sub-clauses 26.1.1 and 26.1.2 of Clause 26.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 27 (Financial covenants) as at the
date as at which those financial statements were drawn up. The first such
Compliance Certificate shall be delivered for the financial year ending 31
December 2007.       26.2.2   Each Compliance Certificate shall be signed by two
directors (one of which is the finance director) of the Company.     26.3  
Requirements as to financial statements   26.3.1   The Company shall procure
that each set of financial statements delivered pursuant to Clause 26.1
(Financial statements) is prepared using U.S. GAAP.       26.3.2   The Company
shall procure that each set of financial statements delivered pursuant to Clause
26.1 (Financial statements) is prepared using U.S. GAAP, and accounting
practices and financial reference periods consistent with those applied in the
preparation of the Original Financial Statements unless, in relation to any set
of financial statements, it notifies the Facility Agent that there has been a
change in U.S. GAAP, or the accounting practices or reference periods and its
auditors deliver to the Facility Agent:  

                (i)   a description of any change necessary for those financial
statements to reflect the U.S. GAAP, accounting practices and reference periods
upon which those Original Financial Statements were prepared; and          
(ii)   sufficient information, in form and substance as may be reasonably
required by the Facility Agent, to enable the Lenders to determine whether
Clause 27 (Financial Covenants) has been complied with and make an accurate
comparison between the financial position indicated in those financial
statements and those Original Financial Statements.  


    Any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.          
26.3.3   If the Company notifies the Facility Agent of a change in accordance
with sub- clause 26.3.2 above then the Company and Facility Agent shall enter
into negotiations in good faith with a view to agreeing:  

- 62 -



--------------------------------------------------------------------------------





      (i)   whether or not the change might result in any material alteration in
the commercial effect of any of the terms of this Agreement; and          
(ii)   if so, any amendments to this Agreement which may be necessary to ensure
that the change does not result in any material alteration in the commercial
effect of those terms,                 and if any amendments are agreed they
shall take effect and be binding on each of the Parties in accordance with their
terms.  


26.4   Information: miscellaneous   The Company shall supply to the Facility
Agent (in sufficient copies for all the Lenders, if the Facility Agent so
requests):       26.4.1   all documents dispatched by the Company to its
shareholders (or any class of them) or its creditors generally at the same time
as they are dispatched;       26.4.2   copies of any public announcement made by
the Company which discloses the details of any material litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group; and       26.4.3   promptly, such further information
as any Finance Party (through the Facility Agent) may reasonably request at
reasonable times and at reasonable intervals.     26.5   Notification of default
  Each Obligor shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).     26.6   "Know your customer" checks   26.6.1   If:        
(a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;         (b)   any change in the status of an Obligor or the
composition of the shareholders of an Obligor after the date of this Agreement;
or         (c)   a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
(which would be permitted under Clause 30 (Changes to the Lenders)) prior to
such assignment or transfer,         obliges an Agent or any Lender (or, in the
case of paragraph (c) above, any prospective new Lender) to comply with "know
your customer" or similar identification procedures in circumstances where the
necessary information is not already available to it, each Obligor shall
promptly upon the request of any Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is within that Obligor's
possession or control reasonably requested by  

- 63 -



--------------------------------------------------------------------------------





    that Agent (for itself or on behalf of any Lender) or any Lender (for itself
or, in the case of the event described in paragraph (c) above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in paragraph (c) above, any prospective new Lender to carry
out and be satisfied it has complied with all necessary "know your customer" or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.       26.6.2   Each Lender
shall promptly upon the request of an Agent supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself) in order for the Agent to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks
required under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.       26.6.3    The Company shall, by not
less than 10 Business Days' prior written notice to the Agent, notify the Agent
(which shall promptly notify the Lenders) of its intention to request that one
of its Subsidiaries becomes an Additional Obligor pursuant to Clause 31 (Changes
to the Obligors).       26.6.4    Following the giving of any notice pursuant to
sub-clause 26.6.3 above, if the accession of such Additional Obligor obliges an
Agent or any Lender to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall promptly upon the request of that
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with the results of all necessary
"know your customer" or other similar checks under all applicable laws and
regulations pursuant to the accession of such Subsidiary to this Agreement as an
Additional Obligor.     26.7   "Know your customer" confirmation   Each Lender
confirms as at the date of this Agreement that, under "know your customer"
requirements in existence as at the date of this Agreement, it does not require
financial statements for Obligors other than the Company.     27.   FINANCIAL
COVENANTS   27.1   Financial definitions   In this Clause 27:       "Borrowings"
means, at any time, any indebtedness in respect of:       (a)   the principal
amount of moneys borrowed and any net debit balances at banks after application
of applicable account pooling arrangements;  

- 64 -



--------------------------------------------------------------------------------





  (b)   the principal amount raised under acceptance credit facilities other
than acceptances relating to the purchase or sale of goods in the ordinary
course of trading;       (c)   the principal amount of any debenture, bond,
note, loan stock, commercial paper or other securities;       (d)   the
capitalised element of indebtedness under finance leases or capital leases
entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;       (e)   receivables sold or discounted
other than receivables sold or discounted in the ordinary course of trading or
on non-recourse terms;       (f)   indebtedness arising from deferred payment
agreements except in the ordinary course of trading;       (g)   any fixed or
minimum premium payable on repayment of any debt instrument;       (h)  
principal amounts raised under any other transaction having the commercial
effect of a borrowing; or       (i)   (without double counting) any guarantee,
indemnity or similar assurance for any of the items referred to in paragraphs
(a) to (h) above.           "Cash" means, at any time:  


  (a)   cash at bank denominated in sterling, dollars, euro or other currency
freely convertible into the Base Currency and freely transferable and credited
to an account in the name of a member of the Group with a reputable financial
institution and to which a member of the Group is alone beneficially entitled
and for so long as that cash is repayable on demand; (i) repayment of that cash
is not contingent on the prior discharge of any other indebtedness of any Group
member or of any other person whatsoever or on the satisfaction of any other
condition; (ii) there is no Security over that cash except Security created or
constituted pursuant to a Finance Document or Security securing obligations of a
member of the Group granted in favour of another member of the Group; and (iii)
such cash is freely and immediately available and convertible into the Base
Currency to be applied in repayment or prepayment of the Borrowings; and      
(b)   to the extent the relevant indebtedness is included in Borrowings, cash
collateral provided for such indebtedness up to a maximum amount equal to the
principal amount of such indebtedness.           "Cash Equivalent Investments"
means:           (a)   debt securities denominated in sterling, dollars, euro or
other currency freely convertible into the Base Currency issued by, or
unconditionally guaranteed by the United Kingdom or the United States of America
or other which are not convertible  

- 65 -



--------------------------------------------------------------------------------





    into any other form of security and having not more than three months to
final maturity;       (b)   debt securities denominated in sterling, dollars or
euro or other currency freely convertible into the Base Currency which are not
convertible into any other form of security, and having not more than three
months to final maturity, at all times rated P-1 (Moody's Investor Services
Inc.) or A-1 (Standard & Poors' Corporation) and which are not issued or
guaranteed by any member of the Group;       (c)   certificates of deposit
denominated in sterling, dollars or euro or other currency freely convertible
into the Base Currency issued by, and acceptances by, banking institutions
authorised under applicable legislation of the United Kingdom rated P-1 (Moody's
Investor Services Inc.) or A-1 (Standard & Poor's Corporation); and       (d)  
other securities (if any) approved in writing by the Facility Agent,          
provided that:  

 

  (a)   there is no Security over the investments referred to in paragraphs (a)
to (d) above except Security created or constituted pursuant to a Finance
Document or Security securing obligations of a member of the Group granted in
favour of another member of the Group; and       (b)   cash proceeds of the
investments referred to in paragraphs (a) to (d) above are freely and
immediately available and convertible into the Base Currency to be applied in
repayment or prepayment of the Borrowings.           "EBITDA" means in respect
of any Relevant Period, consolidated operating income for such period (after
giving effect to the following adjustments, if applicable):  


  (a)   before deducting any corporation tax or other taxes on income, profits
or gains;       (b)   before deducting interest payable and before adding
interest receivable;       (c)   before deducting unusual or non-recurring
losses or charges, provided that:         (i)   to the extent such charges
include a current or future period cash component, such amounts shall be
deducted from EBITDA when paid, except for:           (A)   any fees and
expenses relating to the Acquisition (and any other acquisition which occurs
within 12 months from the date of this Agreement), including financial and
investment banking fees, in an aggregate amount not in excess of US$50,000,000
paid prior to the Facility A Maturity Date;           (B)   integration and
reorganisation costs or claims relating to the Acquisition or the acquisition of
Transkaryotic (as defined in the 2005 Agreement) (and any other acquisition
which occurs within 12 months from the date of this Agreement), and US
reorganisation costs, in an aggregate amount  

- 66 -



--------------------------------------------------------------------------------





        not in excess of US$100,000,000 paid prior to the Facility A Maturity
Date;           (C)   NRP 104 Milestone Payments; and           (D)   other
up-front milestone and licensing payments, not in excess of US$100,000,000 paid
prior to the Facility A Maturity Date,                   provided that the
aggregate amount of costs in relation to sub-paragraphs (A), (B) and (D) above
must not exceed US$100,000,000 in any 12 month period; and  


    (ii)   any accruals or reserves in the ordinary course of business shall be
excluded;  

        (d)   before adding extraordinary gains and non-cash gains;       (e)  
after deducting the amount of net profit (or adding back the amount of net loss)
of any Group company (other than the Company) which is attributable to any third
party (other than another Group company) which is a shareholder in that Group
company;       (f)   after adding back the amount of any loss and after
deducting the amount of any gain against book value arising on a disposal of any
asset (other than stock disposed of in the ordinary course of trading);      
(g)   before taking into account any unrealised exchange gains and losses;      
(h)   after deducting any income (to the extent not received in cash) and adding
back any loss from any associate or joint venture or any other companies in
which a Group company has a minority interest;       (i)   before deducting any
depreciation or amortisation;       (j)   before deducting any distributions;
and       (k)   before deducting any non-cash write-offs of in-process research
and development, goodwill, non-cash stock compensation charges, non-cash stock
revaluation charges arising on an acquisition and non-cash write-offs of any
investments, intellectual property or fixed assets.           For the purposes
of sub-clause 27.2.1 of Clause 27.2 (Financial condition) only, EBITDA shall be
adjusted, at any time, on a pro-forma basis to include businesses or assets
acquired in the period and exclude businesses or assets disposed of in the
period (and for the avoidance of doubt, EBITDA in respect of the business of New
River and its Subsidiaries shall be calculated by annualising the figures for
any Relevant Period during which New River and its subsidiaries are owned by the
Group).         "Liquid Investments" means at any time:  

- 67 -



--------------------------------------------------------------------------------





  (a)   any investment in marketable debt obligations for which a recognised
trading market exists and not convertible or exchangeable to any other security
provided that:         (i)   each obligation has a credit rating of either A+ or
A-1 or higher by Standard & Poor's Corporation (or in each case the equivalent
rating including the equivalent money market fund rating by Standard & Poor's
Corporation) or A1 or P-1 or higher by Moody's Investor Services Inc. (or in
each case the equivalent rating including the equivalent money market fund
rating by Moody's Investor Services Inc.) and further provided that no more than
25 per cent. of all such investments shall be rated A+ and A-1 by Standard &
Poor's Corporation (and in each case the equivalent rating including the
equivalent money market fund rating by Standard & Poor's Corporation) and A1 and
P-1 by Moody's Investor Services Inc. (and in each case the equivalent rating
including the equivalent money market fund rating by Moody's Investor Services
Inc.);         (ii)   each obligation is beneficially owned by a member of the
Group;         (iii)   no obligation is issued by or guaranteed by a member of
the Group; and         (iv)   there is no Security over such obligation save
pursuant to the Finance Documents or Security securing obligations of a member
of the Group granted in favour of another member of the Group; and       (b)  
any investment accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by Standard & Poor's Corporation (or in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) or P-1 or higher by Moody's Investor
Services Inc.         (or in each case the equivalent rating including the
equivalent money market fund rating by Moody's Investor Services Inc.) or Rule
2a7 Money Market Funds as defined in the US Investment Company Act 1940 provided
that:         (i)   such investment is beneficially owned by a member of the
Group; and         (ii)   there is no Security over such investment save
pursuant to the Finance Documents or Security securing obligations of a member
of the Group granted in favour of another member of the Group,            

provided that the cash proceeds of the investments referred to in paragraphs (a)
and (b) above, either through sale or redemption, are freely and immediately
available and convertible into the Base Currency to be applied in repayment or
prepayment of the Borrowings.

"Net Debt" means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.

- 68 -



--------------------------------------------------------------------------------





  "Net Interest" means, in respect of any Relevant Period, the sum of (a) the
amount of interest and similar charges payable in respect of Borrowings by the
Group during such period less (b) the amount of interest received or receivable
and any similar income of the Group during such period excluding any payment or
amortisation of arrangement fees payable under or in connection with this
Agreement or any Fee Letter.       "Relevant Period" means each period of twelve
months ending on the last day of the Company's financial year and each period of
twelve months ending on the last day of the first half of the Company's
financial year with the first such period ending on 31 December 2007.     27.2  
Financial condition   The Company shall ensure that:       27.2.1   the ratio of
Net Debt to EBITDA of the Group in respect of the most recently ended Relevant
Period shall not, at any time, exceed:         (a)   3.50:1 for the 12 month
period ending 31 December 2007;         (b)   3.25:1 for the 12 month period
ending 30 June 2008; and         (c)   3.00:1 for each 12 month period ending 31
December and 30 June thereafter; and       27.2.2   the ratio of EBITDA of the
Group to Net Interest in respect of the most recently ended Relevant Period
shall not be less than 4.0:1.     27.3   Financial testing   27.3.1   The
financial covenants set out in Clause 27.2 (Financial condition) shall be tested
by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 26.2 (Compliance Certificate) with the
first such test to be made in respect of the Relevant Period ending on 31
December 2007.       27.3.2   If sub-clause 26.3.3 of Clause 26.3 (Requirements
as to financial statements) applies (and for so long as no amendments to the
contrary have been agreed pursuant to sub-clause 26.3.3 of Clause 26.3
(Requirements as to financial statements)), then the financial covenants set out
in Clause 27.2 (Financial condition) shall be tested by reference to the
relevant financial statements as adjusted pursuant to sub-clause 26.3.3 of
Clause 26.3 (Requirements as to financial statements) (and/or relevant
Compliance Certificate delivered in accordance with Clause 26.2 (Compliance
Certificate)) to reflect the basis upon which the Original Financial Statements
were prepared, and to the extent relevant, any other information delivered to
the Facility Agent in accordance with sub-clause 26.3.3 of Clause 26.3
(Requirements as to financial statements).  

- 69 -



--------------------------------------------------------------------------------





28. GENERAL UNDERTAKINGS     The undertakings in this Clause 28 remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.   28.1 Authorisations  
Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of its jurisdiction of incorporation to enable it to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Finance Document subject to any applicable bankruptcy, insolvency,
reorganisation, moratorium and other similar laws or legal procedures affecting
the enforceability of creditors' rights generally and any other reservations set
out in any of the legal opinions listed in Schedule 2 (Conditions precedent).  
28.2 Compliance with laws   Each Obligor shall comply in all respects with all
laws to which it may be subject, if failure so to comply would have a Material
Adverse Effect.   28.3 Negative pledge

  28.3.1 No Obligor shall (and the Company shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.
    28.3.2 No Obligor shall (and the Company shall ensure that no other member
of the Group will):       (a) sell, transfer or otherwise dispose of any of its
assets on terms whereby they are or may be leased to or re-acquired by an
Obligor or any other member of the Group;       (b) sell, transfer or otherwise
dispose of any of its receivables on recourse terms;       (c) enter into any
arrangement under which money or the benefit of a bank or other account may be
applied, set-off or made subject to a combination of accounts; or       (d)
enter into any other preferential arrangement having a similar effect,       in
circumstances where the arrangement or transaction is entered into primarily as
a method of raising Financial Indebtedness or of financing the acquisition of an
asset.     28.3.3 Sub-clauses 28.3.1 and 28.3.2 above do not apply to:       (a)
any Security (or transaction ("Quasi-Security") described in sub-clause 28.3.2
above) created with the prior written consent of the Majority Lenders;       (b)
any Security or Quasi-Security listed in Schedule 9 (Existing Security) except
to the extent the principal amount secured by that Security exceeds the amount
stated in that Schedule;

- 70 -



--------------------------------------------------------------------------------





  (c) any netting or set-off arrangement entered into by any member of the Group
in the ordinary course of its banking arrangements for the purpose of netting or
setting-off debit and credit balances;     (d) any lien arising by operation of
law and in the ordinary course of trading and not as a result of any default or
omission by any member of the Group;     (e) any future title retention
provisions to which a member of the Group is subject entered into in the
ordinary course of trading;     (f) any netting or set-off arrangement entered
into by any member of the Group under any treasury transaction entered into in
the ordinary course of business;     (g) any Security or Quasi-Security over or
affecting any asset acquired by a member of the Group after the date of this
Agreement if:


    (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;             (ii) the
principal amount secured has not been increased in contemplation of, or since
the acquisition of that asset by a member of the Group; and             (iii)
the Security or Quasi-Security is removed or discharged within six months of the
date of acquisition of such asset;           (h) any Security or Quasi-Security
over or affecting any asset of any company which becomes a member of the Group
after the date of this Agreement, where the Security or Quasi-Security is
created prior to the date on which that company becomes a member of the Group,
if:             (i) the Security or Quasi-Security was not created in
contemplation of the acquisition of that company;             (ii) the principal
amount secured has not increased in contemplation of or since the acquisition of
that company; and             (iii) the Security or Quasi-Security is removed or
discharged within six months of that company becoming a member of the Group;    
      (i) any Security entered into pursuant to any Finance Document;          
(j) any Security or Quasi-Security created in connection with a Permitted
Securitisation; or           (k) any Security or Quasi-Security securing
indebtedness the principal amount of which (when aggregated with the principal
amount of any other indebtedness which has the benefit of Security or
Quasi-Security given by any member of the Group other than any permitted under
paragraphs (a) to (h) above) does not exceed at any time US$200,000,000 (or its
equivalent in another currency or currencies).

- 71 -



--------------------------------------------------------------------------------





  28.3.4 Sub-clause 28.3.2 above does not apply to any Quasi-Security granted by
a member of the Group or to any Security granted by a member of the Group in
favour of another wholly owned member of the Group but only in respect of
liabilities owing to the Group.         28.4 Disposals   28.4.1 No Obligor shall
(and the Company shall ensure that no other member of the Group will), enter
into a single transaction or a series of transactions (whether related or not)
and whether voluntary or involuntary to sell, lease, transfer, dispose by way of
de-merger or otherwise dispose of any asset.           28.4.2 Sub-clause 28.4.1
above does not apply to any sale, lease, transfer or other disposal:            
(a) made in the ordinary course of business of the disposing entity;            
(b) of assets in exchange for other assets which are comparable or superior as
to value;             (c) in the form of out-licensing arrangements entered into
by a member of the Group in the ordinary course of trading;             (d) of
obsolete assets on normal commercial terms;             (e) of assets by one
member of the Group to another member of the Group;             (f) of cash for
any purpose permitted under the Finance Documents;             (g) of assets
held by any member of the Group if such member of the Group has already
contracted to dispose of such assets at the time such member of the Group is
acquired;             (h) made with the prior written consent of the Majority
Lenders;             (i) of cash by the payment of dividends and other
distributions in respect of share capital which are not contrary to law;        
    (j) made in connection with a Permitted Securitisation; or             (k)
at market value and on arm's length terms where (i) the higher of the market
value and consideration receivable (when aggregated with the higher of the
market value and consideration receivable for any other sale, lease, transfer or
other disposal by the Group, other than any permitted under paragraphs (a) to
(j) above) does not exceed US$500,000,000 (or its equivalent in another currency
or currencies) in any financial year or an aggregate of US$1,500,000,000 until
the date which is the Facility A Maturity Date or, to the extent that it does
exceed such capped amounts, the Disposal Proceeds (which, for the purposes of
these excess amounts only, shall not take into account any Excluded Disposal
Proceeds) are applied in mandatory prepayment of the Facilities in accordance
with the provisions of sub-clause

- 72 -



--------------------------------------------------------------------------------





      12.2.1 to 12.2.4 of Clause 12.2 (Mandatory Prepayment and Cancellation out
of certain proceeds); or (ii) the sale, lease, transfer or other disposal is of
assets of New River (other than NRP 104) or of other assets acquired after the
date of this Agreement),       provided that no sale, lease, transfer or other
disposal which would otherwise be permitted pursuant to the terms of paragraphs
(a) to (k) (inclusive) above which would be deemed to be a class 1 transaction
under the Listing Rules of the Financial Services Authority shall be permitted
without the consent of the Majority Lenders.     For the purpose of this Clause
28.4, "ordinary course of business" means the ordinary course of trading of the
relevant entity or made as part of the day-to-day operation of the relevant
entity as carried on at the date hereof or as part of any activities ancillary
to the ordinary course of trading.

      28.5 Change of business   The Company shall procure that no substantial
change is made to the general nature of the business of the Group from that
carried on at the date of this Agreement.       28.6 Insurance   Each Obligor
shall (and the Company shall ensure that each member of the Group will) maintain
material insurances on and in relation to its business and assets against those
risks and to the extent as is usual for companies carrying on the same or
substantially similar business (and each member of the Group may maintain
insurances with a captive insurer for this purpose).      

28.7 Loans and Guarantees   28.7.1 No Obligor shall (and the Company shall
ensure that no member of the Group will) make any loans or grant any credit.    
28.7.2 Sub-clause 28.7.1 above does not apply to:


    (a) loans existing at the date of this Agreement and listed in Schedule 10
(Existing Loans) to the Agreement except to the extent the principal amount of
the loans exceeds the amount stated in that Schedule;       (b) trade credit in
the ordinary course of trading;       (c) loans to directors or employees in the
ordinary course of business not exceeding US$10,000,000 in aggregate;       (d)
loans or credit made by one member of the Group to another member of the Group;
      (e) loans entered into pursuant to any Finance Documents;       (f) loans
or credit made with the consent of the Majority Lenders; and       (g) loans or
credit the principal amount of which (when aggregated with the principal amount
of any other loans given by any member of the Group other

- 73 -



--------------------------------------------------------------------------------





    than any permitted under paragraphs (a) to (f) above) does not exceed
US$100,000,000 (or its equivalent in another currency or currencies).   28.8
Financial Indebtedness   28.8.1 No Obligor shall (and the Company shall ensure
that no member of the Group will) incur or allow to remain outstanding any
Financial Indebtedness.     28.8.2 Sub-clause 28.8.1 above does not apply to:  
    (a) any Financial Indebtedness incurred under the Finance Documents;      
(b) any Existing Financial Indebtedness and any refinancing thereof (to the
extent the aggregate amount outstanding is not increased as a result of or
pursuant to the refinancing);       (c) trade credit in the ordinary course of
trading;       (d) Financial Indebtedness to the extent owed by one member of
the Group to another member of the Group;       (e) any Financial Indebtedness
not otherwise described in this sub-clause 28.8.2 to the extent it is (i)
required to be applied in prepayment and cancellation of the Facilities pursuant
to sub-clause 12.2.1 to 12.2.4 inclusive of Clause 12.2 (Mandatory prepayment
and Cancellation out of certain proceeds) or (ii) is applied in voluntary
prepayment and cancellation of the Facilities pursuant to Clause 11 (Illegality,
Voluntary Prepayment and Cancellation);       (f) a derivative transaction
entered into in the ordinary course of treasury operations and not for
speculative purposes;       (g) Financial Indebtedness incurred with the consent
of the Majority Lenders;       (h) any Financial Indebtedness of New River or
its Subsidiaries existing at the time of the Acquisition (and any refinancing
thereof (to the extent that the aggregate amount outstanding is not increased as
a result of or pursuant to the refinancing)) if that Financial Indebtedness was
not created in contemplation of the Acquisition and (other than in relation to
the New River Convertible Bond), if that Financial Indebtedness is repaid within
six months of the Acquisition;       (i) any Permitted Securitisation;       (j)
unsecured loan notes issued by any member of the Group (including unsecured loan
notes guaranteed by the Company and issued by another member of the Group)
pursuant to a loan note alternative to an offer which complies with all of the
following conditions: (i) the offer is an offer made by or on behalf of a member
of the Group to acquire (inter alia) all the ordinary shares in a public company
which are not owned by the offeror or by any member of the Group, or a scheme of
arrangement proposed by such a public company for a

- 74 -



--------------------------------------------------------------------------------





      corresponding purpose; (ii) the offer is for cash consideration or
includes a cash alternative; and (iii) the offer is subject to and complies with
the UK Takeover Code or any law or regulation which replaces itprovided that
such loan notes will only fall within this sub-paragraph (j) to the extent that
the aggregate principal amount outstanding of such loan notes at any time does
not exceed an amount equal to the aggregate of the Available Commitments of all
the Revolving Facility Lenders under the Revolving Facility at such time;      
      (k) until such time as (i) all amounts outstanding under or in respect of
Facility A and Facility B have been repaid in full and (ii) to the extent that
the Total Revolving Facility Commitments have been reduced to US$500,000,000 in
accordance with subclause 12.2 (Mandatory prepayment and cancellation out of
certain proceeds) other Financial Indebtedness, the principal amount of which
(when aggregated with the principal amount of any other Financial Indebtedness
incurred by any member of the Group other than any permitted under paragraphs
(a) to (j) above) does not, at any time, exceed US$200,000,000 (or its
equivalent in another currency or currencies); and             (l) following (i)
the repayment in full of all amounts outstanding under Facility A and Facility B
and (ii) the reduction of the Total Revolving Facility Commitments to
US$500,000,000 (in accordance with subclause 12.2 (Mandatory prepayment and
cancellation out of certain proceeds), subclause 11.2 (Voluntary Cancellation)
or subclause 11.3 (Voluntary Prepayment of Loans)) other Financial Indebtedness,
the principal amount of which (when aggregated with the principal amount of any
other Financial Indebtedness incurred by any member of the Group other than any
permitted under paragraphs (a) to (j) above) does not, at any time, exceed
US$500,000,000 (or its equivalent in another currency or currencies).        
28.9 Compliance with ERISA   No Obligor shall:    

  28.9.1 allow, or permit any of its ERISA Affiliates to allow, (i) any Employee
Plan with respect to which any Obligor or any of its ERISA Affiliates may have
any liability to be voluntarily terminated, (ii) any Obligor or ERISA Affiliates
to withdraw from any Employee Plan, (iii) any ERISA Event to occur with respect
to any Employee Plan, or (iv) any unwaived Accumulated Funding Deficiency (as
defined in Section 302 of ERISA and Section 412 of the Code) to exist involving
any of its Employee Plans; to the extent that any of the events described in
(i), (ii), (iii) or (iv), singly or in the aggregate, could have a Material
Adverse Effect;         28.9.2 allow, or permit any of its ERISA Affiliates to
allow the aggregate amount of any Unfunded Pension Liabilities among all
Employee Plans (taking into account only Employee Plans with Unfunded Pension
Liabilities existing at the time) at any time to exceed an amount which would be
reasonably likely to have a Material Adverse Effect;

- 75 -



--------------------------------------------------------------------------------





  28.9.3 fail, or permit any of its ERISA Affiliates to fail, to comply in any
material respect with ERISA or the related provisions of the Code, if any such
non-compliance, singly or in the aggregate, would be reasonably likely to have a
Material Adverse Effect; or     28.9.4 establish or become part of a
Multiemployer Plan.      

28.10 Conduct of the Acquisition   28.10.1  The Company shall ensure that no
material amendments (including, without limitation, any amendments to, or
waivers of, any of the conditions to the Offer (as defined in the Acquisition
Agreement)) are made to the Acquisition Documents without the prior consent of
the Arrangers, unless such changes are required by applicable law or
regulations.         28.10.2  The Company shall comply with all material
obligations under the terms of the Acquisition Documents.


29. EVENTS OF DEFAULT       Each of the events or circumstances set out in this
Clause 29 is an Event of Default (subject to, in the case of an Events of
Default relating to the Acquisition of New River and its Subsidiaries, the
remedy period referred to in Clause 29.14 (Clean up period)).     29.1
Non-payment   An Obligor does not pay on the due date any amount payable
pursuant to a Finance Document at the place at and in the currency in which it
is expressed to be payable unless:         29.1.1 its failure to pay is caused
by administrative or technical error; and         29.1.2 payment is made within
five Business Days of its due date.      

29.2 Financial covenants   Any requirement of Clause 27 (Financial covenants) is
not satisfied.   29.3 Other obligations   29.3.1 An Obligor does not comply with
any provision of the Finance Documents (other than those referred to in Clause
29.1 (Non-payment) and Clause 29.2 (Financial covenants)).     29.3.2 No Event
of Default under sub-clause 29.3.1 above will occur if the failure to comply is
capable of remedy and is remedied within 20 Business Days of the Facility Agent
giving notice to the Company or the Company becoming aware of the failure to
comply.      

29.4 Misrepresentation   Any representation or statement made or deemed to be
made by an Obligor in the Finance Documents is or proves to have been incorrect
or misleading in any material respect when made or deemed to be made and which,
if the circumstances giving rise to the misrepresentation or the
misrepresentation are capable of remedy, are not remedied within

- 76 -



--------------------------------------------------------------------------------





  20 Business Days of the Facility Agent giving notice to the Company or the
Company becoming aware of the misrepresentation.     29.5 Cross default   29.5.1
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.     29.5.2 Any Financial
Indebtedness of any member of the Group is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).     29.5.3 Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described).     29.5.4 Any creditor of any member of the Group becomes entitled
to declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).     29.5.5 No Event of Default will occur under this Clause 29.5 if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within sub- clauses 29.5.1 to 29.5.4 above is less than
US$50,000,000 (or its equivalent in any other currency or currencies).   29.6
Insolvency   29.6.1 A Material Company is unable or admits inability to pay its
debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness.     29.6.2 The value of the assets of any Material Company is less
than its liabilities (taking into account contingent and prospective
liabilities).         29.6.3 A moratorium is declared in respect of any
indebtedness of any Material Company.       29.7 Insolvency proceedings   29.7.1
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:      

    (a) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Material Company other
than a solvent liquidation or reorganisation of any Material Company which is
not an Obligor;       (b) a composition, compromise, assignment or arrangement
with any creditor of any Material Company;

- 77 -



--------------------------------------------------------------------------------





    (c) the appointment of a liquidator (other than in respect of a solvent
liquidation of a Material Company which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any Material Company or any of its assets; or            
(d) enforcement of any Security over any assets of any Material Company,        
    or any analogous procedure or step is taken in any jurisdiction.          
29.7.2 Notwithstanding paragraphs (a) to (d) above, an Event of Default will
occur under this Clause 29.7 only if in the case of a petition being presented
or an application made for the appointment of a liquidator or administrator, it
is not discharged within 21 days.         29.8 Creditors' process   Any
expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Material Company which has an aggregate value of not less
than US$10,000,000.         29.9 Ownership of the Obligors   An Obligor (other
than a Company) is not or ceases to be a Subsidiary of the Company.        
29.10 Unlawfulness   It is or becomes unlawful for an Obligor to perform any of
its obligations under the Finance Documents.     29.11 Repudiation   An Obligor
repudiates a Finance Document or evidences an intention to repudiate a Finance
Document.     29.12 Material adverse change   29.12.1 A material adverse change
in the business, operations, assets or financial condition of the Group,
considered as a whole, which is likely to have a material adverse effect on the
ability of the Obligors, taken as a whole, or the Company to meet their
respective payment obligations under this Agreement.           29.12.2 For the
purpose of a determination in respect of sub-clause 29.12.1 above, the following
events and information will be considered not to have a material adverse effect
described under sub-clause 29.12.1 above:             (a) any litigation,
arbitration, administrative or regulatory proceedings disclosed in the 10-Q and
10-K statements of the Company or New River most recently filed with the SEC
prior to the date of this Agreement; or             (b) completion of the
Acquisition,             and for the avoidance of doubt, a product coming off
patent or orphan designation in the normal course of its life cycle (including
the financial effects thereof) shall not constitute a material adverse change
under this Clause 29.12.

- 78 -



--------------------------------------------------------------------------------





29.13 Employee Plans   Any ERISA Event shall have occurred or Clause 28.9
(Compliance with ERISA) shall be breached, and the liability of a U.S. Obligor
or its ERISA Affiliates, either individually or in the aggregate, related to
such ERISA Event or breaches, individually or when aggregated with all other
ERISA Events and all such breaches, would have or would be reasonably expected
to have a Material Adverse Effect.     29.14 Clean up period

  29.14.1 For a period of 4 Months from (and including) the date on which a
member of the Group becomes the owner of record of the shares or other assets
the subject of the Acquisition, an event which would otherwise constitute a
Default or an Event of Default but for this Clause 29.14 (Clean up period) will
not constitute an Event of Default, provided that:      

    (a) it is an event which is capable of remedy; and       (b) that event
relates to New River and/or its Subsidiaries.           29.14.2 For a period of
3 months from (and including) the date on which a member of the Group becomes
the owner of record of the shares or other assets which are the subject of a
subsequent acquisition, an event which would otherwise constitute a Default or
an Event of Default but for this Clause 29.14 (Clean up period) will not
constitute an Event of Default, provided that:             (a) it is an event
which is capable of remedy; and             (b) that event relates to the target
company or target undertaking of that further acquisition, or the Subsidiaries
of such target company or target undertaking.         29.15 Acceleration   On
and at any time after the occurrence of an Event of Default which is continuing
but subject to the terms of Clause 4.7 (Utilisations during the Certain Funds
Period) the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Company:         29.15.1 cancel the Total Commitments
whereupon they shall immediately be cancelled;         29.15.2 declare that all
or part of the Loans, together with accrued interest, and all other amounts
accrued or outstanding under the Finance Documents be immediately due and
payable, whereupon they shall become immediately due and payable; and/or        
29.15.3 declare that all or part of the Loans be payable on demand, whereupon
they shall immediately become payable on demand by the Facility Agent on the
instructions of the Majority Lenders.         If an Event of Default under
Clause 29.7 (Insolvency Proceedings) shall occur in respect of any U.S. Obligor
as a result of the filing by or against such U.S. Obligor of a petition for
relief under the United States Bankruptcy Code, then without notice to such U.S.
Obligor or any other act by the Facility Agent or any other person, the Loans to
such U.S. Obligor, interest thereon and all other amounts owed by such U.S.
Obligor under the Finance

 

- 79 -



--------------------------------------------------------------------------------




  Documents shall become immediately due and payable without presentment,
demand, protest or notice of any kind, all of which are expressly waived.


 

- 80 -



--------------------------------------------------------------------------------





SECTION 9
CHANGES TO PARTIES

30. CHANGES TO THE LENDERS   30.1 Assignments and transfers by the Lenders  
Subject to this Clause 30, a Lender (the "Existing Lender") may:


  30.1.1 assign any of its rights; or     30.1.2 transfer by novation any of its
rights and obligations,     to another bank or financial institution (the "New
Lender") provided that:     30.1.3 any Revolving Lender which transfers all or
any part of its Revolving Commitment shall in addition transfer or procure its
Affiliate to transfer, as the case may be, a pro rata proportion of its or its
Affiliate's Swingline Commitment (if any); and     30.1.4 any Swingline Lender
which transfers all or any part of its Available Swingline Commitment shall in
addition transfer or procure its Affiliate to transfer, as the case may be, a
pro rata portion of its or its Affiliate's Revolving Commitment (if any).


30.2 Conditions of assignment or transfer   30.2.1 A transfer of part of a
Commitment or the rights and obligations under this Agreement by the Existing
Lender must be in a minimum amount of US$10,000,000.     30.2.2 Subject to
subclause 30.2.1 above, an Existing Lender may transfer a part of each of its
Facility A Commitments, Facility B Commitments and Revolving Facility
Commitments separately, and is not required to pro rate the amounts transferred
across each Facility.     30.2.3 The consent of the Company is required for an
assignment or transfer by an Existing Lender, unless:

            (a) the assignment or transfer is to another Lender or an Affiliate
of a Lender; or       (b) at the time of the assignment or transfer, an Event of
Default has occurred and is continuing.  

  30.2.4 The consent of the Company to an assignment or transfer must not be
unreasonably withheld or delayed. The Company will be deemed to have given its
consent ten Business Days after the Existing Lender has requested it unless
consent is expressly refused by the Company within that time.           30.2.5
An assignment will be effective only on:             (a) receipt by the Facility
Agent of written confirmation from the New Lender (in form and substance
satisfactory to the Facility Agent) that the New Lender

- 81 -



--------------------------------------------------------------------------------





      will assume the same obligations to the other Finance Parties as it would
have been under if it was an Original Lender;       (b) performance by the
relevant Agent of all "know your customer" or other checks relating to any
person that it is required to carry out in relation to such assignment to a New
Lender, the completion of which that Agent shall promptly notify to the Existing
Lender and the New Lender; and       (c) entry by the New Lender into a
Confidentiality Undertaking with the Company.           30.2.6 A transfer will
only be effective if the procedure set out in Clause 30.5 (Procedure for
transfer) is complied with and if the New Lender has, prior to the Transfer
Date, entered into a Confidentiality Undertaking with the Company.          
30.2.7 If:               (a) a Lender assigns or transfers any of its rights or
obligations under the Finance Documents or changes its Facility Office; and    
        (b) as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment (or
increased payment) to the New Lender or Lender acting through its new Facility
Office under Clause 19 (Tax gross-up and indemnities) or Clause 20 (Increased
costs),xx             then the New Lender or Lender acting through its new
Facility Office is only entitled to receive payment (or increased payment) under
those Clauses to the same extent as the Existing Lender or Lender acting through
its previous Facility Office would have been if the assignment, transfer or
change had not occurred provided that (without prejudice to Clause 19.2.8 above)
this sub-clause 30.2.7 shall not prevent an Obligor from being required to pay
an increased amount under Clause 19 (Tax Gross Up and Indemnities) to a Treaty
Lender which becomes a Lender on the Syndication Date.         30.3 Assignment
or transfer fee   The New Lender shall, on the date upon which an assignment or
transfer takes effect, pay to the Facility Agent (for its own account) a fee of
US$3,000.     30.4 Limitation of responsibility of Existing Lenders   30.4.1
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:  
          (a) the legality, validity, effectiveness, adequacy or enforceability
of the Finance Documents or any other documents;             (b) the financial
condition of any Obligor;


- 82 -



--------------------------------------------------------------------------------





    (c) the performance and observance by any Obligor of its obligations under
the Finance Documents or any other documents; or             (d) the accuracy of
any statements (whether written or oral) made in or in connection with any
Finance Document or any other document,             and any representations or
warranties implied by law are excluded.           30.4.2 Each New Lender
confirms to the Existing Lender and the other Finance Parties that it:          
  (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and             (b) will continue to
make its own independent appraisal of the creditworthiness of each Obligor and
its related entities whilst any amount is or may be outstanding under the
Finance Documents or any Commitment is in force.           30.4.3 Nothing in any
Finance Document obliges an Existing Lender to:             (a) accept a
re-transfer from a New Lender of any of the rights and obligations assigned or
transferred under this Clause 30; or             (b) support any losses directly
or indirectly incurred by the New Lender by reason of the non-performance by any
Obligor of its obligations under the Finance Documents or otherwise.        
30.5 Procedure for transfer   30.5.1 Subject to the conditions set out in Clause
30.2 (Conditions of assignment or transfer) a transfer is effected in accordance
with sub-clause 30.5.3 below when the Facility Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Facility Agent shall, subject to sub-clause 30.5.2 below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.         30.5.2 The Facility Agent shall only be obliged to execute
a Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is reasonably satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the transfer to such New Lender.         30.5.3 On the Transfer
Date:             (a) to the extent that in the Transfer Certificate the
Existing Lender seeks to transfer by novation its rights and obligations under
the Finance Documents

- 83 -



--------------------------------------------------------------------------------





      each of the Obligors and the Existing Lender shall be released from
further obligations towards one another under the Finance Documents and their
respective rights against one another under the Finance Documents shall be
cancelled (being the "Discharged Rights and Obligations");             (b) each
of the Obligors and the New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as that Obligor and the New Lender have
assumed and/or acquired the same in place of that Obligor and the Existing
Lender;             (c) the Facility Agent, the Arranger, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Facility Agent, the
Arranger and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and             (d) the New Lender
shall become a Party as a "Lender".


30.6 Copy of Transfer Certificate to Company   The Facility Agent shall, as soon
as reasonably practicable after it has executed a Transfer Certificate, send to
the Company a copy of that Transfer Certificate.     30.7 Disclosure of
information   Any Lender may disclose to any of its Affiliates and any other
person:


  30.7.1 to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;         30.7.2 with (or through) whom that Lender enters into
(or may potentially enter into) any sub-participation in relation to, or any
other transaction under which payments are to be made by reference to, this
Agreement or any Obligor; or         30.7.3 to whom, and to the extent that,
information is required to be disclosed by any applicable law or regulation,    
    any information about any Obligor, the Group and the Finance Documents as
that Lender shall consider appropriate if, in relation to sub-clauses 30.7.1 and
30.7.2 above, the person to whom the information is to be given has entered into
a Confidentiality Undertaking with that Lender prior to the disclosure of the
information the subject of the Confidentiality Undertaking.       31. CHANGES TO
THE OBLIGORS       31.1 Assignment and transfers by Obligors   No Obligor may
assign any of its rights or transfer any of its rights or obligations under the
Finance Documents.

- 84 -



--------------------------------------------------------------------------------





31.2 Additional Borrowers   31.2.1 Subject to compliance with the provisions of
sub-clauses 26.6.3 and 26.6.4 of Clause 26.6 ("Know your customer" checks), the
Company may request that any of its Subsidiaries becomes an Additional Borrower.
That Subsidiary shall become an Additional Borrower if:            (a) all the
Lenders approve the addition of that Subsidiary (which approval is not to be
unreasonably withheld) other than in the case of a Subsidiary incorporated in
the United Kingdom or the United States of America, in which case no approval by
the Lenders is required;            (b) the Company delivers to the Facility
Agent a duly completed and executed Accession Letter;            (c) the Company
confirms that no Default is continuing or will occur as a result of that
Subsidiary becoming an Additional Borrower; and            (d) the Facility
Agent has received all of the documents and other evidence listed in Part III of
Schedule 2 (Conditions precedent) in relation to that Additional Borrower, each
in form and substance satisfactory to the Facility Agent, acting reasonably.    
      31.2.2 The Facility Agent shall notify the Company and the Lenders
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part III of
Schedule 2 (Conditions precedent).         31.3 Resignation of a Borrower  
31.3.1 The Company may request that a Borrower (other than the Company) ceases
to be a Borrower by delivering to the Facility Agent a Resignation Letter.      
    31.3.2 The Facility Agent shall accept a Resignation Letter and notify the
Company and the Lenders of its acceptance if:            (a) no Default is
continuing or will result from the acceptance of the Resignation Letter (and the
Company has confirmed this is the case); and            (b) the Borrower is
under no actual or contingent obligations as a Borrower under any Finance
Documents,            whereupon that company shall cease to be a Borrower and
shall have no further rights or obligations under the Finance Documents.        
31.4 Additional Guarantors   31.4.1 Subject to compliance with the provisions of
sub-clauses 26.6.3 and 26.6.4 of Clause 26.6 ("Know your customer" checks), the
Company may request that any of its Subsidiaries become an Additional Guarantor.
That Subsidiary shall become an Additional Guarantor if:

- 85 -



--------------------------------------------------------------------------------





    (a) the Company (or the Company, in the case of New Holdco) delivers to the
Facility Agent a duly completed and executed Accession Letter; and            
(b) the Facility Agent has received all of the documents and other evidence
listed in Part III of Schedule 2 (Conditions precedent) in relation to that
Additional Guarantor, each in form and substance reasonably satisfactory to the
Facility Agent.         31.4.2 The Facility Agent shall notify the Company and
the Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part III of Schedule 2 (Conditions precedent).       31.5 Repetition of
Representations   Delivery of an Accession Letter constitutes confirmation by
the relevant Subsidiary (or New Holdco, as the case may be) that the Repeating
Representations are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.  
  31.6 Resignation of a Guarantor   31.6.1 The Company may request that a
Guarantor (other than the Company) ceases to be a Guarantor by delivering to the
Facility Agent a Resignation Letter.         31.6.2 The Facility Agent shall
accept a Resignation Letter and notify the Company and the Lenders of its
acceptance if:           (a) no Default is continuing or will result from the
acceptance of the Resignation Letter (and the Company has confirmed this is the
case); and             (b) (other than in relation to the resignation of the
Company as a guarantor) all the Lenders have consented to the Company's request.


- 86 -



--------------------------------------------------------------------------------





SECTION 10
THE FINANCE PARTIES

32. ROLE OF THE AGENT AND THE ARRANGER       32.1 Appointment of the Agent  
32.1.1 Each other Finance Party appoints each of the Agents to act as its agent
under and in connection with the Finance Documents.         32.1.2 Each other
Finance Party authorises each Agent to exercise the rights, powers, authorities
and discretions specifically given to that Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.       32.2 Duties of the Agent   32.2.1 An Agent shall promptly
forward to a Party the original or a copy of any document which is delivered to
the Agent for that Party by any other Party.         32.2.2 Except where a
Finance Document specifically provides otherwise, an Agent is not obliged to
review or check the adequacy, accuracy or completeness of any document it
forwards to another Party.         32.2.3 If an Agent receives notice from a
Party referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the other Finance
Parties.     32.2.4 If an Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Agents or the Arranger) under this Agreement it shall promptly notify the other
Finance Parties.         32.2.5 Each Agent's duties under the Finance Documents
are solely mechanical and administrative in nature.       32.3 Role of the
Arranger   Except as specifically provided in the Finance Documents, the
Arranger has no obligations of any kind to any other Party under or in
connection with any Finance Document.   32.4 No fiduciary duties   32.4.1
Nothing in this Agreement constitutes any Agent or the Arranger as a trustee or
fiduciary of any other person.         32.4.2 Neither an Agent nor the Arranger
shall be bound to account to any Lender for any sum or the profit element of any
sum received by it for its own account.       32.5 Business with the Group   An
Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.  
    32.6 Rights and discretions of the Agent   32.6.1 An Agent may rely on:

- 87 -



--------------------------------------------------------------------------------




    (a) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and             (b) any statement made by
a director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.


  32.6.2 An Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:            (a) no Default has
occurred (unless it has actual knowledge of a Default arising under Clause 29.1
(Non-payment));            (b) any right, power, authority or discretion vested
in any Party or the Majority Lenders has not been exercised; and            (c)
any notice or request made by the Company (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.      
    32.6.3 An Agent may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.           32.6.4 An Agent
may act in relation to the Finance Documents through its personnel and agents.  
        32.6.5 An Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.          
32.6.6 Notwithstanding any other provision of any Finance Document to the
contrary, neither an Agent nor the Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.         32.7 Majority Lenders' instructions   32.7.1 Unless a
contrary indication appears in a Finance Document, each Agent shall (i) exercise
any right, power, authority or discretion vested in it as Agent in accordance
with any instructions given to it by the Majority Lenders (or, if so instructed
by the Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.           32.7.2 Unless a contrary
indication appears in a Finance Document, any instructions given by the Majority
Lenders will be binding on all the Finance Parties.           32.7.3 An Agent
may refrain from acting in accordance with the instructions of the Majority
Lenders (or, if appropriate, the Lenders) until it has received such security as
it may require for any cost, loss or liability (together with an amount in
respect of any associated VAT) which it may incur in complying with the
instructions.

- 88 -



--------------------------------------------------------------------------------





  32.7.4 In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) each Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.         32.7.5 An Agent
is not authorised to act on behalf of a Lender (without first obtaining that
Lender's consent) in any legal or arbitration proceedings relating to any
Finance Document.       32.8 Responsibility for documentation   Neither an Agent
nor the Arranger:         32.8.1 is responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Agent, the Arranger, an Obligor or any other person given in or in connection
with any Finance Document or the Information Memorandum; or         32.8.2 is
responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.       32.9 Exclusion of liability   32.9.1 Without
limiting sub-clause 32.9.2 below, an Agent will not be liable for any action
taken by it under or in connection with any Finance Document, unless directly
caused by its gross negligence or wilful misconduct.         32.9.2 No Party
(other than an Agent) may take any proceedings against any officer, employee or
agent of the Agent in respect of any claim it might have against the Agent or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the Agent
may rely on this Clause subject to Clause 1.4 (Third Party Rights) and the
provisions of the Third Parties Act.         32.9.3 No Agent will be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Agent if the Agent has
taken all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognised clearing or settlement
system used by the Agent for that purpose.         32.9.4 Nothing in this
Agreement shall oblige an Agent or the Arranger to carry out any "know your
customer" or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Agent and the Arranger that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Agent or the Arranger.      
32.10 Lenders' indemnity to the Agent   Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their

- 89 -



--------------------------------------------------------------------------------





  reduction to zero) indemnify each Agent, within three Business Days of demand,
against any cost, loss or liability incurred by the Agent (otherwise than by
reason of the Agent's gross negligence or wilful misconduct) in acting as Agent
under the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).       32.11  Resignation of the Agent  
32.11.1  An Agent may resign and appoint one of its Affiliates as successor by
giving notice to the other Finance Parties and the Company.         32.11.2 
Alternatively an Agent may resign by giving notice to the other Finance Parties
and the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent.         32.11.3  If the Majority Lenders
have not appointed a successor Agent in accordance with sub-clause 32.11.2 above
within 30 days after notice of resignation was given, the Agent (after
consultation with the Company) may appoint a successor Agent.         32.11.4
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.         32.11.5 The Agent's resignation notice
shall only take effect upon the appointment of a successor.         32.11.6 Upon
the appointment of a successor, the retiring Agent shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 32. Its successor and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.         32.11.7 After
consultation with the Company, the Majority Lenders may, by notice to the Agent,
require it to resign in accordance with sub-clause 32.11.2 above. In this event,
the Agent shall resign in accordance with sub-clause 32.11.2 above.       32.12
Confidentiality   32.12.1  In acting as agent for the Finance Parties, each
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.    
32.12.2 If information is received by another division or department of the
Agent, it may be treated as confidential to that division or department and the
Agent shall not be deemed to have notice of it.       32.13 Relationship with
the Lenders   32.13.1  Each Agent may treat each Lender as a Lender, entitled to
payments under this Agreement and acting through its Facility Office unless it
has received not less than five Business Days prior notice from that Lender to
the contrary in accordance with the terms of this Agreement.

- 90 -



--------------------------------------------------------------------------------





  32.13.2  Each Lender shall supply the Facility Agent with any information
required by the Facility Agent in order to calculate the Mandatory Cost in
accordance with Schedule 4 (Mandatory Cost formulae).


32.14 Credit appraisal by the Lenders   Without affecting the responsibility of
any Obligor for information supplied by it or on its behalf in connection with
any Finance Document, each Lender confirms to each Agent and the Arranger that
it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:        
32.14.1 the financial condition, status and nature of each member of the Group;
        32.14.2 the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;         32.14.3 whether that Lender has
recourse, and the nature and extent of that recourse, against any Party or any
of its respective assets under or in connection with any Finance Document, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and         32.14.4 the adequacy,
accuracy and/or completeness of the Information Memorandum and any other
information provided by the Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.     32.15 Reference Banks   If a Reference Bank (or, if a Reference
Bank is not a Lender, the Lender of which it is an Affiliate) ceases to be a
Lender, the Facility Agent shall (in consultation with the Company) appoint
another Lender or an Affiliate of a Lender to replace that Reference Bank.      
32.16 Agent's Management Time   Any amount payable to an Agent under Clause 21.3
(Indemnity to the Facility Agent), Clause 23 (Costs and expenses) and Clause
32.10 (Lenders' indemnity to the Agent) shall include the cost of utilising the
Agent's extraordinary management time or other extraordinary resources not
contemplated at the date of this Agreement (in connection with any Default, any
request for or granting of a waiver or consent, or amendment to a Finance
Document or the preservation or enforcement of any right arising under the
Finance Documents) and will be calculated on the basis of such reasonable daily
or hourly rates as the Agent may notify to the Company and the Lenders, and is
in addition to any fee paid or payable to the Agent under Clause 18 (Fees).

- 91 -



--------------------------------------------------------------------------------




32.17 Deduction from amounts payable by the Agent   If any Party owes an amount
to an Agent under the Finance Documents the Agent may, after giving notice to
that Party, deduct an amount not exceeding that amount from any payment to that
Party which the Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.     32.18 USA Patriot Act   Each Lender
hereby notifies each Obligor that pursuant to the requirements of the USA
Patriot Act, such Lender is required to obtain, verify and record information
that identifies such Obligor, which information includes the name and address of
such Obligor and other information that will allow such Lender to identity such
Obligor in accordance with the USA Patriot Act.     33. CONDUCT OF BUSINESS BY
THE FINANCE PARTIES       No provision of this Agreement will:       33.1.1
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;         33.1.2 oblige any Finance
Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or         33.1.3
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.     34. SHARING AMONG
THE FINANCE PARTIES       34.1 Payments to Finance Parties   If a Finance Party
(a "Recovering Finance Party") receives or recovers any amount from an Obligor
other than in accordance with Clause 35 (Payment mechanics) and applies that
amount to a payment due under the Finance Documents then:         34.1.1 the
Recovering Finance Party shall, within three Business Days, notify details of
the receipt or recovery, to the relevant Agent;         34.1.2 that Agent shall
determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with Clause 35
(Payment mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and        
34.1.3 the Recovering Finance Party shall, within three Business Days of demand
by that Agent, pay to the Agent an amount (the "Sharing Payment") equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 35.5 (Partial payments).

- 92 -



--------------------------------------------------------------------------------





34.2 Redistribution of payments   The relevant Agent shall treat the Sharing
Payment as if it had been paid by the relevant Obligor and distribute it between
the Finance Parties (other than the Recovering Finance Party) in accordance with
Clause 35.5 (Partial payments).     34.3 Recovering Finance Party's rights  
34.3.1 On a distribution by an Agent under Clause 34.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.         34.3.2 If and
to the extent that the Recovering Finance Party is not able to rely on its
rights under sub-clause 34.3.1 above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.     34.4 Reversal of redistribution   If any part
of the Sharing Payment received or recovered by a Recovering Finance Party
becomes repayable and is repaid by that Recovering Finance Party, then:        
34.4.1 each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 34.2 (Redistribution of payments) shall, upon request
of the relevant Agent, pay to that Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and         34.4.2 that
Recovering Finance Party's rights of subrogation in respect of any reimbursement
shall be cancelled and the relevant Obligor will be liable to the reimbursing
Finance Party for the amount so reimbursed.       34.5 Exceptions   34.5.1 This
Clause 34 shall not apply to the extent that the Recovering Finance Party would
not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.         34.5.2 A Recovering
Finance Party is not obliged to share with any other Finance Party any amount
which the Recovering Finance Party has received or recovered as a result of
taking legal or arbitration proceedings, if:           (a) it notified that
other Finance Party of the legal or arbitration proceedings; and             (b)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

- 93 -



--------------------------------------------------------------------------------





SECTION 11
ADMINISTRATION


35. PAYMENT MECHANICS     35.1 Payments to each Agent   35.1.1 On each date on
which an Obligor or a Lender is required to make a payment under a Finance
Document, that Obligor or Lender shall make the same available to the relevant
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the relevant Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.         35.1.2 Payment shall be made to such
account in the principal financial centre of the country of that currency (or,
in relation to euro, in a principal financial centre in a Participating Member
State or London) with such bank as the relevant Agent specifies.     35.2
Distributions by the Agent   Each payment received by an Agent under the Finance
Documents for another Party shall, subject to Clause 35.3 (Distributions to an
Obligor), Clause 35.4 (Clawback) and Clause 32.17 (Deduction from amounts
payable by the Agent) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days' notice with a bank in the principal financial centre of the
country of that currency (or, in relation to euro, in the principal financial
centre of a Participating Member State or London).     35.3 Distributions to an
Obligor   An Agent may (with the consent of the Obligor or in accordance with
Clause 36 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.     35.4 Clawback  
35.4.1 Where a sum is to be paid to an Agent under the Finance Documents for
another Party, an Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.        
35.4.2 If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

- 94 -



--------------------------------------------------------------------------------





35.5 Partial payments   35.5.1 If an Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:
            (a) first, in or towards payment pro rata of any unpaid fees, costs
and expenses of each Agent and the Arranger under the Finance Documents;        
    (b) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;             (c) thirdly, in or
towards payment pro rata of any principal due but unpaid under this Agreement;
and             (d) fourthly, in or towards payment pro rata of any other sum
due but unpaid under the Finance Documents.           35.5.2 An Agent shall, if
so directed by the Majority Lenders, vary the order set out in paragraphs (a) to
(d) of sub-clause 35.5.1 above.         35.5.3 Sub-clauses 35.5.1 and 35.5.2 and
above will override any appropriation made by an Obligor.       35.6 No set-off
by Obligors   All payments to be made by an Obligor under the Finance Documents
shall be calculated and be made without (and free and clear of any deduction
for) set-off or counterclaim.     35.7 Business Days   35.7.1 Any payment which
is due to be made on a day that is not a Business Day shall be made on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).         35.7.2 During any extension of the due
date for payment of any principal or Unpaid Sum under this Agreement interest is
payable on the principal or Unpaid Sum at the rate payable on the original due
date.       35.8 Currency of account   35.8.1 Subject to sub-clauses 35.8.2 to
35.8.5 below, the Base Currency is the currency of account and payment for any
sum due from an Obligor under any Finance Document.         35.8.2 A repayment
of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be made in the
currency in which that Loan or Unpaid Sum is denominated on its due date.      
  35.8.3 Each payment of interest shall be made in the currency in which the sum
in respect of which the interest is payable was denominated when that interest
accrued.


- 95 -



--------------------------------------------------------------------------------





  35.8.4 Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.         35.8.5
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.     35.9 Change of currency   35.9.1
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:             (a) any reference in the Finance
Documents to, and any obligations arising under the Finance Documents in, the
currency of that country shall be translated into, or paid in, the currency or
currency unit of that country designated by the Facility Agent (after
consultation with the Company); and             (b) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognised by the central bank for the conversion of that currency or currency
unit into the other, rounded up or down by the Facility Agent (acting
reasonably).         35.9.2 If a change in any currency of a country occurs,
this Agreement will, to the extent the Facility Agent (acting reasonably and
after consultation with the Company) specifies to be necessary, be amended to
comply with any generally accepted conventions and market practice in the
Relevant Interbank Market and otherwise to reflect the change in currency.    
36. SET-OFF       A Finance Party may set off any matured obligation due from an
Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.     37 NOTICES     37.1
Communications in writing   Any communication to be made under or in connection
with the Finance Documents shall be made in writing and, unless otherwise
stated, may be made by fax or letter.     37.2 Addresses   The address and fax
number (and the department or officer, if any, for whose attention the
communication is to be made) of each Party for any communication or document to
be made or delivered under or in connection with the Finance Documents is:      
37.2.1 in the case of the Company, that identified with its name below;


- 96 -



--------------------------------------------------------------------------------





  37.2.2 in the case of each Lender or any other Original Obligor, that notified
in writing to the Facility Agent on or prior to the date on which it becomes a
Party; and         37.2.3 in the case of an Agent, that identified with its name
below,     or any substitute address or fax number or department or officer as
the Party may notify to the Facility Agent (or the Facility Agent may notify to
the other Parties, if a change is made by the Facility Agent) by not less than
five Business Days' notice.   37.3 Delivery   37.3.1 Any communication or
document made or delivered by one person to another under or in connection with
the Finance Documents will only be effective:


    (a) if by way of fax, when received in legible form; or       (b) if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,       and, if a particular department or officer is specified
as part of its address details provided under Clause 37.2 (Addresses), if
addressed to that department or officer.     37.3.2 Any communication or
document to be made or delivered to an Agent will be effective only when
actually received by the Agent and then only if it is expressly marked for the
attention of the department or officer identified with the Agent's signature
below (or any substitute department or officer as the Agent shall specify for
this purpose).     37.3.3 All notices from or to an Obligor shall be sent
through an Agent.     37.3.4 Any communication or document made or delivered to
the Company in accordance with this Clause will be deemed to have been made or
delivered to each of the Obligors.   37.4 Notification of address and fax number
  Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 37.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.   37.5
Electronic communication   37.5.1 Any communication to be made between an Agent
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if that Agent and the relevant
Lender:       (a) agree that, unless and until notified to the contrary, this is
to be an accepted form of communication;       (b) notify each other in writing
of their electronic mail address and/or any other information required to enable
the sending and receipt of information by that means; and  

- 97 -



--------------------------------------------------------------------------------





    (c) notify each other of any change to their address or any other such
information supplied by them.     37.5.2 Any electronic communication made
between an Agent and a Lender will be effective only when actually received in
readable form and in the case of any electronic communication made by a Lender
to that Agent only if it is addressed in such a manner as the Agent shall
specify for this purpose.   37.6 English language   37.6.1 Any notice given
under or in connection with any Finance Document must be in English.     37.6.2
All other documents provided under or in connection with any Finance Document
must be:       (a) in English; or       (b) if not in English, and if so
required by the Facility Agent, accompanied by a certified English translation
and, in this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.   38. CALCULATIONS AND
CERTIFICATES   38.1 Accounts   In any litigation or arbitration proceedings
arising out of or in connection with a Finance Document, the entries made in the
accounts maintained by a Finance Party are prima facie evidence of the matters
to which they relate.   38.2 Certificates and Determinations   Any certification
or determination by a Finance Party of a rate or amount under any Finance
Document is, in the absence of manifest or proven error, prima facie evidence of
the matters to which it relates.   38.3 Day count convention   Any interest,
commission or fee accruing under a Finance Document will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days or, in any case where the practice in the Relevant Interbank Market
differs, in accordance with that market practice.   39. PARTIAL INVALIDITY   If,
at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

- 98 -



--------------------------------------------------------------------------------





40. REMEDIES AND WAIVERS       No failure to exercise, nor any delay in
exercising, on the part of any Finance Party, any right or remedy under the
Finance Documents shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.   41. AMENDMENTS AND WAIVERS   41.1 Required consents   41.1.1 Subject to
Clause 41.2 (Exceptions) any term of the Finance Documents may be amended or
waived only with the consent of the Majority Lenders and the Obligors and any
such amendment or waiver will be binding on all Parties.     41.1.2 The Facility
Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.   41.2 Exceptions   41.2.1 An amendment or waiver that
has the effect of changing or which relates to:       (a) the definition of
"Majority Lenders" in Clause 1.1 (Definitions);       (b) an extension to the
date of payment of any amount under the Finance Documents;       (c) a reduction
in the Margin or a reduction in the amount of any payment of principal,
interest, fees or commission payable;       (d) an increase in or an extension
of any Commitment;       (e) a change to the Borrowers or Guarantors other than
in accordance with Clause 31 (Changes to the Obligors);       (f) any provision
which expressly requires the consent of all the Lenders; or       (g) Clause 2.4
(Finance Parties' rights and obligations), Clause 30 (Changes to the Lenders) or
this Clause 41,       shall not be made without the prior consent of all the
Lenders.     41.2.2 An amendment or waiver which relates to the rights or
obligations of an Agent or the Arranger may not be effected without the consent
of that Agent or the Arranger.   41.3 Replacement of Lender   41.3.1 If at any
time any Lender becomes a Non-Consenting Lender (as defined in sub- clause
41.3.3 below), then the Company may, on five Business Days' prior written notice
to the Agent and such Lender:       (a) cancel the Commitment of the
Non-Consenting Lender at the next interest payment or rollover date; or

- 99 -



--------------------------------------------------------------------------------





    (b) require such Lender to (and such Lender shall) transfer pursuant to
Clause 30 (Changes to the Lenders) all (and not part only) of its rights and
obligations under this Agreement to another Lender (a "Replacement Lender")
which confirms its willingness to assume and does assume all the obligations of
the transferring Lender (including the assumption of the transferring Lender's
participations on the same basis as the transferring Lender) for a purchase
price in cash payable at the time of transfer equal to the outstanding principal
amount of such Lender's participation in the outstanding Utilisations and all
accrued interest and/or Letter of Credit fees, Break Costs and other amounts
payable in relation thereto under the Finance Documents.     41.3.2 The
replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:       (a) the Company shall have no right to replace the
Agent;       (b) neither the Agent nor the Lender shall have any obligation to
the Company to find a Replacement Lender;       (c) in the event of a
replacement of a Non-Consenting Lender such replacement must take place no later
than 10 Business days after the date the Non- Consenting Lender notifies the
Company and the Agent of its failure or refusal to agree to any consent, waiver
or amendment to the Finance Documents requested by the Company; and       (d) in
no event shall the Lender replaced under this Clause 41.3 be required to pay or
surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents.     41.3.3 In the event that:       (a) the
Parent or the Agent (at the request of the Company) has requested the Lenders to
consent to a waiver or amendment of any provisions of the Finance Documents;    
  (b) the waiver or amendment in question requires the consent of all the
Lenders; and       (c) Lenders whose Commitments aggregate 85 per cent. or more
of the Total Commitments (or, if the Total Commitments have been reduced to
zero, aggregated 85 per cent. or more of the Total Commitments prior to that
reduction) have consented to such waiver or amendment,       then any Lender who
has declined or failed to consent or provide approval by the later of (i) the
date nominated by the Facility Agent in the request to the Lenders as a deadline
for response, and (ii) 3 Business Days after such 85 per cent. Lender approval
or consent has been received, shall be deemed a "Non-Consenting Lender".

- 100 -



--------------------------------------------------------------------------------





42. COUNTERPARTS     Each Finance Document may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document.

- 101 -



--------------------------------------------------------------------------------





SECTION 12
GOVERNING LAW AND ENFORCEMENT

43. GOVERNING LAW     This Agreement is governed by English law.   44.
ENFORCEMENT   44.1 Jurisdiction   44.1.1 The courts of England have
non-exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement (including a dispute regarding the existence, validity or
termination of this Agreement) (a "Dispute").     44.1.2 The Parties agree that
the courts of England are the most appropriate and convenient courts to settle
Disputes and accordingly no Party will argue to the contrary.   44.2 Service of
process   Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in England and
Wales):     44.2.1 irrevocably appoints the Company as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document; and     44.2.2 agrees that failure by an agent for
service of process to notify the relevant Obligor of the process will not
invalidate the proceedings concerned.   44.3 Waiver of jury trial   Each of the
parties to this Agreement irrevocably waives trial by jury in any action or
proceeding with respect to this Agreement or any of the Finance Documents.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

- 102 -



--------------------------------------------------------------------------------





 

    SCHEDULE 1
THE ORIGINAL PARTIES

Part I
The Original Obligors               Name of Original Borrower   Registration
number (or   Country / state of     equivalent, if any)   incorporation        
  Shire plc   05492592   England                     Name of Original Guarantor
  Registration number (or   Country / state of     equivalent, if any)  
incorporation Shire plc   05492592   England


- 103 -



--------------------------------------------------------------------------------





 

Part II
The Original Term Lenders               Name of Original Term   Facility A  
Facility B   Facility Office Lender   Commitment   Commitment                  
ABN AMRO Bank N.V.   US$ 250,000,000   US$ 75,000,000   250 Bishopsgate,        
    London EC2M             4AA               Barclays Bank PLC   US$
250,000,000   US$ 75,000,000   5 The North             Colonnade, Canary        
    Wharf, London             E14 4BB               Citibank, N.A., London   US$
250,000,000   US$ 75,000,000   Citigroup Centre,             25 Canada Square,  
          Canary Wharf,             London E14 5LB               The Royal Bank
of Scotland   US$ 250,000,000   US$ 75,000,000   135 Bishopsgate plc          
London             EC2M 3UR


- 104 -



--------------------------------------------------------------------------------





 

    Part III
The Original Revolving Lenders               Name of Original Revolving  
Revolving   Facility Office Lender   Commitment               ABN AMRO Bank N.V.
  US$250,000,000   250 Bishopsgate, London EC2M         4AA           Barclays
Bank PLC   US$250,000,000   5 The North Colonnade, Canary         Wharf, London
E14 4BB           Citibank, N.A., London   US$250,000,000   Citigroup Centre, 25
Canada         Square, Canary Wharf, London         E14 5LB           The Royal
Bank of Scotland plc   US$250,000,000   135 Bishopsgate         London        
EC2M 3UR


- 105 -



--------------------------------------------------------------------------------





 

    Part IV
The Original Dollar Swingline Lenders               Name of Original Dollar  
Swingline Commitment                  Facility Office Swingline Lender          
        ABN AMRO Bank N.V.   US$ 62,500,000   540 West Madison Street,        
Suite 2621 Chicago, IL         60661           Barclays Bank PLC   US$
62,500,000   c/o Barclays Group Inc.,         Client Services Unit as US        
Dollar Funding         Administrator, 11th Floor,         222 Broadway, New
York,         NY 10038 USA           Citicorp USA, Inc.   US$ 62,500,000   2
Penns Way         New Castle DE. 19720         USA           The Royal Bank of
Scotland plc   US$ 62,500,000   101 Park Avenue         12th Floor         New
York, NY         10178


- 106 -



--------------------------------------------------------------------------------





 

    Part V
The Original Euro Swingline Lenders               Name of Original Euro  
Swingline Commitment   Facility Office Swingline Lender                   ABN
AMRO Bank N.V.            US$62,500,000   250 Bishopsgate, London         EC2M
4AA           Barclays Bank PLC            US$62,500,000   5 The North
Colonnade,         Canary Wharf, London E14         4BB           Citibank,
N.A., London            US$62,500,000   Citigroup Centre, 25 Canada        
Square, Canary Wharf,         London E14 5LB           The Royal Bank of
Scotland plc            US$62,500,000   135 Bishopsgate,         London        
EC2M 3UR


- 107 -



--------------------------------------------------------------------------------





SCHEDULE 2
CONDITIONS PRECEDENT

Part I
Conditions precedent to initial Utilisation

1. Original Obligors     (a) A copy of the constitutional documents of each
Original Obligor.     (b) A copy of a good standing certificate (including
verification of tax status) with respect to each U.S. Obligor, issued as of a
recent date by the Secretary of State or other appropriate official of each U.S.
Obligor's jurisdiction of incorporation or organisation.     (c) A copy of a
resolution of the board of directors (or a duly appointed committee of the board
of directors) of each Original Obligor:       (i) approving the terms of, and
the transactions contemplated by, the Finance Documents to which it is a party
and resolving that it execute the Finance Documents to which it is a party;    
  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and       (iii) authorising a
specified person or persons, on its behalf, to sign and/or despatch all
documents and notices (including, if relevant, any Utilisation Request) to be
signed and/or despatched by it under or in connection with the Finance Documents
to which it is a party.     (d) An extract from a resolution of the board of
directors of each Original Obligor evidencing due appointment of the committee
of the board of directors referred to in paragraph (c) above.     (e) A specimen
of the signature of each person authorised by the resolution referred to in
paragraph (c) above.     (f) A certificate of the Company (signed by a director
or other authorised signatory) confirming that borrowing or guaranteeing, as
appropriate, the Total Revolving Facility Commitments would not cause any
borrowing, guaranteeing or similar limit binding on any Original Obligor to be
exceeded.     (g) A certificate of an authorised signatory of the relevant
Original Obligor certifying that each copy document relating to it specified in
this Part I of Schedule 2 (Conditions precedent) is correct, complete and in
full force and effect as at a date no earlier than the date of this Agreement.

- 108 -



--------------------------------------------------------------------------------





2. Legal opinions     (a) A legal opinion of Clifford Chance LLP legal advisers
to the Arrangers and the Agents in England.     (b) If an Original Obligor is
incorporated in a jurisdiction other than England and Wales, a legal opinion of
the legal advisers to the Arrangers and Agents or the Company, as the case may
be, in the relevant jurisdiction.   3. Other documents and evidence     (a) Duly
executed Fee Letters, this Agreement and the Mandate Letter.     (b) Evidence
that any agent for service of process referred to in Clause 44.2 (Service of
process), if not an Original Obligor, has accepted its appointment.     (c) The
Original Financial Statements and interim financial statements of the Company.  
  (d) Evidence that the fees, costs and expenses then due from the Company
pursuant to Clause 18 (Fees) and Clause 23 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.     (e) Any information that is
requested by a Finance Party (acting reasonably) to ensure compliance with
applicable "Know Your Customer" requirements.     (f) Evidence of cancellation
of the facilities under the 2005 Agreement.     (g) A copy of any other
Authorisation or other document, opinion or assurance which the Facility Agent
considers to be reasonably necessary or desirable (if it has notified the
Company accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

- 109 -



--------------------------------------------------------------------------------





Part II
Conditions precedent to Certain Funds Utilisation

1. Evidence that the Acceptance Date (as defined in the Acquisition Agreement)
has occurred or will occur on or immediately after the first Certain Funds
Utilisation.   2. In relation to the Acquisition, projections from the combined
Group financial model substantially in the form already distributed.   3. A copy
of the Acquisition Documents, including a post Acquisition group structure chart
and a sources and uses statement in a form and substance satisfactory to the
Arrangers, acting reasonably.   4. A copy of the shareholder circular to be sent
by the Company to its shareholders (including to the extent that the Acquisition
is a Class 1 Acquisition (as defined in the Listing Rules of the Financial
Services Authority), a copy of a resolution of the shareholders of the Company
approving the terms of the Acquisition, a shareholders working capital statement
issued for the purposes of the Acquisition, and a copy of the working capital
report) and a copy of the press release announcing that the Company's
shareholders have passed the resolution(s) set out in such shareholder circular.
  5. An executed copy of the Tender and Support Agreement.   6. An executed copy
of the certificate from New River in respect of conditions 2(c), (d) and (e) as
described in Annex 1 of the Acquisition Agreement.   7. A certificate of the
Company (signed by a director or other authorised signatory) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on any Original Obligor to
be exceeded.   8. Evidence that the Company has completed a rights issue or
other equity issuance in an amount sufficient to raise gross proceeds of not
less than £415,000,000.

- 110 -



--------------------------------------------------------------------------------





Part III
Conditions precedent required to be
delivered by an Additional Obligor

1. An Accession Letter, duly executed by the Additional Obligor and the Company.
  2. A copy of the constitutional documents of the Additional Obligor.   3. A
copy of a good standing certificate (including verification of tax status) with
respect to each U.S. Obligor, issued as of a recent date by the Secretary of
State or other appropriate official of each U.S. Obligor's jurisdiction of
incorporation or organisation.   4. A copy of a resolution of the board of
directors (or a duly appointed committee of the board of directors) of the
Additional Obligor:     (a) approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that it execute the Accession Letter;     (b) authorising a specified person or
persons to execute the Accession Letter on its behalf; and     (c) authorising a
specified person or persons, on its behalf, to sign and/or despatch all other
documents and notices (including, in relation to an Additional Borrower, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents.   5. A specimen of the signature of each person
authorised by the resolution referred to in paragraph 4 above.   6. A
certificate of the Additional Obligor (signed by a director or other authorised
signatory) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on it to be exceeded.   7. A certificate of an authorised signatory of the
Additional Obligor certifying that each copy document listed in this Part III of
Schedule 2 (Conditions precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of the Accession Letter.   8. A
copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent considers to be reasonably necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.   9. If available, the latest audited financial statements of the
Additional Obligor.   10. A legal opinion of Clifford Chance LLP, legal advisers
to the Arrangers and the Agents in England.

- 111 -



--------------------------------------------------------------------------------





11. If the Additional Obligor is incorporated in a jurisdiction other than
England and Wales, a legal opinion of the legal advisers to the Arrangers and
the Agents or the Company, as the case may be, in the jurisdiction in which the
Additional Obligor is incorporated.   12. If the proposed Additional Obligor is
incorporated in a jurisdiction other than England and Wales, evidence that the
agent for service of process specified in Clause 44.2 (Service of process), if
not an Obligor, has accepted its appointment in relation to the proposed
Additional Obligor.

- 112 -



--------------------------------------------------------------------------------





SCHEDULE 3
REQUESTS

Part I
Utilisation Request - Term Loans and Revolving Loan

From: [Borrower]

To: [Facility Agent]

Dated:

Dear Sirs

Shire plc – US$ 2,300,000,000 Multi-Currency Term and Revolving Facilities
Agreement dated
20 February 2007 (the "Agreement")

1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.   2. We wish to borrow a Loan on
the following terms:  

  Proposed Utilisation Date: [          ] (or, if that is not a Business Day,
the next Business Day)         Facility to be utilised: [Facility A]/[Facility
B]*/Revolving Facility*         Currency of Loan: [          ] or, if less, the
Available Facility         Amount: [          ]         Interest Period:
[          ]


3. We confirm that each condition specified in Clause 4.3 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.   4. [We
confirm that the fees, costs and expenses due from the Company pursuant to
Clause 18 (Fees) and Clause 23 (Costs and Expenses) have been paid, or if not,
will be paid out of the Amount specified in paragraph 2 above]**   5. The
proceeds of this Loan should be credited to [account].   6. This Utilisation
Request is irrevocable.



Yours faithfully,   ......................................... authorised
signatory for
[name of relevant Borrower]



 

 

- 113 -



--------------------------------------------------------------------------------





 

* delete as appropriate   ** To be included in the First Utilisation Request

 

 

- 114 -



--------------------------------------------------------------------------------





Part II
Utilisation Request - Swingline Loan

From: [Borrower]

To: [Swingline Agent]

Dated:

Dear Sirs

Shire plc – US$ 2,300,000,000 Multi-Currency Term and Revolving Facilities
Agreement dated
20 February 2007 (the "Agreement")

1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.   2. We wish to borrow a
Swingline Loan on the following terms:       Proposed Utilisation Date:
[          ] (or, if that is not a Business Day, the next Business Day)        
Facility to be utilised: Swingline Facility         Currency of Loan:
[          ]         Amount: [          ] or, if less, the Available Facility  
      Interest Period: [          ]


3. We confirm that each condition specified in Clause 6.4 (Swingline Lenders'
participation) is satisfied on the date of this Utilisation Request.   4. The
proceeds of this Swingline Loan should be credited to [account].   5. This
Utilisation Request is irrevocable.





Yours faithfully,   ......................................... authorised
signatory for
[name of relevant Borrower]






- 115 -



--------------------------------------------------------------------------------





SCHEDULE 4
MANDATORY COST FORMULAE

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.       2. On the first day of each Interest Period (or as
soon as possible thereafter) the Facility Agent shall calculate, as a percentage
rate, a rate (the "Additional Cost Rate") for each Lender, in accordance with
the paragraphs set out below. The Mandatory Cost will be calculated by the
Facility Agent as a weighted average of the Lenders' Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.   3. The
Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent. This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender's participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.   4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:     (a) in
relation to a sterling Loan:             AB+ C (B – D) + E x 0.01      

--------------------------------------------------------------------------------

  per cent. per annum     100 – (A +   C)  


  (b) in relation to a Loan in any currency other than sterling:             E x
0.01      

--------------------------------------------------------------------------------

 per cent. per annum     300           Where:           A is the percentage of
Eligible Liabilities (assuming these to be in excess of any stated minimum)
which that Lender is from time to time required to maintain as an interest free
cash ratio deposit with the Bank of England to comply with cash ratio
requirements.         B is the percentage rate of interest (excluding the Margin
and the Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in sub-clause 15.3.1 of Clause 15.3 (Default interest))
payable for the relevant Interest Period on the Loan.


- 116 -



--------------------------------------------------------------------------------





  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     D is the percentage rate per annum payable by the Bank
of England to the Facility Agent on interest bearing Special Deposits.     E is
designed to compensate Lenders for amounts payable under the Fees Rules and is
calculated by the Facility Agent as being the average of the most recent rates
of charge supplied by the Reference Banks to the Facility Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.  

5. For the purposes of this Schedule:     (a) "Eligible Liabilities" and
"Special Deposits" have the meanings given to them from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;     (b) "Fees Rules" means the rules on periodic fees contained in
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;     (c) "Fee Tariffs" means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and     (d) "Tariff Base" has the meaning given
to it in, and will be calculated in accordance with, the Fees Rules.   6. In
application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7. If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.   8. Each
Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:     (a) the jurisdiction of its Facility
Office; and     (b) any other information that the Facility Agent may reasonably
require for such purpose.

- 117 -



--------------------------------------------------------------------------------





  Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.   9. The percentages of
each Lender for the purpose of A and C above and the rates of charge of each
Reference Bank for the purpose of E above shall be determined by the Facility
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Lender notifies the Facility Agent to
the contrary, each Lender's obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.   10. The Facility Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.   11. The Facility Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.   12. Any determination by the Facility Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.   13. The Facility Agent may from time to
time, after consultation with the Company and the Lenders, determine and notify
to all Parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions), such changes being consistent with any generally
accepted conventions and market practice in the Relevant Interbank Market, and
any such determination shall, in the absence of manifest or proven error, be
conclusive and binding on all Parties.  

- 118 -



--------------------------------------------------------------------------------





SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

To: [        ] as Facility Agent

From: [The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")

Dated:

Shire plc – US$ 2,300,000,000 Multi-Currency Revolving Facilities Agreement
dated 20
February 2007 (the "Agreement")

1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.     2. We refer to Clause 30.5
(Procedure for transfer):    

  (a) The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender's
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 30.5 (Procedure for transfer).         (b) The proposed Transfer
Date is [        ].         (c) The Facility Office and address, fax number and
attention details for notices of the New Lender for the purposes of Clause 37.2
(Addresses) are set out in the Schedule.      

3. The New Lender expressly acknowledges the limitations on the Existing
Lender's obligations set out in sub-clause 30.4.3 of Clause 30.4 (Limitation of
responsibility of Existing Lenders).     4. The New Lender confirms that [it is
a Qualifying Lender] [it is not a Qualifying Lender].1     5. This Transfer
Certificate may be executed in any number of counterparts and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Transfer Certificate.     6. This Transfer Certificate is governed by English
law.

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

1 Delete as applicable

- 119 -



--------------------------------------------------------------------------------





[Existing Lender] [New Lender] By: By:


This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [ ].

[Facility Agent]

By:

- 120 -



--------------------------------------------------------------------------------





SCHEDULE 6

FORM OF ACCESSION LETTER

To:[ ] as Facility Agent

From:[Subsidiary] and [Company]

Dated:

Dear Sirs

Shire plc – US$ 2,300,000,000 Multi-Currency and Term Revolving Facilities
Agreement dated
20 February 2007 (the "Agreement")

1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.     2. [Subsidiary] agrees to become
an Additional [Borrower]/[Guarantor] and to be bound by the terms of the
Agreement as an Additional [Borrower]/[Guarantor] pursuant to Clause [31.2
(Additional Borrowers)]/[Clause 31.4 (Additional Guarantors)] of the Agreement.
  [Subsidiary] is a company duly incorporated under the laws of [name of
relevant jurisdiction].     3. [Subsidiary's] administrative details are as
follows:       Address:       Fax No:       Attention:     4. This Accession
Letter is governed by English law.       [This Guarantor Accession Letter is
entered into by a deed.]       [Company]                                    
[Subsidiary]/[New Holdco]    

- 121 -



--------------------------------------------------------------------------------





SCHEDULE 7

FORM OF RESIGNATION LETTER

To: [                 ] as Facility Agent

From: [resigning Obligor] and [Company]

Dated:

Dear Sirs

Shire plc – US$ 2,300,000,000 Multi-Currency Term and Revolving Facilities
Agreement dated 20
February 2007 (the "Agreement")

1. We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.     2. Pursuant to [Clause 31.3
(Resignation of a Borrower)]/[Clause 31.6 (Resignation of a Guarantor)], we
request that [resigning Obligor] be released from its obligations as a
[Borrower]/[Guarantor] under the Agreement.     3. We confirm that:       (a)   
  no default is continuing or would result from the acceptance of this request;
and       (b)      [         ]     4.      This Resignation Letter is governed
by English law.    

  [Company]   [Subsidiary]   By:   By:


- 122 -



--------------------------------------------------------------------------------





SCHEDULE 8

FORM OF COMPLIANCE CERTIFICATE

To: [                 ] as Facility Agent

From: [Company]

Dated:

Dear Sirs

Shire plc – US$ 2,300,000,000 Multi-Currency Term and Revolving Facilities
Agreement dated 20
February 2007 (the "Agreement")

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.     2. We
confirm that:       [insert details of financial covenants and whether the
Borrower is in compliance with those covenants]     3. [We confirm that no
Default is continuing.]     4. We confirm that the Ratio of Net Debt to EBITDA
is [•]:1, and that therefore the Facility A Margin should be [•] per cent. and
the Revolving Facility Margin should be [•] per cent..    

Signed:   Director   Director of   Of [Company]   [Company]


- 123 -



--------------------------------------------------------------------------------





SCHEDULE 9

EXISTING SECURITY

Name of member of the   Security   Total Principal Amount of Group      
Indebtedness Secured Shire LLC   Money Market Fund Account with STI Classic
Funds, collateral against equipment leases   US$5,699,619           SPG
Insurance Company Ltd.   Liquidity Fund account with Barclays Global Investors,
collateral against Letter of Credit issued by Barclays in favour of Zurich
Insurance   US$15,264,853           Shire Italy S.p.A.   Deposit Collateral for
car leasing arrangement   EUR201,074           Shire Pharmaceuticals Iberia SL  
Deposit Collateral against miscellaneous rental, lease and other obligations  
EUR127,030           Shire France S.A.   Deposit Collateral against office rent
and sub-contractor obligations   EUR132,226           Shire Deutschland GmbH &
Co. KG   Deposit Collateral against office rent obligations   EUR61,804        
  Shire Holdings AG   Deposit Collateral against office rent obligations  
CHF10,699           Transkaryotic or any of its Subsidiaries   Marketable
Securities totalling US$7,821,790 collateral for letters of credit over lease
obligations   US$7,821,790           Shire Human Genetic Therapies Srl  
Research Grant guarantee   EUR 422,395.25

- 124 -



--------------------------------------------------------------------------------





SCHEDULE 10

EXISTING LOANS

Name of member of the                                Loan   Total Principal
Amount of Group       Existing Loans Shire LLC   Loan Facility between Shire  
US$43,103,041     LLC and ID Biomedical         Corporation    


- 125 -



--------------------------------------------------------------------------------





SCHEDULE 11

EXISTING FINANCIAL INDEBTEDNESS

Name of member of the   Financial Indebtedness   Total Principal Amount of Group
      Existing Financial         Indebtedness Shire Pharmaceuticals Inc.  
Counter Indemnity from Shire Pharmaceuticals Inc. to PNC Bank, NA for US$68,824
Stand-by Letter of Credit ref: 18101044-00-000 in favour of Tredyffrin Township
  US$6,257           SPG Insurance Company Ltd.   Liquidity Fund account with
Barclays Global Investors, collateral against Letter of Credit issued by
Barclays in favour of Zurich Insurance   US$15,264,853           Transkaryotic
or any of its Subsidiaries   Marketable Securities totalling US$7,821,790
collateral for letters of credit over lease obligations   US$7,821,790          
New River   US$137,750,000 3.50% Convertible Notes due 2013   US$137,750,000

- 126 -



--------------------------------------------------------------------------------





SCHEDULE 12

FORM OF CONFIDENTIALITY UNDERTAKING

CONFIDENTIALITY AGREEMENT

 

DATED: 2007

PARTIES:

(1) [ ] ("Discloser"); and     (2) [ ] ("Recipient").

RECITALS

The Discloser is willing to disclose to the Recipient and the Recipient wishes
to receive certain Confidential Information (as defined below) for the Purpose
(as defined below) on the terms and conditions set out in this Agreement.

OPERATIVE PROVISIONS

1. DEFINITIONS             1.1 In this Agreement:              

Affiliates

 

means any company or other entity which directly or indirectly controls, is
controlled by or is under common control with a Party, where ‘control’ means the
ownership of more than 50 per cent. of the issued share capital or other equity
interest or the legal power to direct or cause the direction of the general
management and policies of such Party, company or other entity;

         

Confidential Information

 

means all information, data and any other material relating to Shire’s and its
Affiliates’ business, projects or products, being information:


  (i) disclosed by the Discloser or its Representatives to the Recipient or its
Representatives or acquired directly or indirectly from the Discloser or its
Representatives by the Recipient or its Representatives in each case for the
purposes of or in connection with the Purpose and whether in written,
electronic, oral, visual or other form;         (ii) generated by way of any
analysis, compilations, data studies or other documents prepared by the
Recipient or its Representatives containing,

- 127 -



--------------------------------------------------------------------------------





    reflecting or based in whole or in part on information referred to in (i)
above; and         (iii) regarding the existence, nature or status of any
discussions between the Parties or their Representatives with respect to the
Purpose, including the existence and terms of this Agreement;        

Confidential Information shall not include information, data and any other
material that:

     

  (a) is public knowledge at the time of disclosure under this Agreement or
which subsequently becomes public knowledge (other than as a result of a breach
of this Agreement or other fault on the part of the Recipient or its
Representatives); or         (b) was lawfully in the possession of the Recipient
or its Representatives prior to its disclosure under this Agreement or which
subsequently comes into its or their possession from a third party (to the best
of its or their knowledge having made due enquiry, otherwise than in breach of
any obligation of confidentiality owed to the Discloser or its Representatives,
either directly or indirectly);      

Party and Parties

 

means respectively the Discloser or the Recipient or, as the case may be, both
such parties;

     

Purpose

 

means the use of the Confidential Information to allow [the Parties to discuss
the possibility of the Recipient acquiring] / [the Recipient to acquire]2 an
interest in a financial facility to Shire;

     

Representatives

 

means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party’s
Affiliates; and


Shire

 

means Shire plc, a company incorporated in England and Wales registered number
05492592, whose registered office is at Hampshire International Business Park,
Chineham, Basingstoke, Hampshire RG24 8ED.


2 Delete as appropriate

- 128 -



--------------------------------------------------------------------------------





1.2 In this Agreement, unless the context otherwise requires:    

  1.2.1 references to "persons" includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;         1.2.2 the
headings are inserted for convenience only and do not affect the construction of
the Agreement;         1.2.3 references to one gender includes both genders; and
        1.2.4 a "Party" includes references to that party’s successors and
permitted assigns.      

2. USE AND NON-DISCLOSURE     2.1 Subject to the terms of this Agreement, in
consideration of the disclosure of the Confidential Information by or on behalf
of the Discloser to the Recipient or its Representatives, the Recipient
undertakes:    

  2.1.1 not to use the Confidential Information nor allow it to be used by its
Representatives for any purpose other than the Purpose and to cease to use it
upon request by the Discloser;         2.1.2 to treat and maintain the
Confidential Information in strict confidence and not to directly or indirectly
communicate or disclose it in any way to any other person without the
Discloser’s express prior written consent, except to such of the Recipient’s
Representatives who reasonably require access to the Confidential Information
for the Purpose and who are notified of the terms of this Agreement and who owe
a duty of confidence to the Recipient in respect the Confidential Information;  
      2.1.3 to assume responsibility and liability for any breach of the terms
of this Agreement by any of the Recipient’s Representatives (or actions which
would amount to such a breach if the same were party to this Agreement) who have
access to the Confidential Information; and         2.1.4 to take all reasonable
measures and appropriate safeguards commensurate with those which the Recipient
employs for the protection of its confidential information (and to procure that
all such steps are taken by its Representatives) to maintain the confidentiality
of the Confidential Information, to copy the Confidential Information only to
the extent reasonably necessary to achieve the Purpose and not to permit
unsupervised copying of the Confidential Information.      

2.2 No disclosure or announcement to any third party of the Confidential
Information may be made by the Recipient or on its behalf except where:    

  2.2.1 such disclosure is compelled by a court of law, statute, regulation or
securities exchange;

- 129 -



--------------------------------------------------------------------------------





  2.2.2 the Discloser has, where practicable, been given sufficient written
notice in advance to enable it to seek protection or confidential treatment of
such Confidential Information; and         2.2.3 such disclosure is limited to
the extent actually so required.      

3. RIGHTS TO CONFIDENTIAL INFORMATION     3.1 The Recipient acknowledges that
nothing in this Agreement is intended to amount to or implies any transfer,
licence or other grant of rights in relation to the Confidential Information or
any other patents, design right, trade marks, copyright or other intellectual
property rights owned or used by the Discloser.     3.2 The Discloser and its
Representatives give no warranty as to the completeness, sufficiency or accuracy
of the Confidential Information and accepts no liability howsoever arising from
the Recipient’s or its Representatives’ use of the Confidential Information.
Accordingly, neither the Discloser nor its Representatives shall be liable for
any direct, indirect or consequential loss or damage suffered by any person
howsoever arising, whether in contract or tort, as a result of relying on any
statement contained in or omitted from the Confidential Information. For the
avoidance of doubt this clause is without prejudice to the express terms of any
agreement entered into by the Discloser and/or its Representatives in connection
with the Purpose.     3.3 Nothing in this Agreement shall be or be construed as
being an agreement between the Parties or any of their respective Affiliates to
enter into any arrangement or further agreement relating to the subject matter
of this Agreement, any such arrangement or agreement being the subject of
separate negotiations.     3.4 The Recipient acknowledges and agrees that all
Confidential Information and all copies thereof shall be and remain the
exclusive property of the Discloser. The Recipient shall or shall procure, on
the Discloser’s request and at the Discloser’s option, either the destruction or
return of the Confidential Information, without retaining any copies, extracts
or other reproductions in whole or in part thereof other than to the extent
required to be retained for legal or regulatory purposes (in respect of which
the Recipient shall remain under an ongoing duty of confidence). On the
Discloser’s request, all Confidential Information comprising analyses,
compilations, data studies or other documents prepared by the Recipient or its
Representatives containing or based in whole or in part on the Confidential
Information received from the Discloser or reflecting the Recipient’s view of
such Confidential Information shall be destroyed by the Recipient save to the
extent required to be retained for legal or regulatory purposes (in respect of
which the Recipient shall remain under an ongoing duty of confidence). Upon
request, such return and/or destruction shall be certified in writing to the
Discloser by an authorised officer of the Recipient supervising such destruction
or return.     4. REMEDIES     4.1 Due to the proprietary nature of the
Confidential Information, the Parties understand and agree that the Discloser or
its Affiliates may suffer irreparable harm in the event that the

- 130 -



--------------------------------------------------------------------------------





  Recipient fails to comply with any of the obligations contained herein and
that monetary damages alone may not be an adequate remedy to compensate the
Discloser or its Affiliates for such breach. Accordingly, the Parties agree that
the Discloser or any of its Affiliates, as appropriate, shall be entitled to
seek the remedies of injunction, specific performance and other equitable relief
for any threatened or actual breach of the obligations contained in this
Agreement.     5. DURATION     5.1 The term of this Agreement shall be for a
period of three (3) years from the date of disclosure under this Agreement.    
6. OTHER PROVISIONS     6.1 Any variation to this Agreement is only valid if it
is in writing and signed by or on behalf of each party.     6.2 This Agreement
may not be assigned by a Party without the prior written consent of the other
Party.     6.3 Any delay or failure by the Discloser in exercising any right
power or privilege under this Agreement shall not constitute a waiver of such
right, power or privilege nor shall any single or partial exercise preclude any
future exercise.     6.4 The rights and remedies of each of the Parties under or
pursuant to this Agreement are cumulative, may be exercised as often as such
Party considers appropriate and are in addition to its rights and remedies under
general law.     6.5 The provisions of this Agreement shall be severable in the
event that any of the provisions hereof are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.    
6.6 A person who is not a party to this Agreement other than the Discloser’s
Affiliate shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms. Notwithstanding the foregoing, this Agreement
may be varied or terminated by agreement in writing between the parties or this
Agreement may be rescinded (in each case), without the consent of any such
Affiliates.     6.7 This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of the Agreement, and all of
which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in "portable document format" (".pdf") form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.     6.8 This Agreement shall be
governed by and construed in accordance with English law and subject to the
exclusive jurisdiction of the English courts.

- 131 -



--------------------------------------------------------------------------------





Signed for and on behalf of   )    

--------------------------------------------------------------------------------

    )   Signature     )    

--------------------------------------------------------------------------------

        Print Name

--------------------------------------------------------------------------------

        Print Title Signed for and on behalf of   )    

--------------------------------------------------------------------------------

    )   Signature     )    

--------------------------------------------------------------------------------

        Print Name

--------------------------------------------------------------------------------

        Print Title


- 132 -



--------------------------------------------------------------------------------





SCHEDULE 13

TIMETABLES

Revolving and Term Loans

    Loans in euro   Loans in
domestic
sterling   Loans in
dollars   Loans in
other
currencies Facility Agent notifies the   -   -       U-4 Company if a currency
is                 approved as an Optional                 Currency in
accordance with                 Clause 4.4 (Conditions relating                
to Optional Currencies)                                   Delivery of a duly
completed   U-3   U   U-1   U-3 Utilisation Request (Clause 5.1   2.00pm  
9.30am   2.00pm   2.00pm (Delivery of a Utilisation Request))                  
                Facility Agent determines (in   U-3   U   U-1   U-3 relation to
a Utilisation) the   3.30pm   10.00am   3.30pm   3.30pm Base Currency Amount of
the                 Loan, if required under Clause                 5.4 (Lenders'
participation)                                   Facility Agent notifies the  
U-3   U   U-1   U-3 Lenders of the Loan in   5.00pm   10.30am   3.30pm   5.00pm
accordance with Clause 5.4                 (Lenders' participation)            
                      LIBOR is fixed   Quotation Day   Quotation Day   Quotation
Day   Quotation Day     as of 11:00   as of 11:00   as of 11:00   as of 11:00  
  a.m. London   a.m.   a.m.   a.m.     time            


Swingline Loans     Loans in euro   Loans in Dollars Delivery of a duly
completed   U   U Utilisation Request (Clause 6.2   10.00am   11.00am (New York
time) (Delivery of a Utilisation Request for         Swingline Loans))          
        Swingline Agent determines (in   U   U relation to a Utilisation) the
Base        


- 133 -



--------------------------------------------------------------------------------





Currency Amount of the Swingline   11.00am   1.00pm (New York time) Loan, if
required under Clause 6.4         (Swingline Lenders' Participation)         and
notifies each Swingline Lender of         the amount of its participation in the
        Swingline Loan under Clause 6.4         (Swingline Lenders
Participation)        


"U" = date of utilisation

"U - X" = X Business Days prior to date of utilisation

- 134 -



--------------------------------------------------------------------------------





SIGNATURES

SHIRE PLC

By:

Address:   Hampshire International Business Park     Chineham       Basingstoke
      Hampshire RG24 8ED     Contact: Group Treasurer (copy to Legal Department)
    Facsimile: +44 (0)1256 894713


The Original Borrower

SHIRE PLC

By:

Address:   Hampshire International Business Park     Chineham       Basingstoke
      Hampshire RG24 8ED     Contact: Group Treasurer (copy to Legal Department)
    Facsimile: +44 (0)1256 894713


The Original Guarantor

SHIRE PLC

By:

Address:   Hampshire International Business Park     Chineham       Basingstoke
      Hampshire RG24 8ED     Contact: Group Treasurer (copy to Legal Department)
    Facsimile: +44 (0)1256 894713

- 135 -



--------------------------------------------------------------------------------





The Arrangers

ABN AMRO BANK N.V.

By:

Address:   250 Bishopsgate     London EC2M 4AA     Contact: + 44 (0)207 678 7022
    Facsimile: + 44 (0)207 678 6070


BARCLAYS CAPITAL

By:

Address:   5 The North Colonnade     Canary Wharf     London E14 5BB    
Contact: + 44 (0)207 773 2360     Facsimile: + 44 (0)207 773 1572


CITIGROUP GLOBAL MARKETS LIMITED

By:

Address:   Citigroup Centre     33 Canada Square     Canary Wharf     London E14
5LB     Contact: +44 (0)207 986 7160     Facsimile: +44 (0)207 986 8278


- 136 -



--------------------------------------------------------------------------------





THE ROYAL BANK OF SCOTLAND PLC

By:

Address:   135 Bishopsgate     London EC2M 3UR     Contact: + 44 (0)207 085 8732
    Facsimile: + 44 (0)207 085 5143


The Original Term Lenders

ABN AMRO BANK N.V.

By:

Address:   250 Bishopsgate     London EC2M 4AA     Contact: + 44 (0)207 678 7022
    Facsimile: + 44 (0)207 678 6070


BARCLAYS BANK PLC

By:

Address:   5 The North Colonnade     Canary Wharf     London E14 5BB    
Contact: + 44 (0)207 773 2360     Facsimile: + 44 (0)207 773 1572


- 137 -



--------------------------------------------------------------------------------





CITIBANK, N.A., LONDON

By:

Address:   Citigroup Centre     33 Canada Square     Canary Wharf     London E14
5LB     Contact: +44 (0)207 986 2669     Facsimile: +44 (0)207 986 4329


THE ROYAL BANK OF SCOTLAND PLC

By:

Address:   135 Bishopsgate     London EC2M 3UR     Contact: + 44 (0)207 085 8732
    Facsimile: + 44 (0)207 085 5143


The Original Revolving Lenders

ABN AMRO BANK N.V.

By:

Address:   250 Bishopsgate     London EC2M 4A     Contact: + 44 (0)207 678 7022
    Facsimile: + 44 (0)207 678 6070


- 138 -



--------------------------------------------------------------------------------





BARCLAYS BANK PLC

By:

Address:   5 The North Colonnade     Canary Wharf     London E14 5BB    
Contact: + 44 (0)207 773 2360     Facsimile: + 44 (0)207 773 1572


CITIBANK, N.A., LONDON

By:

Address:   Citigroup Centre     33 Canada Square     Canary Wharf     London E14
5LB     Contact: +44 (0)207 986 2669     Facsimile: +44 (0)207 986 4329


THE ROYAL BANK OF SCOTLAND PLC

By:

Address:   135 Bishopsgate     London EC2M 3UR     Contact: + 44 (0)207 085 8810
    Facsimile: + 44 (0)207 085 8732


- 139 -



--------------------------------------------------------------------------------





The Original Dollar Swingline Lenders

ABN AMRO BANK N.V.

By:

Address:   250 Bishopsgate     London EC2M 4AA     Contact: + 44 (0)207 678 7022
    Facsimile: + 44 (0)207 678 6070


BARCLAYS BANK PLC

By:

Address:   c/o Barclays Group Inc.,     Client Services Unit as US Dollar
Funding Administrator,     11th Floor, 222 Broadway,     New York, NY 10038 USA
    Contact: + 44 (0)207 773 2360     Facsimile: + 44 (0)207 773 1572


CITICORP USA, INC.

By:

Address:   2 Penns Way,     New Castle DE. 19720     USA       Contact: + 1 302
894 6109     Facsimile: + 1 212 994 0847


- 140 -



--------------------------------------------------------------------------------





THE ROYAL BANK OF SCOTLAND PLC

By:

Address:   135 Bishopsgate     London EC2M 3UR     Contact: + 44 (0)207 085 8810
    Facsimile: + 44 (0)207 085 8732


The Original Euro Swingline Lenders

ABN AMRO BANK N.V.

By:

Address:   250 Bishopsgate     London EC2M 4AA     Contact: + 44 (0)207 678 7022
    Facsimile: + 44 (0)207 678 6070


BARCLAYS BANK PLC

By:

Address:   5 The North Colonnade     Canary Wharf     London E14 5BB    
Contact: + 44 (0)207 773 2360     Facsimile: + 44 (0)207 773 1572


- 141 -



--------------------------------------------------------------------------------





CITIBANK, N.A., LONDON         By:               Address:   Citigroup Centre    
33 Canada Square     Canary Wharf     London E14 5LB     Contact: + 44 (0)207
986 2669     Facsimile: +44 (0)207 986 4329


THE ROYAL BANK OF SCOTLAND PLC         By:               Address:   135
Bishopsgate     London EC2M 3UR     Contact: +44 (0)207 085 8810     Facsimile:
+44 (0)207 085 8732


The Facility Agent         BARCLAYS BANK PLC         By:               Address:
  5 The North Colonnade     Canary Wharf     London E14 5BB     Contact: +44
(0)207 773 2360     Facsimile: +44 (0)207 773 1572

- 142 -



--------------------------------------------------------------------------------





The Dollar Swingline Agent         BARCLAYS BANK PLC         By:              
Address:   c/o Barclays Group Inc.,     Client Services Unit as US Dollar
Funding Administrator,     11th Floor, 222 Broadway,     New York, NY 10038 USA
    Contact: +44 (0)207 773 2360     Facsimile: +44 (0)207 773 1572            
    The Euro Swingline Agent         BARCLAYS BANK PLC         By:              
Address:   5 The North Colonnade     Canary Wharf     London E14 5BB    
Contact: +44 (0)207 773 2360     Facsimile: +44 (0)207 773 1572


- 143 -

--------------------------------------------------------------------------------

